     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 1 of 164

 1                       UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
 2                            SOUTHERN DIVISION

 3

 4   UNITED STATES OF AMERICA    :   Criminal Action No.

 5        v.                     :   TDC 18-157

 6   LEE ELBAZ,                  :   Greenbelt, Maryland

 7              Defendant.       :   Tuesday, July 23, 2019

 8   __________________________/     1:20 P.M.

 9                            AFTERNOON SESSION

10                    TRANSCRIPT OF JURY TRIAL PROCEEDINGS
                    BEFORE THE HONORABLE THEODORE D. CHUANG
11                        UNITED STATES DISTRICT JUDGE

12   APPEARANCES:

13   FOR THE GOVERNMENT:       CAITLIN R. COTTINGHAM, ESQUIRE
                               LAWRENCE RUSH ATKINSON, ESQUIRE
14                             HENRY VAN DYCK, ESQUIRE
                               Department of Justice
15                             1400 New York Avenue, NW
                               Washington, D.C. 20530
16                             202-616-5575

17
     FOR THE DEFENDANT:        BARRY JOEL POLLACK, Esquire
18                             JESSICA A. ETTINGER, Esquire
                               Robbins, Russell, Englert, Orseck
19                             Untereiner & Sauber, LLP
                               2000 K Street, NW, 4th Floor
20                             Washington, D.C. 20006
                               202-775-4510
21

22

23   OFFICIAL COURT REPORTER:    LINDA C. MARSHALL,(301) 344-3229

24             COMPUTER-AIDED TRANSCRIPTION OF STENOTYPE NOTES

25
                                                                      2
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 2 of 164

 1                                I-N-D-E-X

 2                                WITNESSES

 3   On behalf of the Government:
                                       Direct     Cross   Redirect   Recross
 4   Liora Welles

 5      (By Mr. Atkinson)                                    6

 6   Aquil Bryant

 7      (By Mr. VanDyck)                  24

 8      (By Mr. Pollack)                           47

 9      (By Mr. VanDyck)                                     54

10   Amnon Touaf

11      (By Mr. Atkinson)                  56

12      (By Mr. Pollack)                           67

13   James Freeman

14      (By Ms. Cottingham)                71

15      (By Mr. Pollack)                           97

16   Gregory Fine

17      (By Mr. VanDyck)                    102

18

19

20

21

22

23

24

25
                                                                    3
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 3 of 164

 1                            P-R-O-C-E-E-D-I-N-G-S

 2             THE COURT:   One thing before I forget, I just want to

 3   flag everybody, apparently our friends on the filter team have

 4   sent us some materials and it's really more for the defense.       My

 5   understanding is there was, not sure exactly how to measure it

 6   but it's basically 170 pages of, you know, condensed version of

 7   these documents.   So you probably just got them this morning but

 8   I thought, perhaps, tomorrow morning you could give me a sense

 9   of when you'll be in a position to tell me what your objections

10   are, not necessarily that you have to tell me all tomorrow but

11   just take a look and I will too and just see.

12             Ideally, the sooner the better but I understand you

13   have a few other things going on.     So just take a look tonight

14   and then we can discuss in the morning what the appropriate

15   timeline is.

16             MR. POLLACK:    Is there any characterization from

17   either the filter team or the prosecution team as to what this

18   body of 170 pages represents?

19             THE COURT:   There's a cover letter, which you're

20   copied on, so you'll see it.    I mean, basically, my

21   understanding is it's supposedly things that are responsive to

22   the original waiver determination, not the sort of extended

23   version, but just the three documents that you had planned to

24   use and so waiver associated with that.

25             Now, again, the request have been not just every
                                                                     4
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 4 of 164

 1   document you can find that might possibly be waived but just

 2   ones that might be of use to the prosecution.      It's still

 3   probably a larger volume than I would prefer but it doesn't seem

 4   like a completely unmanageable volume either.

 5              So do you know anything about this, Ms. Cottingham?

 6              MS. COTTINGHAM:    Your Honor, I got a copy of the cover

 7   letter.

 8              THE COURT:   Uh-huh.

 9              MS. COTTINGHAM:    So, and I was the one who drafted the

10   request.   So I think this first, I think it's 45 documents.

11              THE COURT:   Okay.

12              MS. COTTINGHAM:    And I think the first set of

13   documents was supposed to be, the request was largely for

14   documents that are other versions or communications about

15   opinions, opinions that Mr. Pollack has specifically put at

16   issue.

17              THE COURT:   Right.

18              MS. COTTINGHAM:    So to narrow it down, not just by

19   subject matter but also to those particular opinions that he's

20   already --

21              THE COURT:   Well, and it's also possible, because you

22   said you did this Mr. Pollack, some of these may be things

23   you've already produced.     And if you can tell me that, that

24   would be, sort of, an easy answer for, at least, some of them.

25              MR. POLLACK:   Understood.   And do we know from the
                                                                    5
     Case 8:18-cr-00157-TDC
     LIORA WELLES - REDIRECTDocument 282 Filed 08/07/19 Page 5 of 164
                              EXAMINATION

 1   cover letter -- and I apologize, I haven't seen it yet.       Do we

 2   know if, of these 45, are any of these or all of these, or some

 3   of these documents that are to or from Ms. Elbaz?

 4             THE COURT:    I don't think it says that specifically.

 5   All I've done is read the cover letter and I was told that if

 6   you print out the condensed version, it's 178 pages but I

 7   know -- but in terms of how many actual documents, I didn't

 8   know.   That's --

 9             MR. POLLACK:    The reason I asked is, it would go to

10   the likelihood of whether or not something has already been

11   produced, but I --

12             THE COURT:    Right.   No, I understand.

13             MR. POLLACK:    I will --

14             THE COURT:    I mean, I don't see any reason why you or

15   your team couldn't communicate with the filter team and get that

16   information, if that helps.

17             MR. POLLACK:    Okay, all right.    I will try and get a

18   sense this evening of what we've got and get back to the court

19   tomorrow in terms of a plan going forward.

20             THE COURT:    Right.   Thank you.

21             Okay.     I think we're ready for the jury.

22             MR. ATKINSON:    Yes, Your Honor.

23             THE COURT:    Okay.    Thank you.

24             MR. ATKINSON:    And do we re-call Ms. Welles?

25             THE COURT:    Yes, have Ms. Welles come back hopefully
                                                                      6
     Case 8:18-cr-00157-TDC
     LIORA WELLES - REDIRECTDocument 282 Filed 08/07/19 Page 6 of 164
                              EXAMINATION

 1   for the last time.

 2        (Jury enters.)

 3          LIORA WELLES, GOVERNMENT WITNESS, PREVIOUSLY SWORN

 4               THE COURT:   So, we're now ready for the brief

 5   follow-up redirect examination by Mr. Atkinson.

 6               Go ahead.

 7               MR. ATKINSON:   Thank you, Your Honor.

 8                            REDIRECT EXAMINATION

 9   BY MR. ATKINSON:

10   Q    Good afternoon, Ms. Welles.      Remember if you can't hear

11   anything I say, just ask me to repeat it.

12   A    Okay.

13   Q    So right before lunch, Ms. Welles, Mr. Pollack talked to

14   you about being approached by the FBI, the very first time; do

15   you remember that?

16   A    Yes.

17   Q    And he said you were arrested the very first time.       That's

18   not true, correct?

19   A    No, I wasn't; I didn't hear that part, I guess.

20   Q    So you met the -- you were approached by the FBI in an

21   airport?

22   A    Yes.

23               MR. POLLACK:    Your Honor, I'm going to object to

24   leading.

25               THE COURT:   Sustained.
                                                                    7
     Case 8:18-cr-00157-TDC
     LIORA WELLES - REDIRECTDocument 282 Filed 08/07/19 Page 7 of 164
                              EXAMINATION

 1   BY MR. ATKINSON:

 2   Q    Did you have a conversation with the FBI in an airport?

 3   A    Yes.

 4   Q    After the conversation, what did you do?

 5   A    I got on the flight and I went to Israel.

 6   Q    After you flew to Israel, did you eventually return to the

 7   United States?

 8   A    Yes, two weeks after.

 9   Q    So when you decided to return to Israel you knew the FBI

10   was interested in you?

11   A    Yes.

12   Q    So is that what you were talking about when you said that

13   you came back to the states?

14   A    Actually, that was one of the times, but right before I was

15   charged, my lawyer notified me that I'd be charged and I went to

16   Israel.   I was there for a little over a week and I made my

17   decision to come back and face these charges and take

18   responsibility for what I've done.

19   Q    Mr. Pollack on Friday, when he started your

20   cross-examination, also asked you about your plea agreements and

21   your cooperation agreements.    Do you remember those questions?

22   A    Yes.

23   Q    Okay.   And Mr. Pollack showed you a page or half a page

24   from your cooperation agreement, do you remember that?

25   A    Yes.
                                                                    8
     Case 8:18-cr-00157-TDC
     LIORA WELLES - REDIRECTDocument 282 Filed 08/07/19 Page 8 of 164
                              EXAMINATION

 1   Q    Could we pull up Exhibit 874, Page 15?

 2        Ms. Welles, do you remember being asked any questions about

 3   the top half of this page?

 4   A    No.

 5   Q    Would you read Paragraph D for the jury?

 6   A    The defendant shall testify fully and truthfully before a

 7   Grand Jury at any trial and other court proceeding, with respect

 8   to any matters about which this office may require the

 9   defendant's testimony.

10   Q    If you don't testify truthfully and fully at trial, what do

11   you understand can happen to you?

12   A    I will lose my plea agreement.

13   Q    And if you lose your plea agreement what happens?

14   A    Sorry.

15   Q    If you lose your plea agreement, what happens?

16   A    I get sentenced to the maximum.

17   Q    Could you get charged again?

18   A    Yes, I get charged again.

19   Q    Mr. Pollack also asked you about your early interviews with

20   the, with the government.    Do you remember those questions?

21   A    Yes.

22   Q    He asked you a bunch of times do you remember this saying

23   this, do you remember saying that, do you remember saying this?

24   A    Yes.

25   Q    Just want to ask it simple, do you remember what you said
                                                                    9
     Case 8:18-cr-00157-TDC
     LIORA WELLES - REDIRECTDocument 282 Filed 08/07/19 Page 9 of 164
                              EXAMINATION

 1   in your early interviews?

 2   A    No.

 3   Q    Mr. Pollack asked you about the 2014 New Years Eve video,

 4   the celebration; do you remember that?

 5   A    Yes.

 6   Q    And in that video, Mr. Pollack asked you about the numbers,

 7   do you remember that, the $3 million and the $2.5 million?

 8   A    Yes.

 9   Q    And Mr. Pollack pointed out that $500,000 had been returned

10   to the, to investors according to those numbers, 2.3 million,

11   minus 2.5.   Do you understand that?

12   A    That's what the --

13               MR. POLLACK:    Your Honor, it misstates the evidence.

14               THE COURT:   It was 3 million and 2.5, is that what

15   you're referring to?

16               MR. ATKINSON:   Yes.

17   BY MR. ATKINSON:

18   Q    Did he ask you a question, according to those numbers,

19   $500,000 was returned to investors?

20   A    Yes, that's what he asked.

21   Q    Ms. Welles, I want to ask you to do some math for us using

22   a calculator.

23               MR. ATKINSON:   May I approach, Your Honor?

24               THE COURT:   Yes.

25   BY MR. ATKINSON:
                                                                    10
     Case
     LIORA8:18-cr-00157-TDC Document
            WELLES - REDIRECT        282 Filed 08/07/19 Page 10 of 164
                               EXAMINATION

 1   Q    Could you divide 500,000 by 3 million?

 2   A    I did.

 3   Q    Is it about 16 percent?

 4   A    Yes.

 5   Q    So clients, according to that video and according to

 6   Ms. Elbaz's statement, clients got 16 percent of their initial

 7   investment back that month?

 8               MR. POLLACK:   Objection.

 9               THE COURT:   What's the objection?

10               MR. POLLACK:   That would not be an accurate

11   characterization of --

12               THE COURT:   Well, overruled, as to she can answer yes

13   or no, but to the extent you're saying it's a leading question,

14   I'll sustain on that.      So why don't you rephrase the question.

15               MR. POLLACK:   Objection, leading question.

16               THE COURT:   Sustained.

17   BY MR. ATKINSON:

18   Q    Did clients withdraw only 16 percent of their initial

19   investment, according to Ms. Elbaz's statement?

20               MR. POLLACK:   Objection.

21               THE COURT:   Overruled.

22               THE WITNESS:   Can you repeat the question?    I'm sorry.

23   BY MR. ATKINSON:

24   Q    So according to what Ms. Elbaz said on the video, did

25   clients only withdraw 16 percent of their investment?
                                                                    11
     Case
     LIORA8:18-cr-00157-TDC Document
            WELLES - REDIRECT        282 Filed 08/07/19 Page 11 of 164
                               EXAMINATION

 1   A    She didn't indicate that on the video, though.

 2   Q    But she said though --

 3   A    Can you rephrase it?

 4   Q    I'll ask you, is 500,000 divided by 300,000, 16 percent

 5   approximately?

 6   A    Yes.

 7   Q    If clients only withdrew 15 percent -- or 16 percent of

 8   their investment, who do you understand kept the 84 percent?

 9               MR. POLLACK:   Objection to the hypothetical.

10               THE COURT:   Sustained.

11               Why don't you rephrase the question.

12   BY MR. ATKINSON:

13   Q    Who got to keep the other $2.5 million?

14               MR. POLLACK:   I'm going to object.   May we approach on

15   this?

16               THE COURT:   Okay.

17        (Bench conference.)

18               THE COURT:   It's always dangerous having the lawyers

19   doing math so I just want to -- I don't think I was intending to

20   do the math wrong but I'm not sure they're doing it right.

21               MR. POLLACK:   I don't think it's an issue of the

22   mathematical calculation.     It's an issue of the premise built

23   into the question, which may make it a leading question, but I

24   think also makes it a misleading question.

25               The comments in the video and my examination about
                                                                    12
     Case
     LIORA8:18-cr-00157-TDC Document
            WELLES - REDIRECT        282 Filed 08/07/19 Page 12 of 164
                               EXAMINATION

 1   those comments made it clear that we're talking about money in

 2   and money out in a particular month.     The, Mr. Atkinson is sort

 3   of treating it as if this was the totality of the business,

 4   3 million came in and 500 came out and so, therefore 2.5 million

 5   was kept and put in to somebody's pocket.      This is, in a

 6   particular month, they paid investors $500,000.       Some of those

 7   might have been initial deposits, some of those might have been

 8   profits.    So I just think the over simplification of the

 9   question makes it a very misleading question.

10               THE COURT:   Well you're saying that by not narrowing

11   it to a single month or by saying that, assuming that the

12   2.5 million is, sort of, pure profit as opposed to gross revenue

13   or net revenue, as opposed to profit.

14               MR. POLLACK:   Both.   I mean, it's not net revenue

15   because it doesn't take into account any expenses of the

16   business.

17               THE COURT:   Right, that's why I said gross.

18               MR. POLLACK:   But all of the above.

19               THE COURT:   Okay.   Well, I mean, on the one hand I can

20   tell you that you can handle this on recross, but at the same

21   time, just as a matter of efficiency.      It might just be better

22   to put some timeframes on this about a month and then, you know,

23   I don't know if you really, if it's necessary for your point to

24   try to argue, because it may not be correct that the 2.5,

25   literally, was just profit that they took into their pockets and
                                                                    13
     Case
     LIORA8:18-cr-00157-TDC Document
            WELLES - REDIRECT        282 Filed 08/07/19 Page 13 of 164
                               EXAMINATION

 1   just wasn't an amount of revenue that they received.

 2               MR. POLLACK:    And, Your Honor, using the word,

 3   argument or argue, prompts me that maybe the proper objection is

 4   that it's argumentative.     This sounds more like closing argument

 5   than redirect.

 6               THE COURT:   Well, I think you can, you can ask a

 7   question that tries to characterize -- and we've heard a lot

 8   about gross deposits and net deposits.        And so, so long as

 9   you're accurately portraying what these net deposits are, based

10   on what we've heard, I think that's okay, not to characterize it

11   yourself but to see if Ms. Welles will tell us, sort of,

12   mathematically -- or sort of, what happens with net deposits or

13   something like that.

14               MR. ATKINSON:   Sure, Judge, happy to do that.

15               THE COURT:   Okay.   Thank you.

16        (Open court.)

17   BY MR. ATKINSON:

18   Q    You talked a bit about net deposits, what was your

19   understanding as to who kept the net deposits?

20   A    The company.

21   Q    Mr. Pollack ask you, what percentage of your clients lost

22   money.   Do you remember those questions?

23   A    Yes.

24   Q    And you replied 90 percent, but you couldn't be sure.          Is

25   that, do you remember saying that?
                                                                    14
     Case
     LIORA8:18-cr-00157-TDC Document
            WELLES - REDIRECT        282 Filed 08/07/19 Page 14 of 164
                               EXAMINATION

 1   A    Yes.

 2   Q    Why can't you be sure?

 3   A    Because some people who invested their initial deposit of

 4   $250 and didn't have compliance documents, those clients got

 5   their money back because they didn't want to take a chance with

 6   processing companies.

 7   Q    During the time you worked at Yukom, did you see statistics

 8   about your clients winning average?

 9   A    No, that's actually why I can't give you an accurate

10   estimation.

11   Q    Did Ms. Elbaz ever share investor success rates inside the

12   company, that you can recall?

13   A    No, that wasn't relevant.

14   Q    Did clients success rate, were those posted on the old

15   member's board?

16               MR. POLLACK:    Your Honor, this is simply re-asking

17   questions from direct.

18               THE COURT:   Sustained, as to asked and answered on

19   that last one.

20               MR. ATKINSON:   Could we pull up Exhibit 161?    And if I

21   could have a copy to hand to the witness, oh and this was

22   admitted by the -- or offered by the defense and admitted.

23   BY MR. ATKINSON:

24   Q    Ms. Welles, you were asked about this document and I think

25   you have a copy right in front of you if it's easier to read?
                                                                    15
     Case
     LIORA8:18-cr-00157-TDC Document
            WELLES - REDIRECT        282 Filed 08/07/19 Page 15 of 164
                               EXAMINATION

 1   A    Yes, here.

 2   Q    So, looking at the bottom half of the first page, I think

 3   you testified that this was a, this was an email in italics from

 4   a customer, is that right?

 5   A    Right.

 6   Q    And before we go on, could we look at the top.       This was a

 7   customer complaint that Ms. Elbaz received, is that right?

 8   A    Yes.

 9   Q    Okay, if we could go back to the bottom half.       Could you

10   read the first paragraph of the customer complaint that starts,

11   here is my story.    It's about five lines down?

12   A    Here is my story.    I first worked with Donald Feinberg.       He

13   promised that by the end of last year he would have increased my

14   account to $225,000.    This would make enough money to payoff my

15   mortgage on my house.    Every time that I gave him more money, he

16   would add a bonus to my account, but saying that I did not have

17   to pay the bonus back.    Well, guess what, that was apparently

18   not true, for when I tried to take money out, I was told that my

19   account had to build up to cover the bonus back before I could

20   take out money, so I ended up losing all my money with him.

21   Q    So this paragraph doesn't deal with you, does it?

22   A    No.

23   Q    Do you remember a Donald Feinberg?

24   A    Yes.

25   Q    Where did he work?
                                                                    16
     Case
     LIORA8:18-cr-00157-TDC Document
            WELLES - REDIRECT        282 Filed 08/07/19 Page 16 of 164
                               EXAMINATION

 1   A    He worked in Yukom.

 2   Q    Does this email that Ms. Elbaz received allege that a

 3   broker, Mr. Feinberg, promised big returns on an investment?

 4   A    Yes.

 5   Q    Based on what you heard Mr. Feinberg say in Yukom, do you

 6   believe that to be false, those promises to be false?

 7   A    The promises were false.

 8   Q    And then looking down, there's a paragraph that ends up

 9   talking about you, is that right?

10   A    Yes.

11   Q    And it says that you promised him to make up enough money

12   to make, to pay off the debts and then payoff his mortgage, do

13   you see that?

14   A    Yes.

15   Q    Did you make false promises like that when talking to

16   clients?

17   A    Yes, we all did.

18   Q    Did this allegation go to Ms. Elbaz?

19   A    Yes, it did.

20   Q    How much longer did you work for the company?

21   A    The date of the email, May 18th, so I worked there for

22   another year and four months.

23   Q    And then after it talks about you, you see there's a

24   sentence that says:    "When Lindsay had to leave for the U.S.

25   because of an uncle passing away, she turned my account over to
                                                                    17
     Case
     LIORA8:18-cr-00157-TDC Document
            WELLES - REDIRECT        282 Filed 08/07/19 Page 17 of 164
                               EXAMINATION

 1   Neil Holden."    Do you see that?

 2   A    Yes.

 3   Q    Do you know who Neil Holden was?

 4   A    Yes, but I don't remember his exact name.

 5   Q    That was his fake name?

 6   A    That was his fake name, yeah.

 7   Q    And it says, after the first reference:      Mr. Holden, I

 8   explained to him when I talked to him that Lindsay was planning

 9   to build up my account and made a $50,000.      This would allow me

10   to start taking money out each month.

11        Do you see that?

12   A    Yes.

13   Q    And then it says that while Neil Holden ended up placing

14   the $25,000 plus that I left over the balance of the year

15   instead of trying to build up the account for the month of May

16   to $50,000.    This, of course, means that there is no possible

17   way to make $50,000 in the month of May, do you see that?

18   A    Yes.

19   Q    Could you read the next paragraph that starts, both of my

20   accounts?

21   A    "Both of my accounts have been entirely, poorly managed

22   from the time of Donald Feinberg to Lindsay Wells and now,

23   Neil Holden.    What kind of operation is BigOption?     Get the

24   money from the customer and then not take care whether it's lost

25   or not.   I'm 78 years old and my entire savings is now gone.       I
                                                                    18
     Case
     LIORA8:18-cr-00157-TDC Document
            WELLES - REDIRECT        282 Filed 08/07/19 Page 18 of 164
                               EXAMINATION

 1   guess this is the way that you all do business.       I'm an honest

 2   person and try to treat others as I want to be treated.       I'm

 3   also trusting of others to a fault."

 4   Q    After this email was forwarded to you and Ms. Elbaz, did

 5   you get in trouble?

 6   A    No.

 7   Q    Did she ask any questions that you can remember about the

 8   allegations of the 78 year-old client?

 9   A    No.

10   Q    You were asked some questions about the word, clean, as it

11   was used by Ms. Elbaz, do you remember those?

12   A    Yes.

13   Q    And you said on cross-examination that, "clean" as it was

14   used in Yukom wasn't the Websters' definition of clean?

15   A    Correct.

16   Q    Could you give the jury the Yukom definition of clean?

17   A    Clean meant working more professionally, more convincing,

18   being more manipulative with the lies that you told.       Don't say

19   30-percent.   Don't say 40-percent.    Say 5-percent, say

20   10-percent but a lie is a lie is a lie, you know, just another

21   version of a lie.    That's what clean meant.

22        You didn't -- you still needed to work under a stage name.

23   You still needed to lie about where you were.      You needed to lie

24   about your credentials and about your success rate and that was

25   all a part of the script and even the defendant, Lee Elbaz,
                                                                    19
     Case
     LIORA8:18-cr-00157-TDC Document
            WELLES - REDIRECT        282 Filed 08/07/19 Page 19 of 164
                               EXAMINATION

 1   followed that script and I heard her, personally, on phone

 2   calls.

 3   Q    So, you were asked about the training materials that were

 4   used in Tel Aviv.    Do you remember those questions?

 5   A    Yes.

 6   Q    If we could pull up Exhibit 36, please -- and actually, if

 7   we go to Exhibit 36.1.    Do you remember those questions.

 8   A    I'm sorry.   I didn't hear you.

 9   Q    Do you remember those questions about this document?

10   A    Oh, yes, I do.

11   Q    Mr. Pollack asked you if this document had the information

12   that new employees needed to know to, when starting?

13   A    He did ask me.

14   Q    Can we go to Page 26 of the document.      This document has

15   the script that you've testified about, is that right?

16   A    Yes.

17   Q    Did new employees need to know the script?

18   A    Yes.

19   Q    Can we go to Page 23?     This is the objection or resistance

20   section, Ms. Welles, you remember that?

21   A    Yes.

22   Q    Can we zoom in on the top page?     That's fine.

23        Do you see where it says:     "We have a mutual goal here to

24   make profits.   When you make money, I make money?"

25   A    Yes, I do.
                                                                    20
     Case
     LIORA8:18-cr-00157-TDC Document
            WELLES - REDIRECT        282 Filed 08/07/19 Page 20 of 164
                               EXAMINATION

 1   Q    Did new employees need to know to say that?

 2   A    Yes.

 3   Q    If we could go to exhibit -- you were asked a number of

 4   questions about emails you're not on that were sent to Ms. Elbaz

 5   with training materials, do you remember those questions?

 6   A    Yes.

 7   Q    And you were asked the question, there's no indication on

 8   this document that Ms. Elbaz read this attachment, do you

 9   remember those questions?

10   A    Right.

11   Q    Could we go to Exhibit 52(T)1, please and go to Page 2?

12   And if we could highlight the bottom half of this, the bottom

13   half of the screen.    Do you see where -- this is a set of text

14   messages or chat messages between you and Ms. Elbaz, correct?

15   A    Yes.

16   Q    And these were during the time that you were helping train

17   at, in Tel Aviv, is that right?

18   A    Yes.

19   Q    Do you see where Ms. Elbaz says:      "We need to work with

20   them on the speech?"

21   A    Yes.

22   Q    What did you understand the speech to mean?

23   A    The call script, the one that you saw just before.

24   Q    Can you remind -- in the February, 2016, email which was

25   the first time the jury saw the script, you weren't on that
                                                                    21
     Case
     LIORA8:18-cr-00157-TDC Document
            WELLES - REDIRECT        282 Filed 08/07/19 Page 21 of 164
                               EXAMINATION

 1   email, correct?

 2   A    No, because I didn't do the training sessions during that

 3   period.

 4   Q    But you had seen these scripts at that time; is that

 5   correct?

 6   A    Of course, I used to see new employees hold it in their

 7   hand while they're on the phone, reading directly from it.

 8   Q    And can you remind the jury where you, when you started

 9   training, where the materials were located that you used?

10   A    They were on a laptop in the Tel Aviv office.

11               MR. ATKINSON:    No further questions, Your Honor.

12               THE COURT:   Thank you.

13               Anything else, Mr. Pollack, briefly?

14               MR. POLLACK:    Yes, very briefly.

15                              RECROSS-EXAMINATION

16   BY MR. POLLACK:

17   Q    Your plea agreement, which is Exhibit 874, that's an

18   agreement between you and the government, correct?

19   A    Yes.

20   Q    The court is not a party to that agreement, correct?

21   A    I don't understand.

22   Q    It's simply an agreement between you and the government,

23   the court is not a party to that agreement, the judge is not a

24   party to that agreement?

25   A    Yes.
                                                                    22
     Case
     LIORA8:18-cr-00157-TDC Document
            WELLES - REDIRECT        282 Filed 08/07/19 Page 22 of 164
                               EXAMINATION

 1   Q    And Mr. Atkinson showed you that one of your obligations

 2   under your agreement with the government is to testify

 3   truthfully, correct?

 4   A    Yes.

 5   Q    And what the agreement says is if this office, meaning the

 6   government, determines that you have provided substantial

 7   assistance and that you have fully complied with your

 8   obligations, and that would include your obligation to testify

 9   truthfully, then the government may make a motion for you to get

10   a lesser sentence, correct?

11   A    Can you please rephrase the question?

12   Q    Sure.

13   A    I'm sorry, I --

14   Q    One of your obligations under your agreement with the

15   government is to testify truthfully, correct?

16   A    Yes.

17   Q    And if the government determines that you have or concludes

18   that you have fully complied with your obligations, then the

19   government may make a motion for you to get a lesser sentence,

20   correct?

21   A    Right.

22   Q    It's entirely up to the government to decide whether or not

23   you've met your obligation to testify truthfully, correct?

24   A    With the evidence that they have and what I'm saying, they

25   can decide whatever they want to do with it.
                                                                    23
     Case
     LIORA8:18-cr-00157-TDC Document
            WELLES - REDIRECT        282 Filed 08/07/19 Page 23 of 164
                               EXAMINATION

 1   Q    That's right.    Thank you.

 2              THE COURT:   Okay.   Thank you, Ms. Welles your

 3   testimony is now complete.      You are free to go.

 4              MR. ATKINSON:   Your Honor, at this time, may the

 5   witness be released.

 6              THE COURT:   I just said she was free to go.

 7              MR. ATKINSON:   Oh, from the trial subpoena, I mean,

 8   Judge.

 9              THE COURT:   Assuming no one sees any need for it.

10              MR. ATKINSON:   Government does not, Your Honor.

11              THE COURT:   Okay.

12              MR. POLLACK:    I -- she's free to go.

13              THE COURT:   Yes, okay.   Thank you very much,

14   Ms. Welles.

15        (Witness excused.)

16              MR. VAN DYCK:   May we call the next witness,

17   Your Honor?

18              THE COURT:   Yes.

19              MR. VAN DYCK:   United States calls Aquil Bryant.

20              THE COURT:   Again, ladies and gentlemen, you can

21   always move around and stretch while we're changing witnesses.

22   I think we may have more changes, more frequently now.

23                 AQUIL BRYANT, GOVERNMENT WITNESS, SWORN

24              THE DEPUTY CLERK:    Please speak directly into the

25   microphone, state your first and last name and spell your name.
                                                                    24
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 24 of 164
                             EXAMINATION

 1              THE WITNESS:    Aquil Bryant, A-Q-U-I-L, B-R-Y-A-N-T.

 2              MR. VAN DYCK:   May I proceed, Your Honor?

 3              THE COURT:   Yes.

 4                             DIRECT EXAMINATION

 5   BY MR. VAN DYCK:

 6   Q    Good afternoon, Mr. Bryant.

 7   A    Good afternoon.

 8   Q    Mr. Bryant, could you tell the jury where you live?

 9   A    Laurel, Maryland.

10   Q    And how long have you lived in Laurel?

11   A    Since 2011.

12   Q    Are you married?

13   A    Yes, I am.

14   Q    Kids?

15   A    One son.

16   Q    Have you lived anywhere else in Maryland?

17   A    For a few years I lived here, in Greenbelt.

18   Q    And where did you grow up, sir?

19   A    Born in New York and raised in New York and South Carolina.

20   Q    Where did you go, where did you go to high school?

21   A    In South Carolina.

22   Q    Did you go to work after high school?

23   A    I joined the Air Force after high school.

24   Q    Where were you stationed?

25   A    I was stationed; Texas, Colorado, South Korea, Germany.        I
                                                                    25
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 25 of 164
                             EXAMINATION

 1   retired in New Jersey.

 2   Q    How long were you in the Air Force?

 3   A    For 20 years.

 4   Q    And when you served in the Air Force, did you also go to

 5   school?

 6   A    Yes, I did.

 7   Q    Did you earn a degree?

 8   A    Yes, I did.

 9   Q    What degrees did you earn?

10   A    I earned two associates degrees; one in criminal justice,

11   one in personnel administration and a bachelors in criminology,

12   sociology.

13   Q    Where is your, where is your bachelors from?

14   A    Colorado State University.

15   Q    Did you move, did you move to Maryland from New Jersey when

16   you got out of the Air Force?

17   A    Yes, I did.

18   Q    And do you know about when that was?

19   A    About December, 2002.

20   Q    What brought you to Maryland?

21   A    Personal reasons, I had some family here and I liked the

22   area.

23   Q    And are you working today, sir?

24   A    Yes, I am.

25   Q    Where are you working?
                                                                    26
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 26 of 164
                             EXAMINATION

 1   A    For the U.S. State Department.

 2   Q    And how long have you worked there?

 3   A    December will be 10 years.

 4   Q    And is that, is your office in Rosslyn, in Virginia?

 5   A    It is.

 6   Q    Mr. Bryant, have you ever invested in binary options?

 7   A    Yes, I did.

 8   Q    And were you living in Maryland when you invested in binary

 9   options?

10   A    Yes.

11   Q    Do you know approximately when you first invested?

12   A    In January of 2015.

13   Q    Mr. Bryant, can you tell the jury what happened that caused

14   you to explore investing in binary options?

15   A    Yes.   At the time, had credit card debts and I was just

16   wanting to pay off my debts quicker.     So I was just looking for

17   something to supplement my income so I can just pay off my debts

18   a little bit quicker.

19   Q    Do you remember how you found out about binary options?

20   A    Yes.   I just received a couple emails about some financial

21   trades that I could do for, for small amounts.

22   Q    What was the name, do you remember what the name was of the

23   binary options company that you invested with?

24   A    Yes, BigOption.

25   Q    Did you do any research on BigOption before you decided to
                                                                    27
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 27 of 164
                             EXAMINATION

 1   invest?

 2   A    Not really, like I said, the emails that I received were

 3   for, like, small auto trades for like, small amounts and when I

 4   went onto the site, it told me that I needed to be in one of

 5   these -- it gave me a choice of two different organizations as

 6   far as for the trading, BigOption was one of them.

 7   Q    How much was your initial deposit with BigOption?

 8   A    Four hundred dollars.

 9   Q    And do you know how much money in total you ultimately

10   invested with BigOption?

11   A    Yes, it was a little over 30,000.

12   Q    Did you invest all of that $30,000 while you were living in

13   Maryland?

14   A    Yes, I did.

15   Q    After you made your initial investment of, I think you

16   said, about $400, did anyone from BigOption contact you?

17   A    Yes.

18   Q    Do you remember the name of the person who contacted you

19   from BigOption?

20   A    Yes, Jessica Giovanni.

21   Q    And do you remember, approximately, when Ms. Giovanni

22   contacted you?

23   A    Yes, the 7th of January.

24   Q    And how, did Ms. Giovanni contact you via email or a phone

25   call, first, do you remember?
                                                                    28
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 28 of 164
                             EXAMINATION

 1   A    Initially, via email.

 2   Q    Did you send and receive emails with Ms. Giovanni from your

 3   home in Maryland?

 4   A    Yes, I did.

 5   Q    And did you also speak to Ms. Giovanni on the phone?

 6   A    Yes.

 7   Q    Did you talk to Ms. Giovanni on the phone from your home in

 8   Maryland?

 9   A    Yes.

10   Q    Are you familiar with Skype?

11   A    Yes, I am.

12   Q    Did you communicate with Ms. Giovanni via Skype?

13   A    Yes, Skype messaging.

14   Q    And did you message with Ms. Giovanni via Skype from your

15   home in Maryland?

16   A    Yes, I did.

17               MR. VAN DYCK:   May I approach, Your Honor?

18               THE COURT:   Yes.

19   BY MR. VAN DYCK:

20   Q    Mr. Bryant, I've just handed you a binder that has some tab

21   numbers in it.    Could you go to Tab 1 and this is Exhibit 477?

22   A    Okay.

23   Q    Do you recognize Exhibit 477?

24   A    Yes, I do.

25   Q    And what, what is it?
                                                                    29
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 29 of 164
                             EXAMINATION

 1   A    This is a correspondence from Ms. Giovanni to me.

 2               MR. VAN DYCK:   Government offers 477?

 3               THE COURT:   Okay.   Subject to the prior discussion,

 4   Exhibit 477 is in evidence.

 5   BY MR. VAN DYCK:

 6   Q    Mr. Bryant, let's look at the bottom of the email first

 7   where the signature block is.

 8   A    Okay.

 9   Q    Now how did Ms. Giovanni describe her role with BigOption,

10   her position?

11   A    That she was an account manager with BigOption.

12   Q    And did you understand that Ms. Giovanni was working for

13   BigOption?

14   A    Yes, I did.

15   Q    Let's zoom out.

16        At the top, the first line there, Ms. Giovanni wrote, she

17   said that your, she was going to be your personal account

18   manager, do you see that?

19   A    Yes, I do.

20   Q    And she said she, the second paragraph, that she had

21   started a wealth management division at BigOption?

22   A    Yes.

23   Q    And then lastly, can we zoom out and look at the third

24   paragraph.

25        Do you sees she wrote that she was proud to have helped so
                                                                    30
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 30 of 164
                             EXAMINATION

 1   many people get one step closer to their financial goals?

 2   A    Yes, I do.

 3   Q    After you received this email from Ms. Giovanni, did you

 4   speak to her on the phone?

 5   A    Yes.

 6   Q    And during that phone call, did she tell you anything more

 7   about her experience in the financial markets?

 8   A    Yes, she did.

 9   Q    Was Ms. Giovanni's experience in the financial markets

10   important to you in deciding whether to invest?

11   A    Yes, it was.

12   Q    How so?

13   A    Investing my money, like I explained to her at the time, I

14   was very anxious at the time because I had never done anything

15   like this before.    So she explained to me, as far as her

16   expertise and experience in doing trades, so that encouraged me

17   to invest.

18   Q    You said that she had expertise in doing trades.       Do you

19   remember anything else she told you about her experience in the

20   binary options industry?

21   A    Just that she had a wealth of experience of doing this and

22   helping other people before me in similar situations.

23   Q    Did she appear to you to be knowledgeable about financial

24   markets?

25   A    Yes, she did.
                                                                    31
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 31 of 164
                             EXAMINATION

 1   Q    And you said people in your situation, had you ever

 2   invested any money before?

 3   A    No, I had not.

 4   Q    Did you have any experience investing in financial markets

 5   at all before you talked to Ms. Giovanni?

 6   A    No, I had not.

 7   Q    Then after you emailed with Ms. Giovanni and spoke with

 8   Ms. Giovanni on the phone, did you decide to invest more funds

 9   above your $400 with BigOption?

10   A    Yes, I did.

11   Q    Can you tell the jury why you made that decision?

12   A    Again, just in communicating with Ms. Giovanni, she

13   explained, for someone in my situation that I would benefit from

14   investing more to try to get more money to pay off my debts that

15   much quicker.   So I decided to go ahead and invest more money.

16   Q    Were you going to trade the account yourself or was

17   Ms. Giovanni going to trade the account for you?

18   A    As my account manager, she was going to trade for me.

19   Q    Why did you want Ms. Giovanni to trade for you?

20   A    Again, I had no experience in doing this, whatsoever, so I

21   trusted her as far as her experience.

22   Q    Mr. Bryant, after you spoke with Ms. Giovanni, decided to

23   invest more with BigOption, what sorts of -- excuse me, what

24   sorts of funds did you use for your investment?

25   A    Credit cards.
                                                                    32
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 32 of 164
                             EXAMINATION

 1   Q    And did you send your credit card information to BigOption?

 2   A    Yes, I did.

 3   Q    Did you do that through email?

 4   A    Yes.

 5   Q    What computer did you use to send your credit card

 6   information to BigOption?

 7   A    My home computer.

 8   Q    Is that your home computer in Laurel, Maryland?

 9   A    Correct.

10   Q    Can you tell the jury how you know you used your home

11   computer?

12   A    That's the only computer that I used to do any

13   correspondence with BigOption.

14   Q    How much was your total deposit with approximately how much

15   was your total deposit with BigOption after you spoke to

16   Ms. Giovanni?

17   A    That was approximately 5,000.

18   Q    Mr. Bryant, was it important to you in making your decision

19   whether to invest those funds in binary options that your

20   account manager at BigOption was successful in trading binary

21   options for her clients?

22   A    Yes, it was.

23   Q    Can you tell the jury why that was important to you?

24   A    Again, my goal was to try to make some money to pay off my

25   debt.   So it was important that the person that was trading for
                                                                    33
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 33 of 164
                             EXAMINATION

 1   me had experience with doing this, so.

 2   Q    Did you believe that Jessica Giovanni was using her real

 3   name when she spoke with you?

 4   A    Yes, I did.

 5   Q    Would it have been important to you to know if Ms. Giovanni

 6   was using a fake name?

 7   A    Yes, it was.

 8   Q    Can you tell the jury why that would be important to you if

 9   Ms. Giovanni was using a fake name when she spoke to you?

10   A    Yes, as I alluded to earlier, this is definitely, for me,

11   was built on trust.    So, for the person, if I didn't know that

12   this was not the person's real name, obviously I would not trust

13   the person to proceed on with making any trade as far as

14   BigOptions.

15   Q    Was it important to you in making your decision whether to

16   invest in binary options to believe that binary options

17   investors at BigOption were making money?

18   A    Yes, it was.

19   Q    Can you tell the jury why?

20   A    If the, if they were making money for other customers, I

21   would, I was believing that I could make money myself.

22   Q    What was your understanding as to where Ms. Giovanni's

23   office was geographically located when she contacted you?

24   A    I believed the office was in the United Kingdom.

25   Q    Can you tell the jury why you thought Ms. Giovanni was
                                                                    34
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 34 of 164
                             EXAMINATION

 1   calling you from the United Kingdom or emailing you from the

 2   United Kingdom?

 3   A    Yes, just simply from the telephone numbers that I was, the

 4   telephone number that I was calling her, that we were

 5   communicating on and just within the email correspondence, as

 6   well, I seen that the preface numbers were for the UK.

 7   Q    Would you have wanted to know if Ms. Giovanni wasn't

 8   actually calling you from the UK?

 9   A    Yes, I would have.

10   Q    Why?

11   A    Again, based on trust, believing that she was in the UK.

12   Again, myself not having any knowledge of doing financial trades

13   but I did know enough to know that countries such as the UK and

14   the U.S. were experts, experienced in doing financial matters.

15   So, again, I would have liked to known that the person was in

16   the UK

17   Q    And after you made your, I guess, your second investment of

18   $5,000, were you initially happy with the performance in your

19   account?

20   A    Yes, I was.

21   Q    Mr. Bryant, you can go to Tab 4 in that binder and this is

22   Exhibit 481.   Mr. Bryant, what is Exhibit 481?

23   A    This was my reply to Ms. Giovanni's initial message to me

24   on January the 20th.

25   Q    And does this email to you contain information about the
                                                                    35
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 35 of 164
                             EXAMINATION

 1   trading performance in your account?

 2   A     Yes, it does.

 3   Q     And what did you understand about how your account was

 4   performing after you received this email?

 5   A     At the time, well, it told me that my account was doing

 6   very well.

 7              MR. VAN DYCK:   Okay.   The government offers 481.

 8              THE COURT:   Okay.   Based on the prior discussion, 481

 9   is in evidence.

10   BY MR. VAN DYCK:

11   Q     Can we look at what Ms. Giovanni wrote to Mr. Bryant there

12   at 6:58 p.m?

13         How did Ms. Giovanni describe the performance in your

14   account to you on January 20th?

15   A     Basically, that we got amazing results from those trades,

16   so.

17   Q     And let's zoom out and go to Page 2 of the email.      And this

18   was part of the email that Ms. Giovanni sent to you, is that

19   right, Mr. Bryant?

20   A     Yes, it is.

21   Q     And where it says, trade results, what's indicated there as

22   to how Ms. Giovanni has done trading in your account?       Sorry,

23   it's the, if you look at the column -- you can look at the

24   monitor too, Mr. Bryant, if you want.      But do you see where it

25   says, trade results?    It's about the third column over from the
                                                                    36
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 36 of 164
                             EXAMINATION

 1   left -- I'm sorry, from the right?

 2   A    Yes.

 3   Q    And what is indicated there as to how Ms. Giovanni did

 4   trading on your account with these trades?

 5   A    That all the trades that were put in, that she won those.

 6   Q    Can we zoom out and go back to the first page?

 7        Mr. Bryant, you wrote back to Ms. Giovanni, you said:

 8   "Wow, this is outstanding."     After you saw these initial

 9   results, did you decide to invest more money with BigOption?

10   A    Yes, I did.

11   Q    And why did you decide to invest more money with BigOption

12   after you saw these results?

13   A    Based on the results, I felt a lot more confident that I

14   could make some money in the long term with this.

15   Q    Mr. Bryant, did you ever receive a bonus that was added to

16   your account?

17   A    Yes, I did.

18   Q    Do you remember how you learned that there was going to be

19   a bonus added to your account?

20   A    Yes, it was explained to me that there was some, upcoming

21   trades and the amount in my account at the time wasn't enough to

22   successfully make those trades, so it was explained to me that

23   BigOption could give me a bonus that could be added to my

24   account to boost the, the amount in the account at the time, to

25   successfully accomplish those trades.
                                                                    37
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 37 of 164
                             EXAMINATION

 1   Q    Mr. Bryant, at the time that you were told about the bonus

 2   being added to your account, would you have wanted to know if

 3   the bonus was being given to you to make it harder for you to

 4   withdraw funds from your account?

 5   A    Yes, I would have.

 6   Q    Why would you have wanted to know that?

 7   A    Because the end goal was for me to get the money that I,

 8   that I won to pay off my debts.

 9   Q    Did you later learn about a turn over requirement that

10   applied to the bonus?

11   A    Yes, I did.

12   Q    Did that turn over requirement affect your account?

13   A    Yes, it did.

14   Q    Can you tell the jury how it affected your account?

15   A    Yes, I later found out that the bonuses that was placed

16   into my account, in order for me to recoup my funds, that my

17   account would have had to multiply, multiple times in order for

18   BigOption to get their money back before I could get any, any of

19   my money out of that account.

20   Q    Let me publish 135, which is in evidence and just look at

21   the, can we just look at the top of the email.

22        Mr. Bryant, this is Tab 6 in your binder.

23        Can we zoom out and get the date too?

24        What, what is Exhibit 135?

25   A    This was an email from Lindsay Wells to me.
                                                                    38
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 38 of 164
                             EXAMINATION

 1   Q    Who is Ms. Wells?

 2   A    She became, ended up becoming my second account manager.

 3   Q    Was this the first time you were introduced to Ms. Wells?

 4   A    Yes, it was.

 5   Q    And after Ms. Wells contacted you for the first time here

 6   on March 9th, 2015, via this email, did you talk to her on the

 7   phone?

 8   A    Yes, I did.

 9   Q    Do you know, approximately, how many times you spoke to

10   Ms. Wells on the phone after you first met her on, through this

11   email on March 9th?

12   A    Yes, approximately six times.

13   Q    And after Ms. Wells introduced herself as your account

14   manager on March 9th, did you talk to Ms. Wells on the phone

15   from your house in Maryland?

16   A    Yes, I did.

17   Q    Okay.   And how do you know that you talked to Ms. Wells

18   from your house in Maryland after she introduced herself here

19   through this email?

20   A    This was the, that was the only place that I was making the

21   communications with the BigOption's individuals.

22   Q    Was there a time difference between you and whoever,

23   Ms. Wells was located?

24   A    Yes, it was.

25   Q    And did that time difference play a role in when you could
                                                                    39
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 39 of 164
                             EXAMINATION

 1   contact Ms. Wells?

 2   A    Yes.   Typically, I would have to get up a couple hours

 3   before it was time for me to go to work to communicate with her.

 4   Q    So if you had to get up a couple hours before it was time

 5   to communicate with her, where would you be when you made the

 6   call?

 7   A    I was at my home in Maryland.

 8   Q    What was the purpose of speaking with Ms. Wells on the

 9   phone from your house in Maryland?

10   A    Well, like I said, this particular message, it was her

11   first time communicating with me.     So, the first calls were just

12   her introducing herself, explaining that she was going to be my

13   new account manager replacing Ms. Giovanni.

14   Q    Did Ms. Wells tell you anything about her experience in

15   financial markets when you spoke to her on the phone?

16   A    Yes, she did.

17   Q    What did she tell you?

18   A    Again that she was also very experienced with doing trades.

19   She's been doing it for a number of years.      And she, again, that

20   she helped a lot of people get, you know, funds from the trades.

21   Q    You said, she helped a lot of people get funds from the

22   trades, what do you mean by that?

23   A    As far as being an account manager, making trades for other

24   people as well.

25   Q    Did she say whether she was a successful account manager or
                                                                    40
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 40 of 164
                             EXAMINATION

 1   trader for her clients?

 2   A    Yes, she did.

 3   Q    What did she tell you?

 4   A    Again, just like Ms. Giovanni, that she's done, she's been

 5   doing this for several years.     And basically, she explained that

 6   Ms. Giovanni would not be my trade account manager anymore, that

 7   she was taking over and that, basically, that she and

 8   Ms. Giovanni, she and Ms. Giovanni had different methods, if you

 9   will, as far as doing the trades and she was more accustomed to

10   longer trades than Ms. Giovanni was.

11   Q    Did Ms. Wells ask you to make additional investments in

12   binary options?

13   A    Yes, she did.

14   Q    And did she say, did she give you a reason why you should

15   make an additional investment?

16   A    Yes.   Again, as I alluded to earlier, unlike Ms. Giovanni,

17   she stated that her method of doing the trades were longer

18   periods in nature and for the upcoming trades that she was

19   projecting to use my account for, that it would be, it would

20   behoove me to invest more money to get the most, make the most

21   success from those trades.

22   Q    Did you, did you invest more money with BigOption after you

23   spoke to Ms. Wells?

24   A    Yes, I did.

25   Q    Mr. Bryant, would you have wanted to know if Ms. Wells was
                                                                    41
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 41 of 164
                             EXAMINATION

 1   lying about her experience level in the financial markets?

 2   A    Yes, I would have.

 3   Q    Why would you have wanted to know that?

 4   A    Again, investing my money, my time, I would like to have

 5   known that the person who was who they say they were.

 6   Q    What if -- would you have wanted to know if Ms. Wells was

 7   lying about whether she was successful at making money for

 8   binary options clients?

 9   A    Yes.

10   Q    Why?

11   A    Again, if this individual who projected herself to be an

12   expert, if she was not an expert, I would not have invested any

13   money with BigOption.

14   Q    After Ms. Wells became your account manager, did you

15   eventually decide to close your account?

16   A    Yes, I did.

17   Q    Why?

18   A    Because during that period of time, my account, the trades

19   were mostly losing money.

20               MR. VAN DYCK:   Your Honor, may I have just a moment?

21               Can we publish just the first, just the first top of

22   485, the email from Ms. Wells to Mr. Bryant?

23   BY MR. VAN DYCK:

24   Q    And Mr. Bryant, this is Tab 8 in your binder.

25               MR. VAN DYCK:   No, it's in evidence.
                                                                    42
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 42 of 164
                             EXAMINATION

 1   BY MR. VAN DYCK:

 2   Q      I want to ask, do you see the date there, April 10th, 2015,

 3   Mr. Bryant?

 4   A      Yes, I do.

 5   Q      Was there a time where Ms. Wells stopped communicating with

 6   you?

 7   A      Yes.

 8   Q      Do you know approximately when that was?

 9   A      This was the last communication between myself and

10   Ms. Wells.

11   Q      Okay.   So how long, in total, were you in communication

12   with Ms. Wells from when she first emailed you on March 9th?

13   A      One month.

14   Q      And where Ms. Wells writes:   "This is important, we need to

15   discuss the minimum payment situation today."

16          Can you tell the jury what the issue was that you had

17   discussed with Ms. Wells, what the minimum payment situation

18   was?

19   A      Yes, it was -- I mean, yes, that response from Ms. Wells

20   was from my initial concern with her that again, that my, my

21   credit card accounts were getting worse and for one particular

22   account, I had to make a minimum payment of $1,400, for that

23   particular account.    So that was her response to me.

24   Q      Did Ms. Wells' offer to help you with your credit card

25   situation change your mind about whether to close your account?
                                                                    43
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 43 of 164
                             EXAMINATION

 1   A    Yes, it did.

 2   Q    And was it after that that Ms. Wells stopped communicating

 3   with you?

 4   A    Yes.

 5   Q    Did Ms. Wells or anybody from BigOption follow through and

 6   help, help with the minimum payment situation on your credit

 7   card?

 8   A    No.

 9   Q    After the communication with Ms. Wells stopped, were you

10   given a third account manager?

11   A    Yes.

12   Q    What was the name of the third account manager you had from

13   BigOption?

14   A    Kevin White.

15   Q    Did you talk to Mr. White on the phone?

16   A    Yes, I did.

17   Q    Did you also email with Mr. White?

18   A    Yes.

19   Q    And do you remember if you talked to Mr. White on the phone

20   from your house in Maryland?

21   A    Yes.

22   Q    And I'm going to ask you the same question about emailing

23   with Mr. White.    Did you e-mail with Mr. White from your

24   computer at your house?

25   A    Yes, I did.
                                                                    44
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 44 of 164
                             EXAMINATION

 1   Q    After you spoke with the person who identified themselves

 2   as Kevin White did you decide to invest more money?

 3   A    Yes, I did.

 4   Q    And why did you decide to invest more money after you spoke

 5   with Kevin White on the phone?

 6   A    Kevin, when we corresponded, he explained his position with

 7   BigOption, whereas Ms. Giovanni and Ms. Wells stated that were

 8   basically, you know, account managers.      Mr. White stated that he

 9   was basically the head person there at BigOption and that,

10   basically, he was the supervisor for the, the other two and that

11   for him, usually, he doesn't even take personal accounts, that

12   he would usually deal with financial corporations but that he

13   was going to take this personal account after I explained to him

14   what my situation was with BigOption at the time.

15   Q    What did you explain to him your situation was with

16   BigOption at the time?

17   A    By the time that I started communicating with him, again,

18   all of my, my card debt had increased significantly and as I

19   stated, Ms. Wells, after the 10th of April, she stopped

20   communicating with me.    So I had a lot more debt, no one to

21   assist me in doing any trades and so by the time I started

22   speaking with Mr. White, I was -- or in between that time, I was

23   making a couple of trades on my own; some I won, some I lost.

24   And my intention at that particular time was to let those open

25   trades close and then try to recoup whatever I had from those
                                                                    45
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 45 of 164
                             EXAMINATION

 1   accounts and close my account.

 2   Q    Did Mr. White change your mind about whether to close your

 3   account?

 4   A    Yes, he did.

 5   Q    You said that he told you that he normally only handles

 6   corporate organizations but he was willing to take you on as an

 7   individual client, is that right?

 8   A    Yes, that's correct.

 9   Q    Was that important to you, that he had experience with

10   corporate clients trading on behalf of corporate clients?

11   A    Yes, very much.

12   Q    Why is that?

13   A    Again, even more so than Ms. Giovanni or Ms. Wells, you

14   know, he projected someone who was very experienced in doing the

15   trades, that he had just a lot of experience, you know, working

16   with corporate companies and helping them to be successful.         So,

17   I felt, you know, very confident that he could help me with my

18   individual account.

19   Q    Did you decide to invest more money after you spoke to

20   Mr. White?

21   A    Yes.

22   Q    Where did you get the money that you decided to invest?

23   A    I took out a loan from Wells Fargo.

24   Q    Is Wells Fargo a bank?

25   A    Correct.
                                                                    46
     Case
     AQUIL8:18-cr-00157-TDC
            BRYANT - DIRECT Document 282 Filed 08/07/19 Page 46 of 164
                             EXAMINATION

 1   Q    Do you know just approximately how much the loan was for?

 2   A    That loan was for $7,000.

 3   Q    What branch of Wells Fargo did you go to get that loan?

 4   A    The branch in Laurel, Maryland.

 5   Q    And did you also wire funds to BigOption from the same

 6   Wells Fargo branch that you took the loan out from?

 7   A    Yes, I did.

 8   Q    Did you belief that the person who identified himself to

 9   you as Kevin White was using his real name?

10   A    Yes, I did.

11   Q    Would it have been important to you to know if he was

12   giving you a fake name?

13   A    Yes.

14   Q    Why is that?

15   A    As I explained previously, you know, investing my time and

16   my money, I would want, I wanted to establish a certain level of

17   trust in the person I was dealing with, who was going to be

18   handling my money, my trades and everything.      So I would have

19   liked to have known the person was who he say he was.

20   Q    Mr. Bryant, if you had known that most binary option

21   investors with BigOption lost money, would you have invested?

22   A    No, I would have not.

23   Q    Why not?

24   A    That would have been a bad decision on my account, as far

25   as to invest money in to something that wasn't going to make me
                                                                    47
     Case
     AQUIL8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 47 of 164
            BRYANT - CROSS-EXAMINATION

 1   money.

 2   Q     Mr. Bryant, sitting here today, have you ever gotten any of

 3   your money back that you invested in binary options?

 4   A     No, I have not.

 5              MR. VAN DYCK:    Pass the witness, Your Honor.

 6              THE COURT:   Okay, Mr. Pollack.

 7              MR. POLLACK:    Thank you, Your Honor.

 8                              CROSS-EXAMINATION

 9   BY MR. POLLACK:

10   Q     Mr. Bryant, when you dealt with BigOption you expected them

11   to be truthful with you, correct?

12   A     That's correct.

13   Q     And you expected anyone who was acting as a representative

14   of BigOption to be truthful with you, correct?

15   A     That's correct.

16   Q     And I think you said that you had gone to a website for

17   BigOption?

18   A     Yes, I did.

19   Q     Initially, when you were, sort of, deciding about whether

20   or not to invest in binary options, correct?

21   A     That's correct.

22   Q     And the, I think you had said something about the phone

23   number or signature on the email, once you got in contact with

24   Ms. Giovanni, indicating to you that BigOption was located in

25   UK?
                                                                    48
     Case
     AQUIL8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 48 of 164
            BRYANT - CROSS-EXAMINATION

 1   A    Yes.

 2   Q    But in fact, even before you ever heard from Ms. Giovanni,

 3   you saw on the BigOption website that BigOption was located in

 4   the UK, correct?

 5   A    I can't recall if I saw that that was on the, on the

 6   website or not.

 7   Q    Okay.   Before you ever talked to Ms. Giovanni, you had

 8   already opened an account and deposited $4,000 -- I'm sorry,

 9   $400; is that correct?

10   A    Yes, I did.

11   Q    And you did that through the BigOption website?

12   A    Yes, I did.

13   Q    On, let me --

14               MR. POLLACK:   Brian, can you show Mr. Bryant, just for

15   him, Exhibit 1066, 1066?

16   BY MR. POLLACK:

17   Q    Mr. Bryant, do you see that on the screen?

18   A    Yes.

19   Q    Do you recognize this as a, this document, BigOption Guide

20   to Trading, as something that was on the BigOption website?         And

21   I can -- why don't I do this, it might be easier, why don't I

22   hand up a paper copy so you can flip through it.

23               MR. POLLACK:   Is that all right, Your Honor?

24               THE COURT:   Yes.

25   BY MR. POLLACK:
                                                                    49
     Case
     AQUIL8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 49 of 164
            BRYANT - CROSS-EXAMINATION

 1   Q    Is that a document that gave some instructions about how to

 2   open an account?

 3   A    Yes, it is.

 4   Q    And you remember seeing that kind of document and using it

 5   to assist you in opening the account for the BigOption website?

 6   A    To be honest with you, sir, I can't recall.       I know there

 7   was information on the site, as far as information on BigOption,

 8   but I can't say for 100 percent accuracy if this was the

 9   document that I saw.

10   Q    Okay.   Do you recall that to open an account, there were

11   terms and conditions that you were supposed to read and accept?

12   A    Yes.

13   Q    And did you do that?

14   A    Did I do --

15   Q    I'm sorry, did you look at the terms and conditions and

16   accept them in order to open up your account at BigOption?

17   A    Yes, I did.

18   Q    And let me --

19               MR. POLLACK:   Brian, if you could, if you could show

20   Mr. Bryant 1033, and I'll just go ahead and do the same thing,

21   hand up a paper copy if that's all right.

22   BY MR. POLLACK:

23   Q    And go ahead and take how ever much time you need,

24   Mr. Bryant, but what I'm going to ask you is whether that looks

25   like the terms and conditions that you saw in the BigOption
                                                                    50
     Case
     AQUIL8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 50 of 164
            BRYANT - CROSS-EXAMINATION

 1   website?

 2   A    Yes, yes, pretty much.

 3              MR. POLLACK:    I'd move the admission of 1033?    I

 4   apologize.

 5              MR. VAN DYCK:   Your Honor, may we approach.

 6              THE COURT:   Yes.

 7        (Bench conference.)

 8              MR. VAN DYCK:   We don't object if the witness -- I'm

 9   not sure the witness has fully identified this as something that

10   he remembers being the terms and conditions of the website that

11   he looked at two years ago.     I would, all I'm asking is that we

12   get a couple more foundational questions on whether he actually

13   remembers this is the document that he reviewed at the time that

14   he signed up for BigOption.

15              THE COURT:   Yes.

16              MR. POLLACK:    Your Honor, this is just from the

17   website and the time frame that Mr. Bryant opened up his

18   account, that he's already looked at and said, yes, he believes

19   these are the terms and conditions --

20              MR. VAN DYCK:   The government, the government has no

21   idea if this is from the website at the time that Mr. Bryant

22   opened his account and there's no evidence before the court that

23   this is from the website at the time that Mr. Bryant opened the

24   account.

25              THE COURT:   Well, I mean, I think he said he had done
                                                                    51
     Case
     AQUIL8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 51 of 164
            BRYANT - CROSS-EXAMINATION

 1   terms and conditions on the website and he said this looks like

 2   terms and conditions, he said, yes.      So I think it's admissible.

 3   You can cross-examine on whether he might be mistaken or whether

 4   he read it all or whatever you want to cross-examine him on, but

 5   I think it's in.

 6               MR. VAN DYCK:   Okay.

 7               MR. POLLACK:    Okay.   Thank you, Your Honor.

 8        (Open court.)

 9               THE COURT:   Okay, Exhibit 1033 is in evidence.

10               MR. POLLACK:    And you can go ahead and show that to

11   the jury.

12   BY MR. POLLACK:

13   Q    So, Mr. Bryant, after opening -- well, after reviewing the

14   terms and conditions, you accepted them and you opened up an

15   account, correct?

16   A    Correct.

17   Q    And you deposited $400, correct?

18   A    Yes.

19   Q    And am I right that, that's before you spoke to any

20   representative of the company, correct?

21   A    Correct.

22   Q    And then after that, the first representative to reach out

23   to you was a Jessica Giovanni?

24   A    Correct.

25   Q    And you ended up speaking to three different
                                                                    52
     Case
     AQUIL8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 52 of 164
            BRYANT - CROSS-EXAMINATION

 1   representatives over time; a Jessica Giovanni, a Lindsay Wells

 2   and a Kevin White, correct?

 3   A    Correct.

 4   Q    I take it, you would have expected all of them to be

 5   truthful with you?

 6   A    Correct.

 7   Q    And you would have expected that what they told you about

 8   binary options would be consistent with the terms and conditions

 9   that BigOption promised you when you open the account, correct?

10   A    Correct.

11              MR. POLLACK:    I don't have any other questions,

12   Mr. Bryant.   Thank you.

13              THE COURT:   Thank you.

14              Anything else?

15              MR. VAN DYCK:    Yes, Your Honor.   Could we leave that

16   up there, please?

17              MR. POLLACK:    I apologize, Your Honor.    I'm afraid I

18   did forget one thing.

19              THE COURT:   Okay.

20              MR. POLLACK:    Sorry about that.   I got just a little

21   bit ahead of myself.

22              Can you show Mr. Bryant Exhibit 1058?

23   BY MR. POLLACK:

24   Q    Mr. Bryant, 1058 is a form entitled, Authorization to Trade

25   on Behalf of a Client From BigOption.      Do you see that?
                                                                    53
     Case
     AQUIL8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 53 of 164
            BRYANT - CROSS-EXAMINATION

 1   A    Yes, I do.

 2               MR. POLLACK:    And, Brian, can you just turn to the

 3   last page and maybe blow that up for Mr. Bryant?

 4   BY MR. POLLACK:

 5   Q    Do you recognize that as your signature?

 6               MR. POLLACK:    And, Brian, can you redact the

 7   government issued ID number before we show it to the jury?

 8   BY MR. POLLACK:

 9   Q    Do you recognize that is your signature?

10   A    Yes, I do.

11   Q    And is this a form that you signed in order to authorize

12   representatives of BigOption to trade for you on your account?

13   A    Yes.

14               MR. POLLACK:    I'd move the admission of ten -- 1058.

15               MR. VAN DYCK:   No objection.

16               THE COURT:   Exhibit 1058 is in evidence.

17               MR. POLLACK:    And you can go ahead and publish that

18   and go back to the first page.

19   BY MR. POLLACK:

20   Q    One of the options that was given to you when you opened

21   the account was, rather than trading for yourself, you could

22   have a BigOption representative engage in trades on your behalf?

23   A    Yes.

24   Q    And this form was your authorizing them to do that,

25   correct?
                                                                    54
     Case
     AQUIL8:18-cr-00157-TDC Document
            BRYANT - REDIRECT        282 Filed 08/07/19 Page 54 of 164
                               EXAMINATION

 1   A    Correct.

 2   Q    And again, you would have expected Ms. Giovanni and

 3   Ms. Wells and Mr. White, you would have expected what they were

 4   telling you would be consistent with what BigOption promised you

 5   in this form, correct?

 6   A    Correct.

 7               MR. POLLACK:    Now, now I'm done.   Thank you,

 8   Your Honor.

 9               THE COURT:   Thank you.

10               Mr. VanDyck.

11               MR. VAN DYCK:   I would ask the defense, can we put up

12   1033, please?

13               MR. POLLACK:    Yeah, yeah, yeah.    That was admitted,

14   Your Honor, yeah.

15                            REDIRECT EXAMINATION

16   BY MR. VAN DYCK:

17   Q    Mr. Bryant, the defendant's counsel asked you some

18   questions about these terms and conditions, do you recall that?

19   A    Yes.

20   Q    Mr. Bryant, do you know whether this, Exhibit 1033, is

21   actually the terms and conditions that you reviewed back when

22   you decided to invest in 2015?

23   A    No.    Like I said, it may be, it may be, may not be; I can't

24   recall.

25   Q    And Mr. Bryant, do you remember reviewing some terms and
                                                                    55
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 55 of 164

 1   conditions before you decided to invest?

 2   A    Yes, I did see some information, yes.

 3   Q    Do you remember any terms and conditions that you agreed

 4   to, where your account managers would lie to you?

 5   A    No.

 6              MR. VAN DYCK:   Nothing further.

 7              THE COURT:   Okay.   Thank you very much.

 8              Is that it, Mr. Pollack, anything else?

 9              MR. POLLACK:    No, that's it.

10              Thank you, Mr. Bryant.

11              THE COURT:   Okay.   Thank you.   Mr. Bryant, thank you

12   very much for coming to testify today.       We appreciate your time

13   and patience with our process.

14              Okay, who's next?

15        (Witness excused.)

16              MR. ATKINSON:   Your Honor, the United States calls

17   Amnon Touaf.

18              And, Your Honor, before we call, before we swear the

19   witness in, may I have a moment to talk to Mr. Touaf about the

20   matter we discussed at lunch?

21              THE COURT:   Okay, thank you.

22        (Pause.)

23              THE DEPUTY CLERK:    Please remain standing and raise

24   your right hand.

25                  AMNON TOUAF, GOVERNMENT WITNESS, SWORN
                                                                  56
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 56 of 164
     AMNON TOUAF - DIRECT EXAMINATION
 1               THE DEPUTY CLERK: You may be seated. Please speak

 2   directly into the microphone, state your name for the record and

 3   spell your name.

 4               THE WITNESS:    Amnon Touaf, A-M-N-O-N, T-O-U-A-F.

 5               MR. ATKINSON:   May I proceed, Your Honor?

 6               THE COURT:   Yes.

 7                              DIRECT EXAMINATION

 8   BY MR. ATKINSON:

 9   Q    Good afternoon, Mr. Touaf.     Could you tell the jury where

10   you live?

11   A    I live in New York.

12   Q    And how long have you lived in New York?

13   A    Since 2004 or five.

14   Q    Where were you born?

15   A    Israel.

16   Q    And how old are you?

17   A    Forty-two.

18   Q    Are you married?

19   A    Yes.

20   Q    Kids?

21   A    Three.

22   Q    What do you do for a living?

23   A    Real estate.

24   Q    How long have you been in real estate?

25   A    Fourteen years.
                                                                    57
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 57 of 164
     AMNON TOUAF - DIRECT EXAMINATION
 1   Q     Have you ever worked in binary options?

 2   A    No.

 3   Q    Do you know a woman named Lee Elbaz?

 4   A    Yes, I do.

 5   Q    Do you see her in the courtroom today?

 6   A    Yes, I do.

 7   Q    Can you identify her by where she's sitting and what she's

 8   wearing?

 9   A    She's to my left with the jacket, black.

10              MR. POLLACK:   We'll stipulate that the witness

11   recognizes Ms. Elbaz.

12              THE COURT:   Okay, that's fine.

13   BY MR. ATKINSON:

14   Q    Mr. Touaf, approximately when did you have contact with

15   Ms. Elbaz?

16   A    I can't really remember the time frame, but around 12 years

17   or so, more, maybe, I don't know.

18   Q    How did you first have contact with Ms. Elbaz?

19   A    Through a dating platform online.

20   Q    On that online -- at that time you were on that online

21   platform, where were you living?

22   A    In New York.

23   Q    Where was she at the time?

24   A    Israel.

25   Q    Did you ever meet Ms. Elbaz in person?
                                                                    58
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 58 of 164
     AMNON TOUAF - DIRECT EXAMINATION
 1   A     Yes, I did.

 2   Q    Approximately, how many times would you estimate you've met

 3   Ms. Elbaz in person?

 4   A    Four or five.

 5   Q    Where have you met her in the world?

 6   A    New York.

 7   Q    Have you ever met her in Israel?

 8   A    No.

 9   Q    When you were, when you met Ms. Elbaz, why was she in the

10   United States?

11   A    Vacations.

12   Q    So, you mentioned you met Ms. Elbaz on a dating, online

13   dating platform.    How would you describe your relationship with

14   Ms. Elbaz?

15   A    Friendship.

16   Q    Did you ever have a dating relationship?

17   A    No.

18   Q    What, what is the most frequent way you communicate with

19   Ms. Elbaz?

20   A    Phone, WhatsApp.

21   Q    Did you ever speak to Ms. Elbaz about what she did for a

22   living?

23   A    She never describe anything, but I know she is working the

24   stocks.

25   Q    Beyond working with stocks, did you know anything more
                                                                     59
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 59 of 164
     AMNON TOUAF - DIRECT EXAMINATION
 1   about what she did?

 2   A    No, no.

 3   Q    Did you ever talk with Ms. Elbaz ever about investing

 4   advice?

 5   A    I asked her once, with my way of investing, with my

 6   30-percent return in real estate, if it's worth to me, in

 7   general, to invest in stocks.     She told me that I'm doing good.

 8   We never spoke about it again.

 9   Q    Have you ever invested in binary options?

10   A    Nope, never.

11   Q    Did she ever recommend you invest in binary options?

12   A    No, never.

13   Q    Mr. Touaf, I'd like to take you back to July, 2016.        Did

14   you ever meet Ms. Elbaz in person, in July, 2016?

15   A    Yes.

16   Q    Where did you meet her?

17   A    New York.

18   Q    What was Ms. Elbaz going to be doing in New York?

19   A    She was just about to go back to Israel.      She was on

20   vacation, came from, I don't know, Vegas or so; I don't

21   remember.

22   Q    When she was in the United States, did you communicate with

23   her using WhatsApp?

24   A    Yes.

25   Q    If you could look in the binder, there's what's been marked
                                                                    60
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 60 of 164
     AMNON TOUAF - DIRECT EXAMINATION
 1   as Exhibit 52T2.

 2              MR. ATKINSON:   And the government offers 52T2 without

 3   objection.

 4              THE COURT:   Exhibit 52T2 is in evidence.

 5   BY MR. ATKINSON:

 6   Q    Mr. Touaf, do you recognize these text messages between you

 7   and Ms. Elbaz?

 8   A    I do.

 9   Q    And from the top, do you see those text messages are from

10   July 16th, 2016?

11   A    Yes, I do.

12   Q    In the first row and in the left most column, do you see a

13   number that ends in 5010?

14   A    Yes, I do.

15   Q    Do you recognize that number?

16   A    Yes, it's my number.

17   Q    And so in the first text message, who are you texting?

18   A    I'm texting Lee.

19   Q    Looking at the column, original text, what language did you

20   text in?

21   A    Hebrew and English.

22   Q    Why the mix?

23   A    Excuse me.

24   Q    Why the mix of languages?

25   A    I think sometimes we just switch in the platform because
                                                                 61
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 61 of 164
     AMNON TOUAF - DIRECT EXAMINATION
 1   I'm using both languages. So if it's coming in English I just

 2   keep texting, that's it.

 3   Q    In the first text message you say call from the room phone.

 4   Do you remember where you were when you sent that text?

 5   A    Yeah, I went to visit her and I couldn't go into the room

 6   because I needed a card for the elevator, so.

 7   Q    Subsequent to sending that text message, did you see

 8   Ms. Elbaz in New York?

 9   A    Excuse me.

10   Q    After you sent that text message, did you actually meet

11   Ms. Elbaz in New York?

12   A    Yes.

13   Q    Approximately, how much time did you spend with Ms. Elbaz

14   that night?

15   A    A hour, hour and-a-half.

16   Q    If we go to Page 5, please and look at the last text

17   message.

18   A    Yep.

19   Q    After you saw Ms. Elbaz that night, did you continue to

20   have text messages with her while she was in the United States?

21   A    Yes.

22   Q    In this text message you send, you sent her a message, do

23   you want to come early tomorrow to my house with your suitcases

24   and then I'll give you a ride to an air -- a ride to the

25   airport?    What do you remember about that text message?
                                                                  62
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 62 of 164
     AMNON TOUAF - DIRECT EXAMINATION
 1   A     I remember I wanted her to meet my wife and my kids. It

 2   was a good opportunity and it just never happened.

 3   Q    So, you remember offering, inviting Ms. Elbaz to your

 4   house, but she didn't come?

 5   A    Yes.

 6   Q    After this text message, do you remember having a

 7   conversation with Ms. Elbaz while she was at the airport?

 8   A    Yes.

 9   Q    What do you remember being said on that telephone call?

10   A    That she was sad to leave America and I guess, she had fun

11   and that's it.

12   Q    Do you ever remember talking about a way she could move to

13   the U.S. or stay in the U.S.?

14   A    We were talking about, she was sad that she leaving and I

15   asked her back, so what's the problem?     When in your position

16   to, like, work in Wall Street.

17   Q    What did you think her position was in her company?

18   A    CO.

19   Q    How did you come to --

20               COURT REPORTER:   Excuse me.

21               THE WITNESS:   CEO.

22   BY MR. ATKINSON:

23   Q    How did you come to think that?

24   A    She told me that.

25   Q    If we could -- after your telephone call with Ms. Elbaz at
                                                                    63
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 63 of 164
     AMNON TOUAF - DIRECT EXAMINATION
 1   the airport, did you continue to have conversations via

 2   WhatsApp?

 3   A    Yes.

 4   Q    Could you look at Page 7, please?

 5   A    Seven, okay.

 6   Q    Are those text messages that occurred after your telephone

 7   call with Ms. Elbaz?

 8   A    Yes.

 9   Q    Were those approximately or did those text messages occur

10   shortly after your telephone call?

11   A    Yes, immediately.

12   Q    So in the first text message, you said, do you need papers?

13   What papers were you referring to in this message?

14   A    What kind of license to work in Wall Street, I asked this

15   question.

16   Q    And she responded, LOL.     Do you see that?

17   A    Yes.

18   Q    And then to transfer, of course, do you see that?

19   A    Yes.

20   Q    What did you understand, transfer to where?

21   A    Transfer to Wall Street, the New York, America.

22   Q    In the next line you wrote, in your work, you can line up

23   the papers in a second.    Again, what did you mean by that text

24   message?

25   A    I thought that if you were in that business, it's easy,
                                                                  64
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 64 of 164
     AMNON TOUAF - DIRECT EXAMINATION
 1   because that's the center, New York is the center of, I mean,

 2   stocks or whatever, so that's where it came from.

 3   Q    Ms. Elbaz responded, not to here.    What did you mean, what

 4   did you understand, here, to mean?

 5   A    Here in New York, here in America.

 6   Q    And you responded, yes, you can -- you just open a branch.

 7   What did you mean by branch?

 8   A    Meaning if you work in a company and maybe, the company can

 9   open another branch; that's it.

10   Q    After you wrote, it's easy, could you read what Ms. Elbaz

11   wrote back to you in the next two lines?

12   A    Just continue reading?

13   Q    Yeah, just the first two.

14   A    She said, LOL.   And then she said, it's not legal here and

15   I ask her back.

16   Q    Why don't we stop there for a moment.    Before we go on,

17   Mr. Touaf, do you speak Hebrew?

18   A    Yes, I do.

19   Q    Do you see the original Hebrew text that's in the third

20   column?

21   A    Yes.

22   Q    Is the translation of those two lines that's in the fourth

23   column, is that accurate?

24   A    Yes.

25   Q    So, you responded, what's not legal?
                                                                65
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 65 of 164
     AMNON TOUAF - DIRECT EXAMINATION
 1         And if we go to the next page, it looks like you misspelled

 2   legal but you asked, what's not legal, is that right?

 3   A    Yeah.

 4   Q    In response to your question, what's not legal, could you

 5   read Ms. Elbaz's response?

 6   A    Yeah, she respond back, what I do.   I've told you and I

 7   answer, yes.

 8   Q    So, when Ms. Elbaz wrote to you, it's not legal here what I

 9   do, did you know what she was talking about?

10   A    I still don't know what she's talking about.

11   Q    So, you wrote, yes, in the last text on this page.   Why did

12   you write text -- or yes?

13   A    I was embarrassed, like someone talk to you about something

14   and you don't remember, so I just, just to shut off the

15   conversation, that's where it come from, embarrassing.    I was

16   embarrassed.

17   Q    We can take that down, thank you.

18        Mr. Touaf, some time in 2017, do you remember getting a

19   phone call from Ms. Elbaz?

20   A    Yes, I remember.

21   Q    And on this phone call, do you remember Ms. Elbaz asking

22   you about anything?

23   A    Yeah.   She, she asked me that, in case she will need me to

24   take over the deed of her apartment, if I will do that and I

25   said, sure and why?
                                                                    66
     Case
     AMNON8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 66 of 164
            TOUAF - CROSS-EXAMINATION

 1   Q    Why don't we stop there.

 2        So, take over the deed to your apartment.      Where were you

 3   living at that time?

 4   A    I'm here, in America.

 5   Q    Have you ever been to Ms. Elbaz's apartment in --

 6   A    Never, never.

 7   Q    When she asked this question, did you know why she wanted

 8   you to do it?

 9   A    No.

10   Q    And after you said, sure, you asked her, why?

11   A    Why.

12   Q    What did Ms. Elbaz direct you to go to?

13   A    To go to Google.

14   Q    Okay.    After you had that conversation, did you put

15   Ms. Elbaz's property in your name?

16   A    Never.

17               MR. ATKINSON:    Pass the witness.

18               THE COURT:   Mr. Pollack.

19               MR. POLLACK:    Thank you.

20                               CROSS-EXAMINATION

21               MR. POLLACK:    Brian, can you go ahead and put up 52T2.

22   BY MR. POLLACK

23   Q    And, Mr. Touaf, this is your WhatsApp chat communications

24   with Ms. Elbaz from 2016, correct?

25   A    Correct.
                                                                    67
     Case
     AMNON8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 67 of 164
            TOUAF - CROSS-EXAMINATION

 1   Q    And on the first page there's a date, July 16th, 2016?

 2   A    Yes.

 3   Q    At 5:00 in the morning?

 4   A    Yeah, it was 5:00.

 5   Q    Okay.   And you were in New York at the time?

 6   A    Yeah.

 7   Q    And Ms. Elbaz was somewhere in the United States?

 8   A    Yeah, New York.

 9   Q    Also in New York?

10   A    Yeah.

11   Q    And then you saw each other at some point on July 16th?

12   A    Yeah, it was Friday night.

13   Q    And if you can go to Page 7, same document.

14        And this is July 17th, 2016, so this is the following day?

15   A    I guess so, yes, Saturday.

16   Q    And you did not see her on Saturday?

17   A    No.

18   Q    You had had some, you had had a telephone conversation at

19   some point on Saturday?

20   A    Yeah, she was supposed to come to me and we talk and text.

21   Q    And at some point after the telephone conversation, you had

22   the text exchange that appears on Page 7?

23   A    I don't understand the question, sir.

24   Q    Sure.   As I understand it, you actually saw her on the

25   16th, correct, in person?
                                                                    68
     Case
     AMNON8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 68 of 164
            TOUAF - CROSS-EXAMINATION

 1   A    Yeah, yeah, yeah.

 2   Q    You did not see her on the 17th in person?

 3   A    No.

 4   Q    But at some point before this exchange that we see here on

 5   Page 7, you had spoken with her on the phone?

 6   A    Yeah, we spoke once or twice, I don't remember.

 7   Q    Okay.   And then at some point after those one or two

 8   telephone conversations you had the exchange that we see here on

 9   Page 7?

10   A    Correct.

11   Q    And you didn't know much about Ms. Elbaz's business; is

12   that correct?

13   A    I don't know.    She never spoke to me about the business.

14   Q    You knew, generally, it had something to do with stocks?

15   A    Narrow than that, I know stocks, period.      I don't

16   understand nothing in stocks.

17   Q    Okay.   You understand anything about options?

18   A    Never heard that before, everything that through the news.

19   Q    And you didn't know what regulations or license

20   requirements applied to people who market binary options?

21   A    I have no idea about that those, this business, whatsoever.

22   Q    Okay.   You didn't know what the regulations or license

23   requirements were for marketing binary options in the

24   United States and you didn't know what those requirements were

25   in Israel either, correct?
                                                                    69
     Case
     AMNON8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 69 of 164
            TOUAF - CROSS-EXAMINATION

 1   A    True.

 2   Q    And when she said, it's not legal here, you understood,

 3   here, to be the United States?

 4   A    America, correct.

 5   Q    She never said to you, that what she was doing was not

 6   legal for her to do in Israel, correct?

 7   A    She never told me anything about something not legal.

 8              MR. POLLACK:    I don't have any other questions.

 9              THE COURT:   Thank you.

10              Anything else, Mr. Atkinson?

11              MR. ATKINSON:   No redirect, Your Honor.

12              THE COURT:   Okay.   Well, thank you very much to our

13   witness, Mr. Touaf.     I appreciate you coming to testify.    Thank

14   you for being here.

15        (Witness excused.)

16              MR. ATKINSON:   Your Honor, before we bring in the next

17   witness, the government would ask that the stipulation

18   concerning the last exhibit be read for the jury, just so they

19   can follow along.    This is Exhibit 881.

20              THE COURT:   881, which stipulation is that?

21              MR. ATKINSON:   To the stipulation as to the

22   authenticity of the text messages.

23              THE COURT:   881?

24              MR. ATKINSON:   Yes, Judge, I can hand it up.

25              THE COURT:   I'm not seeing that as 881, maybe the
                                                                     70
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 70 of 164

 1   number has changed.

 2               MR. ATKINSON:   Your Honor, may I approach?

 3               THE COURT:   Yes.    Well, I think that's fine, but I

 4   have another version of 881.      We may need to clarify the

 5   numbering later, but this will be 881.

 6               MR. ATKINSON:   Yes, Judge, and this exhibit is in

 7   evidence.   The parties agree that --

 8               MR. POLLACK:    If it's already in evidence, we've

 9   already read it.    We don't need to do it again.

10               THE COURT:   I think it's fine to read it one more

11   time.

12               MR. ATKINSON:   The parties agree that Exhibit Numbers

13   52T.1, 52T.2 and 52T.3 contain WhatsApp text messages recovered

14   from the personal cellular telephone of Lee Elbaz as well as

15   translations of those text messages by a certified Hebrew

16   translator.    So stipulated.

17               THE COURT:   Okay.   And who is our next witness?       Is it

18   a lengthy witness or a short witness?

19               MS. COTTINGHAM:     It's a relatively short witness,

20   Your Honor, James Freeman.

21               THE COURT:   Okay.   Well, why don't we get started with

22   Mr. Freeman,    at least.   Take a stretch break while we're

23   waiting.

24               MS. COTTINGHAM:     With that, Your Honor, the

25   United States calls James Freeman.
                                                                    71
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 71 of 164
                              EXAMINATION

 1               THE COURT:   Thank you.

 2               THE DEPUTY CLERK:   Please remain standing and raise

 3   your right hand.

 4                 JAMES FREEMAN, GOVERNMENT WITNESS, SWORN

 5               THE DEPUTY CLERK:   You may be seated.    Please speak

 6   loudly and clearly into the microphone, state your name for the

 7   record and spell your name.

 8               THE WITNESS:   My name is James Freeman, it's

 9   J-A-M-E-S, F-R-E-E-M-A-N.

10                              DIRECT EXAMINATION

11   BY MS. COTTINGHAM:

12   Q    Good afternoon, Mr. Freeman?

13   A    Hi.

14   Q    Mr. Freeman, where do you live?

15   A    I live at 3303 Turfwood Drive, Greensboro, North Carolina.

16   Q    How long have you lived in Greensboro, Mr. Freeman?

17   A    Twenty-six years.

18   Q    Are you married?

19   A    Yes.

20   Q    Do you have any children?

21   A    Three.

22   Q    Mr. Freeman, what do you do for a living?

23   A    My wife and I own a company and I am, basically, retired at

24   this point.

25   Q    What kind of company do you all own?
                                                                    72
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 72 of 164
                              EXAMINATION

 1   A    We're involved in the printing industry.

 2   Q    Mr. Freeman, do you have any experience investing in the

 3   stock market?

 4   A    I have experience, yes.

 5   Q    What kind of experience do you have?

 6   A    Basically, I guess studying things throughout the years,

 7   doing some casual investing, but usually with brokers.

 8   Q    Mr. Freeman, did there come a time when you invested in

 9   binary options?

10   A    Yes.

11   Q    How did you first find out about binary options?

12   A    Well, I was interested in option trading but I didn't know

13   anything about it and I started surfing the Internet to see what

14   was out there in the way of, a place use a platform to start

15   learning something.

16   Q    Mr. Freeman, did you learn something about a company

17   called, Binary Book?

18   A    Yes.

19   Q    When was that?

20   A    In April, 2015.

21   Q    And how did you learn about Binary Book?

22   A    Well, I landed on their web page one Saturday afternoon and

23   I was, somewhat, impressed with their website and as I read up

24   on it just a little, it looked like a good place to start

25   learning the fundamentals.
                                                                    73
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 73 of 164
                              EXAMINATION

 1   Q    Mr. Freeman, you mentioned that you had traded with a

 2   broker previously.    When you were looking into binary options,

 3   were you looking to have somebody trade for you?

 4   A    I was looking for someone to trade with me, teaching me the

 5   trade, as well, but yeah, I needed that support, absolutely.

 6   Q    Was that important to you?

 7   A    Absolutely important.     I knew that option trading was

 8   something that I had no idea about and I needed someone that

 9   would help me learn the fundamentals.

10   Q    Mr. Freeman, after doing some research did you make an

11   initial investment in binary options?

12   A    I did.

13   Q    How much was that investment?

14   A    The initial investment was $50,000, approximately.

15   Q    And before you made that $50,000 investment, Mr. Freeman,

16   did you make a smaller, a smaller investment before you even did

17   that?

18   A    Well, yes, I did.    They had a minimum requirement of $500

19   and I invested $501.

20   Q    And, Mr. Freeman, you mentioned that you then made an

21   additional investment of $50,000.     After that $50,000, did you

22   make additional investments in binary options?

23   A    I did.

24   Q    How much did you invest over time?

25   A    Totally, $304,000.
                                                                    74
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 74 of 164
                              EXAMINATION

 1   Q      Mr. Freeman, how much have you gotten back on that

 2   investment?

 3   A      Not one dime.

 4   Q      Mr. Freeman, after your first, your initial investment of

 5   the $500, did you have any contact with anyone at Binary Book?

 6   A      Yes.

 7   Q      Who did you talk to?

 8   A      I talked to a gentleman that said his name was,

 9   Joseph O'Connor.

10   Q      How did you talk to Mr. O'Connor?

11   A      I received a phone call from him and he introduced himself

12   as a broker.

13   Q      Did you have any understanding about what Mr. O'Connor's

14   experience was in the financial market?

15   A      Yes, we talked casually about it and we had several

16   conversations before I decided to go any further with him, but

17   he explained that his, his --

18                 MR. POLLACK:   Your Honor, I'm sorry for interrupting.

19   If the witness is going to tell us what Mr. O'Connor said, I'm

20   going to object on hearsay grounds.

21                 MS. COTTINGHAM:   Your Honor, I'll just ask Mr. Freeman

22   if he had any understanding of what Mr. O'Connor's experience

23   was.

24                 THE WITNESS:   Yes, I did.

25                 MR. POLLACK:   Well, I would have the same objection if
                                                                    75
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 75 of 164
                              EXAMINATION

 1   it's based on what Mr. O'Connor told him.

 2              THE COURT:   Are you offering this evidence for the

 3   truth of the matter asserted, Ms. Cottingham?

 4              MS. COTTINGHAM:   We are not, Your Honor.

 5              THE COURT:   Okay, I'm going to allow Mr. Freeman to

 6   testify about statements by Mr. O'Connor, but I'm instructing

 7   the jury that you're not to consider these statements for the

 8   truth or whether they are truthful.     You may only consider them

 9   for the effect they had on Mr. Freeman.

10              Go ahead with that limitation.

11              MS. COTTINGHAM:   Thank you, Your Honor.

12   BY MS. COTTINGHAM:

13   Q    So, Mr. Freeman, you were talking.      What was your

14   understanding of what kind of experience Mr. O'Connor had?

15   A    My understanding was that he had been involved as a broker

16   in stocks for several years and that he had, over the last few,

17   gotten involved with option trading.

18   Q    And, Mr. Freeman, what was your understanding about where,

19   where Mr. O'Connor was when you were talking to him?

20   A    They were located in London, England.

21   Q    And when you say they, what was your understanding about

22   who Mr. O'Connor worked for?

23   A    Binary Book and they were located in London.

24   Q    Now, after talking to Mr. O'Connor, did you decide to make

25   an investment in binary options?
                                                                    76
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 76 of 164
                              EXAMINATION

 1   A    Yes, ma'am.

 2   Q    And in your -- did you have an understanding of how

 3   Mr. O'Connor was going to make money in working with you in

 4   Binary Book?

 5   A    Well, he would be managing my account but it would be in

 6   conjunction with my approval.     So as he explained it, if he

 7   made -- if I made money, he made money.

 8   Q    When you -- what did you understand him to mean -- what did

 9   you understand that Mr. O'Connor meant by, when I make money,

10   you make money?

11   A    It meant, in my opinion, that he made commissions on trades

12   that were successful.

13   Q    So after having discussions with Mr. O'Connor, Mr. Freeman,

14   how much did you invest with Mr. O'Connor?

15   A    A total of about $50,000.

16   Q    Mr. Freeman, where did you get the money that you used to

17   make this investment?

18   A    It was my money that I had saved.

19   Q    After, after that initial investment of about $50,000,

20   Mr. Freeman, what happened to that first investment?

21   A    Well, quite a few of the investments that -- with the

22   options that they traded did not do very well and from that

23   point on, I didn't see any return at all.

24   Q    And, Mr. Freeman, you testified a moment ago that you

25   understood that Mr. O'Connor would be helping you manage the
                                                                    77
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 77 of 164
                              EXAMINATION

 1   money.   Was Mr. O'Connor, was it your understanding he would be

 2   trading that $50,000 on your behalf?

 3   A    Yes, ma'am.

 4   Q    Mr. Freeman, did there come a time when you decided to make

 5   an additional investment after that $50,000?

 6   A    Yes, ma'am.

 7   Q    And what happened to make you want to invest again after

 8   the returns on that first $50,000 investment?

 9   A    Well, it took me quite a while to get over losing the

10   $50,000 or most of it.    And in April of 2016, I received a call

11   from a gentleman who said his name was Robert Kerry.

12   Q    Mr. Freeman, what was your understanding about Mr. Kerry's

13   background; who was he?

14   A    Mr. Kerry told me that he was a senior head-investment

15   broker with Binary Book and that he also managed a hedge fund.

16   Q    Did there come a time when Mr. Kerry was going to take over

17   your account?

18   A    We had several conversations between April and July of

19   2016, at which point I agreed for him to go ahead and take the

20   account.

21   Q    Mr. Freeman, you had several conversation, how would you

22   talk to Mr. Kerry?

23   A    Well, we became pretty good friends over that period of

24   time.    He indicated that he was in his late 50's, early 60's.

25   He had been successful as a stock broker and option trader and I
                                                                    78
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 78 of 164
                              EXAMINATION

 1   think, it was 30 plus years that he had under his belt on that.

 2              MR. POLLACK:   Your Honor, could we have the same

 3   instruction with respect to Mr. Kerry?

 4              THE COURT:   Yes, I'm instructing the jury that

 5   statements by Mr. Kerry are not to be considered for their

 6   truth, but only for their effect on Mr. Freeman.

 7              Go ahead.

 8              MS. COTTINGHAM:   Thank you, Your Honor.

 9   BY MS. COTTINGHAM:

10   Q    And, Mr. Freeman, how often in that time period, in the

11   Spring of 2016 into the Summer, were you talking to Mr. Kerry?

12   A    Mr. Kerry always called me and it was, some was often,

13   three to four times a week.

14   Q    Mr. Freeman, I'm going to ask you to turn to Tab 1 in the

15   binder in front of you.

16        And for the court, this is -- we're just going to show the

17   witness only Exhibit 730.

18   A    Okay.

19   Q    And, Mr. Freeman, can you take a look just at the top of

20   this document.   Is this from Mr. Kerry?     Is this the email

21   address you recognize as Mr. Kerry's?

22   A    Yes, ma'am.

23   Q    And the email address JFreeman3303@gmail.com, is that your

24   email address?

25   A    That is.
                                                                    79
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 79 of 164
                              EXAMINATION

 1   Q    Do you recognize this as an email that you received from

 2   Mr. Kerry?

 3   A    Yes.

 4               MS. COTTINGHAM:   Your Honor, with this, we'd move to,

 5   admit, the government would move to admit Exhibit 730 at this

 6   time?

 7               THE COURT:   Okay.   Based on prior discussion, Exhibit

 8   730 is admitted but again, with the same instruction to the

 9   jury, that the statements by Mr. Kerry and the email are not to

10   be accepted for their truth or considered for their truth but

11   only for their effect on Mr. Freeman.

12   BY MS. COTTINGHAM:

13   Q    Can we zoom in at the top there please?      Mr. Freeman, you

14   can look either in your binder or might be able to look, it

15   might be easier on the screen, but.

16        Mr. Freeman, right there at the top, what, can you read

17   what the email address is in the, from, line?

18   A    Robert.Kerry@BinaryBook.com.

19   Q    And in the, Bcc, line, is that your email address,

20   Mr. Freeman?

21   A    It is.

22   Q    And Mr. Freeman, what's the subject of this, subject line

23   of this email?

24   A    From the desk of Robert Kerry, Cambridge Trading Group

25   Results 25th of April, 2016.     Deutsche Bank and I don't remember
                                                                    80
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 80 of 164
                              EXAMINATION

 1   the full name of the other investment.

 2   Q    Mr. Freeman, are you familiar with the term, Cambridge

 3   Client Group?

 4   A    I'm familiar with it, yes.

 5   Q    What's your, was your understanding at the time of what the

 6   Cambridge Client Group was?

 7   A    That was the group that Mr. Robert Kerry managed,

 8   exclusively.

 9   Q    What was the basis for your understanding about the

10   Cambridge Client Group?

11   A    Mr. Kerry had talked with me on several occasions about

12   entering into a hedge fund and obviously, he wanted me to go

13   into his Cambridge Trading Group.

14   Q    Did you have any discussion, did you have an understanding

15   of what kinds of, what kind of asset, what kind of trades would

16   be in the Cambridge Trading Group?

17   A    Well, it was a requirement to enter into the trading group

18   of $300,000.

19   Q    Mr. Freeman, if you take a look, can you see where it says:

20   "Allow me to share the trading results of our Cambridge Client

21   Group for today?"    Can you see where it has the gross gains of

22   90,000?

23   A    Yes.

24   Q    Are those British Pounds?

25   A    Yes, ma'am.
                                                                    81
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 81 of 164
                              EXAMINATION

 1   Q    Mr. Freeman, did you have any understanding of how

 2   successful Mr. Kerry was in managing this Cambridge Client

 3   Group?

 4   A    Yes, I received these types of emails sometimes, three or

 5   four a week.

 6   Q    And what was your understanding of whether or not Mr. Kerry

 7   was successful in managing this Cambridge Client Group?

 8   A    Well, according to what he was sending me, it was very

 9   successful.

10   Q    And can we zoom in at the very bottom, please?

11        Mr. Freeman, do you see the account value daily increase of

12   80 percent at the bottom of this email?

13   A    I do.

14   Q    And was this, did you receive additional, in addition to

15   this, emails from Mr. Kerry about the success that the Cambridge

16   Client Group was having?

17   A    I did.    I, probably, I'm guesstimating, but at least 30 of

18   these.

19   Q    And, Mr. Freeman, was the success of or was Mr. Kerry's

20   trading success, was that something that was important to you in

21   your discussions with him?

22   A    Extremely.   In 2016, I was 68 years old and I was looking

23   for ways that I could invest with some security, without losing

24   money and that was explained to me by Mr. Kerry.

25   Q    And if we can zoom out, please.     And if we can take a look
                                                                    82
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 82 of 164
                              EXAMINATION

 1   just at the top of the chart right there.      Mr. Freeman, if you

 2   take a look over at the trade results column, can you see that

 3   on the far right-hand side?     I think it's the third over.        It

 4   cuts off a little bit.

 5   A    I'm not sure where you are.

 6   Q    I think we've just -- if you want to take a look at the

 7   monitor, Mr. Freeman, I think it's highlighted for you.       There

 8   should be one right there for you.

 9   A    Oh, I see, yes.

10   Q    And do you see where it says, trade results?

11   A    Yes.

12   Q    And if we zoom out so we can see the entire chart,

13   Mr. Freeman, was it your understanding that these were trade

14   results that Mr. Kerry had actually achieved?

15   A    Yes, ma'am.

16   Q    Mr. Freeman, I'm going to ask you to take, to turn to the

17   next tab in your binder, which is Exhibit 729.      Mr. Freeman, do

18   you recognize this as an additional email from Mr. Kerry that

19   you were receiving?

20   A    I do, yes.

21   Q    And the date on this email is May 20, 2016?

22   A    Yes.

23   Q    About a month after the last email we just looked at?

24   A    Yes.

25   Q    Mr. Freeman, do you recognize this as an additional email
                                                                     83
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 83 of 164
                              EXAMINATION

 1   that you received from Mr. Kerry about the Cambridge Group?

 2   A    I do.

 3               MS. COTTINGHAM:   Your Honor, with the same

 4   instruction, the United States would move to admit Exhibit 729

 5   at this time?

 6               THE COURT:   Okay.   Subject to the, based on the

 7   earlier discussion, Exhibit 729 is admitted again with the

 8   instructions that statements by Mr. Kerry are not to be

 9   considered for the truth of those statements but for their

10   affect, only for their effect on Mr. Freeman.

11   BY MS. COTTINGHAM:

12   Q    And if we can just zoom in on the chart down here.

13        Mr. Freeman, I think you read the title of the last email

14   relating to Deutsche Bank and I just want to take a look.           Does

15   the chart here, what does this show, what are the trading

16   results in the chart here show, in that trade result column?

17   A    I'm not sure I understand where exactly.

18   Q    We'll highlight it for you.     So if you take a look at the

19   trades in that trade result column, does it list gold trades

20   winning?

21   A    Yes.

22   Q    And do you recall receiving additional correspondence from

23   Mr. Kerry or having additional discussions with Mr. Kerry about

24   his trading successes?

25   A    Yes, ma'am, many times.
                                                                    84
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 84 of 164
                              EXAMINATION

 1   Q    Can we zoom in at the bottom of this email, please?

 2   Mr. Freeman, do you recognize this email signature?

 3   A    I do.

 4   Q    Whose is this?    Who do you understand this to be?

 5   A    It's from Mr. Kerry.

 6   Q    And what did you understand his title to be?

 7   A    His title was head senior broker and trading group manager.

 8   Q    Did you understand Mr. Kerry to have management authority

 9   to be helping other traders?

10   A    Yes, as he explained it, it was one of the highest

11   positions with Binary Book.

12   Q    And do you see the MBA after Mr. Kerry's signature, what

13   did you understand that to mean?

14   A    A masters.

15   Q    Mr. Freeman, you testified that you understood that the

16   Cambridge Group had a track record of success, is that right?

17   A    Yes, ma'am.

18   Q    And so after talking to Mr. Kerry, did you ultimately

19   decide to invest more with the Cambridge Group?

20   A    I did.

21   Q    How much did you decide to invest?

22   A    One hundred and thirty-five thousand dollars.

23   Q    Now, in deciding to invest that additional $135,000,

24   Mr. Freeman, was the success of the Cambridge Group, was that

25   important to you in deciding to make that investment?
                                                                    85
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 85 of 164
                              EXAMINATION

 1   A    Extremely.

 2   Q    Why was that important?

 3   A    Because there had been the losses from the original

 4   investments that I had done and Mr. Kerry explained to me, in

 5   writing, that he could hopefully make up for that and a lot more

 6   from there.

 7   Q    And Mr. Freeman, where did you get the $135,000 to invest

 8   with Mr. Kerry?

 9   A    It was my own personal money.

10   Q    And in the course of your discussions with Mr. Kerry, were

11   you ever told that most investors in binary options lose money?

12   A    No, ma'am, I never was.

13   Q    If that had been, if you had been told that most investors,

14   binary options lose money would that have been important in your

15   decision to invest an additional $135,000 with Mr. Kerry?

16   A    Absolutely.

17   Q    Why would that have been important?

18   A    Because I wouldn't have done it.

19   Q    Mr. Freeman, I'm going to ask you to turn to Tab 3 in your

20   binder; it's Exhibit 728.    Mr. Freeman, if you take a look at

21   the top, is this an email from Mr. Kerry?

22   A    It is.

23   Q    Dated July 14th, 2016?

24   A    That's correct.

25   Q    And are you on the, is your email on the Bcc line?
                                                                    86
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 86 of 164
                              EXAMINATION

 1   A    It is.

 2   Q    Do you recognize this is an email you received from

 3   Mr. Kerry?

 4   A    I do.

 5              MS. COTTINGHAM:   Your Honor, the government moves to

 6   admit Exhibit 728?

 7              THE COURT:   Okay.   Subject to the same instruction,

 8   I'll admit 728.   Again, the jury may only consider it for it's

 9   effect on Mr. Freeman and not for the truth of the information

10   in the statement.

11              MS. COTTINGHAM:   We can zoom in so, so the jury can

12   see this one, just the top.     There we go, thank you.

13   BY MS. COTTINGHAM:

14   Q    Mr. Freeman, do you recall a time when you learned that

15   Mr. Kerry would no longer be managing your account?

16   A    I do.

17   Q    What was your understanding of why he would no longer be

18   managing your account?

19   A    His son had a serious illness and he felt that he should

20   devote full-time to that.

21   Q    And did you learn this in your conversations with

22   Mr. Kerry?

23   A    I learned it in the conversations with him and again, as

24   well as the email.

25   Q    Mr. Freeman, if you take a look at the second paragraph
                                                                    87
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 87 of 164
                              EXAMINATION

 1   where it says:   "I would like to thank each and every member for

 2   the trust and relationship that we have enjoyed."

 3        Mr. Freeman, did you trust Mr. Kerry?

 4   A    Yes, ma'am, I did.

 5   Q    Why did you trust him?

 6   A    Well, we had long discussions about being in relatively

 7   similar ages.    We both talked about our families, what was

 8   important to us.    He was very involved in some political issues

 9   in London and I felt like that, it had become a very strong

10   relationship.

11   Q    And in the next paragraph, Mr. Kerry says, it's advisable

12   to direct any comments, questions and concerns directly to the

13   managing brokers or the remaining group directors.       Do you see

14   that, Mr. Freeman?

15   A    I do.

16   Q    And did there come a time where Mr. Kerry referred you to

17   another Binary Book employee?

18   A    Yes.

19   Q    And in that referral was your trust in Mr. Kerry, was that

20   important?

21   A    Absolutely.

22   Q    Mr. Freeman --

23               THE COURT:   Ms. Cottingham, maybe -- is this a good

24   time to take the break?    We can finish up after the break.

25               MS. COTTINGHAM:   Yes, Your Honor.
                                                                    88
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 88 of 164
                              EXAMINATION

 1              THE COURT:   So, ladies and gentlemen, it's been a

 2   pretty long stretch.    We're trying to get through the afternoon,

 3   another 15-minute break.     We'll see you back here to finish up

 4   for the afternoon.    Again, don't discuss the case or do any

 5   outside research, or review anything about the case.

 6              Thank you very much.

 7        (Brief recess.)

 8              THE COURT:   Okay.   Can we call the jury back in?

 9        (Jury in.)

10              THE COURT:   Thank you, everyone.    Please be seated.

11   We're ready to resume with the testimony of Mr. Freeman.

12              Ms. Cottingham, you may go ahead.

13              MS. COTTINGHAM:    Thank you, Your Honor.

14                      DIRECT EXAMINATION (Continuing)

15   BY MS. COTTINGHAM:

16   Q    Mr. Freeman, right before the break, we were discussing the

17   trust you had in Mr. Kerry.     Could you -- how often would you

18   say in the summer of 2016 before you made your additional

19   investment in the hedge fund, how often were you talking to

20   Mr. Kerry?

21   A    It would go three to four times a week sometimes.

22   Q    And I think you testified a moment ago that you understood

23   Mr. Kerry to have substantial experience as a trader, is that

24   right?

25   A    Yes, ma'am.
                                                                    89
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 89 of 164
                              EXAMINATION

 1   Q    Was Mr. Kerry's experience, his prior experience, was that

 2   important to you in deciding to make that additional investment?

 3   A    Yes.

 4   Q    Why was that important to you?

 5   A    One, because of my age; two, because of the relationship

 6   that I had had with the first broker that I worked with,

 7   Mr. O'Connor.   And secondly, because I wanted to try to do as

 8   well as I could on investments at my age.

 9   Q    Mr. Freeman, if you had been told that Mr. Kerry actually

10   had little to no experience trading in the stock market, would

11   that have been important to your decision to invest with Binary

12   Book?

13   A    Yes, ma'am.

14   Q    Why would that have been important?

15   A    Because I would have had no trust in him as a broker and I

16   wouldn't have gone forward.

17   Q    Mr. Freeman, we spoke about Mr. Kerry and we can pull up

18   Exhibit 728, which is already in evidence.      After, after

19   Mr. Kerry, who was the next individual at Binary Book that you

20   spoke with?

21   A    James Evans.

22   Q    Mr. Freeman, I'm going to ask you to turn to tab four in

23   your binder.    This is Exhibit 734.

24        Mr. Freeman, do you recognize the email address at the top

25   of this, the "from" email address says, James Evans?
                                                                    90
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 90 of 164
                              EXAMINATION

 1   A    I do.

 2   Q    And the email address "to", is that your email address?

 3   A    It is.

 4   Q    Is this an email dated August 17th, 2016?

 5   A    It is.

 6   Q    Do you recognize this as an email that you received?

 7   A    I do.

 8               MS. COTTINGHAM:   Your Honor, government moves to admit

 9   Exhibit 734.

10               THE COURT:   Based on prior discussion, Exhibit 734 is

11   in evidence.

12   BY MS. COTTINGHAM:

13   Q    If we can zoom in at the top right there and get that

14   captured, the full email.

15        Mr. Freeman, you see where Mr. Evans says, "Michael and

16   yours co-exist"?

17   A    I do.

18   Q    Mr. Freeman, what was your understanding about how

19   Mr. Evans, Mr. Kerry, about how they were making money in

20   working with you?

21   A    Yes.    It was basically, if I make money, they make money.

22   If I don't make money, they don't make money.

23   Q    Was that important in your -- was the fact that the brokers

24   would make money when you made money, was that important to you

25   in deciding to invest with Binary Book?
                                                                    91
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 91 of 164
                              EXAMINATION

 1   A    Yes.

 2   Q    Why was that important to you?

 3   A    I wanted to make sure that they cared about making money as

 4   much as I wanted to make money, rather than putting money into

 5   an account and them being paid based upon how much money was in

 6   my account.

 7   Q    Mr. Freeman, would it have been important to you to know if

 8   Mr. Evans, if Mr. Kerry, if they were making money not on your

 9   profits, but on the net deposits?     So just on the amount of

10   money you were depositing minus the amount of money you were

11   taking out.

12   A    Would have made a big difference.

13   Q    Why would that have made a big difference?

14   A    Mainly because I wanted them to be very motivated in

15   helping me make money.

16   Q    Now, Mr. Freeman, after talking to Mr. Evans, did you

17   decide to make an additional investment with Binary Book?

18   A    I did.

19   Q    About how much was that additional investment?

20   A    $120,000.

21   Q    What made you decide to make that additional investment?

22   A    I made an agreement with Mr. Evans that if he could bring

23   my account up to $150,000 that I would be willing to invest the

24   remainder and enter his hedge funds.

25   Q    What was your understanding about what you -- what kind of
                                                                    92
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 92 of 164
                              EXAMINATION

 1   returns you would receive if you were investing in his hedge

 2   fund?

 3   A    The same type of returns that the Cambridge Group had

 4   brought, Mr. Kerry.

 5   Q    What kind of returns were those?

 6   A    Terrific, you know, reaching sometimes 80 percent on the

 7   investment.

 8   Q    And Mr. Freeman, what was your understanding about how safe

 9   your investment in that hedge fund would be?

10   A    The way it was explained to me was that the money that went

11   into the hedge funds was hedged against itself.       So they would

12   use no more than 25 percent at even given time of the money that

13   you had in your account and that would be, obviously, hedged

14   with trades going against and for a certain stock.

15   Q    And was that hedging structure, was that important to your

16   decision to invest with, with Mr. Evans?

17   A    Yes, Mr. Evans made the statement to me that we would, we

18   would never lose our initial investments.

19   Q    Was that important?

20   A    At my age, yes, ma'am.

21   Q    Mr. Freeman, after discussing with Mr. Evans and after

22   investing this additional $120,000, what did that bring your

23   total investment with Binary Book up to?

24   A    304,000.

25   Q    Was that your last investment with Binary Book?
                                                                    93
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 93 of 164
                              EXAMINATION

 1   A    It was.

 2   Q    Mr. Freeman, let me ask you to turn to tab five, which is

 3   Exhibit 737.   And can you take a look?     Is this an email from --

 4   can you read the email address?     Who is this from?

 5   A    James Evans.

 6   Q    And did you receive this email?

 7   A    I did.

 8   Q    And what's the date on this email?

 9   A    October 13th, 2016.

10   Q    Mr. Freeman, do you recognize this as an email you received

11   from Mr. Evans?

12   A    I do.

13              MS. COTTINGHAM:   Your Honor, government moves to admit

14   Exhibit 737.

15              THE COURT:   Okay.   Based on prior discussion, 737 is

16   in evidence.

17   BY MS. COTTINGHAM:

18   Q    And if we zoom in at the top and just that first email.

19        Mr. Freeman, what did you understand Mr. Evans, what was

20   his title?

21   A    He was a hedge fund broker.     And if I remember correctly,

22   he was a corporate broker as well as fund manager.

23   Q    And October 13th of 2016, about how long is this after you

24   made that initial investment With Mr. Evans' hedge fund?

25   A    The final amount that we invested was at the end of
                                                                    94
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 94 of 164
                              EXAMINATION

 1   September.

 2   Q    Mr. Freeman, do you see where Mr. Evans says he'll be

 3   sending you a report per month detailing the outcome of the

 4   fund?

 5   A    I do.

 6   Q    Mr. Freeman, after October of 2016, did you ever receive

 7   anything from Mr. Evans about profits you were receiving from

 8   the fund?

 9   A    No, I didn't.

10   Q    And, Mr. Freeman, do you see where Mr. Evans asks, did we

11   agree on quarterly distributions or monthly?

12   A    I do.

13   Q    Before you invested with Mr. Evans, what was your

14   understanding about whether you would receive distributions or

15   returns?

16   A    Well, we had a discussion with Mr. Evans regarding that and

17   it was important to my wife and I that we do on a monthly

18   distribution, rather than quarterly.

19   Q    Mr. Freeman, did you ever receive any quarterly

20   distributions from this hedge fund?

21   A    No, I did not.

22   Q    Did you ever receive any monthly distributions from this

23   hedge fund?

24   A    No.    No, ma'am, I did not.

25   Q    Mr. Freeman, when you're having these conversations with
                                                                    95
     Case
     JAMES8:18-cr-00157-TDC
            FREEMAN - DIRECTDocument 282 Filed 08/07/19 Page 95 of 164
                              EXAMINATION

 1   Mr. O'Connor, Mr. Evans, Mr. Kerry, where did you think they

 2   were calling you from?

 3   A    I was told by each one of them that they were located in

 4   London, England.

 5   Q    Was that important to you?

 6   A    Yes.

 7   Q    Why was that important to you, Mr. Freeman?

 8   A    Because they had all three told me that they were licensed

 9   to practice and that their corporate offices were located there.

10   They gave me an address.

11   Q    Mr. Freeman, if these brokers, Mr. Evans, Mr. O'Connor,

12   Mr. Kerry had actually been located in Israel but had told you

13   they were located in London, would that have been something that

14   was important to you in deciding to invest?

15   A    Yes, absolutely.

16   Q    Why would that have been important to you?

17   A    Because it would have been a lie.

18   Q    Mr. Freeman, did Mr. Evans ever tell you that he was using

19   a fake name?

20   A    No.

21   Q    Did Mr. Kerry ever tell you that he was using a fake name?

22   A    No, ma'am.

23   Q    Did Mr. O'Connor ever tell you that he was using a fake

24   name when you talked to him?

25   A    No, ma'am.
                                                                    96
     Case
     JAMES8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 96 of 164
            FREEMAN - CROSS-EXAMINATION

 1   Q    Would you have wanted to know if these brokers were using

 2   fake names when they talked to you?

 3   A    Yes.

 4   Q    Mr. Freeman, would the fact that brokers were using fake

 5   names when they talked to you, would that have been important to

 6   you in deciding whether to invest with them?

 7   A    Very much so.

 8   Q    Why is that?

 9   A    Because I trusted these people with a good portion of my

10   retirement money.

11   Q    Mr. Freeman, did you ever try to get money back from Binary

12   Book?

13   A    Several times.

14   Q    Were you successful?

15   A    No.

16   Q    Have you ever gotten any money back from your investment

17   with Binary Book?

18   A    No.    My wife and I both talked it over and I even tried to

19   withdraw a thousand dollars and that was a turn-down.

20               MS. COTTINGHAM:    Pass the witness, Your Honor.

21               THE COURT:   Thank you.

22               Mr. Pollack now.

23               MR. POLLACK:   Thank you, Your Honor.

24                              CROSS-EXAMINATION

25   BY MR. POLLACK:
                                                                    97
     Case
     JAMES8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 97 of 164
            FREEMAN - CROSS-EXAMINATION

 1   Q    Mr. Freeman, you were told that Binary Book had offices in

 2   London, correct?

 3   A    Yes.

 4   Q    Do you know if they did, in fact, have offices in London,

 5   Binary Book?

 6   A    I retained an attorney after --

 7   Q    Well, I don't want to know what your attorney told you?

 8   A    I'm sorry.

 9   Q    Do you know whether they had offices in London?       Don't tell

10   me what your attorney told you, but what's your understanding?

11   A    I know they did not.

12   Q    And do you know whether the company that owned Binary Book

13   was incorporated and licensed to do business in the United

14   Kingdom?

15   A    I do not.

16   Q    When -- and to be clear, the people that you spoke with

17   went further than simply telling you that Binary Book was

18   licensed in the UK or had offices in the UK.      They claimed that

19   they personally were in the UK, correct?

20   A    They did.

21   Q    And when they made comments the effect of, if I -- that if

22   you don't make money, they don't make money --

23   A    Mm-hmm.

24   Q    -- were they talking about whether Binary Book made money

25   if you don't make money or were they talking about whether they
                                                                    98
     Case
     JAMES8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 98 of 164
            FREEMAN - CROSS-EXAMINATION

 1   personally as employees made money?

 2   A     That they acted as commission brokers.

 3   Q     Did they tell you whether Binary Book made money if you

 4   made money?

 5   A     They did not say that.

 6   Q     When you first opened the account with Binary Book, you --

 7   you did that through a website?

 8   A     I did.

 9   Q     A Binary Book website?

10   A     Yes.

11   Q     And were there terms and conditions on that website that

12   you were asked to review and agree to?

13   A     No.

14   Q     Do you remember at some point sending the FBI a copy of

15   terms and conditions from the Binary Book website?

16   A     Yes, I did.

17   Q     Had you not reviewed them previously?

18   A     I had not reviewed them in that detail, no.

19   Q     And the ones that you sent the FBI, that was after the

20   fact, correct?

21   A     Yes, sir.

22   Q     So, in other words, you just went on the website and saw

23   what the terms and conditions looked like at that time.       You

24   didn't still have the terms and conditions from when you signed

25   up?
                                                                    99
     Case
     JAMES8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 99 of 164
            FREEMAN - CROSS-EXAMINATION

 1   A    I'm not sure I understand your question.

 2   Q    Sure.    At some point, you sent the FBI terms and conditions

 3   that you had gotten off of the Binary Book website, correct?

 4   A    That's correct.

 5   Q    Were the terms and conditions that you sent them the ones

 6   that were on the website when you originally signed up?       In

 7   other words, had you printed them out at that time and save

 8   them?

 9   A    I didn't print them out at that time.

10   Q    Okay.    And that's what I'm saying.    So the ones that you

11   sent them were from much later in time?

12   A    They were.

13   Q    Mr. Kerry in his email communication with you --

14        Why don't we look at 728?

15   A    Can you tell me which item that is?

16   Q    It's tab three?

17   A    Okay.

18   Q    He referred to the Cambridge Group, correct?

19   A    Yes.

20   Q    And it was your understanding from him at the time that

21   that was a hedge fund that he managed?

22   A    Yes.

23   Q    Do you know whether there really was a Cambridge Group

24   hedge fund?

25   A    I do not know.
                                                                   100
     Case 8:18-cr-00157-TDC
      JAMES                 Document 282 Filed 08/07/19 Page 100 of 164
             FREEMAN - CROSS-EXAMINATION

 1   Q     Okay.   Do you know whether he ever had authorization from

 2   Binary Books to be running something called a Cambridge Group

 3   hedge fund?

 4   A     I do not.

 5   Q     And then Mr. Evans, he talked about a hedge fund as well?

 6   A     That's correct.

 7   Q     Did he associate any name with his hedge fund?

 8   A     Give me a moment.

 9   Q     Sure, take as much time as you need.

10         (Pause.)

11              THE WITNESS:    I think there was other correspondence

12   that did give the name of his hedge fund, but I don't see it

13   here.

14   BY MR. POLLACK:

15   Q     Did you ever hear of something called the Diamond Trading

16   Group?

17   A     That would be the hedge fund that Mr. Evans told me that he

18   was in charge of and managing.

19   Q     Again, you don't know if Mr. Evans actually ever had

20   authorization from his employer to run something called the

21   Diamond Trading Group, correct?

22   A     I do know that one.

23   Q     And how is that?

24   A     He discussed it with me when Mr. Kerry exited the scene and

25   I wanted to make sure I understood what his relationship was.
                                                                   101
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 101 of 164
                             EXAMINATION

 1   And he said it was part of the Binary Book group.

 2   Q     That's what he told you?

 3   A     That's what he told me.

 4   Q     Do you know if he was lying to you about that?

 5   A     I do not.

 6   Q     I don't have any other questions.     Thank you.

 7              THE COURT:   Thank you.

 8              Anything else, Ms. Cottingham?

 9              MS. COTTINGHAM:    No, Your Honor.

10              THE COURT:   Okay.   Thank you very much, Mr. Freeman.

11   We appreciate you coming all this way to testify.        You're free

12   to go now.   Thank you.

13              THE WITNESS:    Thank you.

14         (Witness excused.)

15              THE COURT:   And who is next from the government side?

16              MR. VAN DYCK:    United States calls FBI Special Agent

17   Greg Fine.

18                 GREGORY FINE, GOVERNMENT WITNESS, SWORN

19              THE DEPUTY CLERK:    You may be seated.

20              Please speak directly into the microphone, state your

21   name for the record and spell your name.

22              THE WITNESS:    Gregory Fine, G-R-E-G-O-R-Y; last name

23   F-I-N-E.

24              MR. VAN DYCK:    Your Honor, may we approach with the

25   Court's copy?
                                                                   102
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 102 of 164
                             EXAMINATION

 1                THE COURT:   Yes.   Thank you.

 2                MR. VAN DYCK:   May I proceed, Your Honor?

 3                THE COURT:   Yes.

 4                             DIRECT EXAMINATION

 5   BY MR. VAN DYCK:

 6   Q     Special Agent Fine, can you tell the jury where you work

 7   and what your position is?

 8   A     Yes, I work for the Federal Bureau of Investigation.       I'm a

 9   special agent.

10   Q     And how long have you been a Special Agent with the FBI?

11   A     Almost 13 years.

12   Q     What office are you assigned to?

13   A     I'm out of the Washington field office, the Manassas

14   Resident Agency.

15   Q     You assigned to any particular squad?

16   A     Yes.

17   Q     What squad?

18   A     Securities fraud.

19   Q     How long have you been with the securities fraud squad of

20   the Washington field office?

21   A     Two and-a-half years.

22   Q     And Special Agent Fine, are you familiar with a company

23   called Yukom that was based in Cesaria, Israel?

24   A     Yes.

25   Q     Have you conducted a federal investigation into Yukom and
                                                                   103
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 103 of 164
                             EXAMINATION

 1   the conduct of its employees?

 2   A     I have.

 3   Q     What is your role in that investigation?

 4   A     As one of the case agents.

 5   Q     Can you tell the jury what a case agent is?

 6   A     Sure.    So, for each case that's opened by the FBI, they'll

 7   typically assigned one or more agent to be the lead investigator

 8   on that investigation.

 9   Q     Special Agent Fine, during the course of your

10   investigation, did you obtain documents through subpoenas and

11   search warrants?

12   A     I did.

13   Q     Did you also obtain documents directly from investors in

14   Binary Options?

15   A     Yes.

16   Q     Did you obtain documents from Israel through a mutual legal

17   assistance treaty or MLAT request?

18   A     Yes.

19   Q     And were some of the documents that you obtained during

20   your investigation emails that were sent or received from the

21   email address, Lena.Green@bigoption.com and

22   Lena.Green@binarybook.com?

23   A     Yes.

24   Q     Special Agent Fine, there's a binder in front of you there.

25   I'm going to ask you to look at tab one in your binder.        This is
                                                                    104
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 104 of 164
                             EXAMINATION

 1   Exhibit 606 and the translation of 606 is next, it's 606T.

 2   A      Okay.

 3   Q      What is 606?

 4   A      It's an email.

 5   Q      And who sent the email?

 6   A      Lena Green, Lena.Green@binarybook.com.

 7   Q      And is there a list of -- excuse me.      Are there lists of

 8   names; both stage names and Hebrew names in this exhibit?

 9   A      Yes.

10   Q      Government offers 606 and 606T?

11                 THE COURT:   Just to clarify -- go ahead.

12                 MR. POLLACK:    I'm sorry.   No objection, Your Honor.

13                 THE COURT:   Okay.   606 and 606T are in evidence.

14                 MR. VAN DYCK:   May we publish?

15                 THE COURT:   Yes, go ahead.

16   BY MR. VAN DYCK:

17   Q      Can we look at the top of the email first, please?      This is

18   606.   Do you see the sender of the email is -- uses the name

19   Lena Green?

20   A      Yes.

21   Q      And what is the email address associated with Lena Green?

22   A      Lena.Green@binarybook.com.

23   Q      There's two other names there as the recipients.      Do you

24   see that?

25   A      Yes.
                                                                   105
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 105 of 164
                             EXAMINATION

 1   Q     Michael Goldberg and Nick Onasis?

 2   A     Yes.

 3   Q     Let's look at the document itself please.

 4         Special Agent Fine, do you see there's a list of names that

 5   says, "Heb Name" in one column and "Stage" in the column next to

 6   it?

 7   A     I do.

 8   Q     What is the name listed here next to a Elad Bigelman?

 9   A     Michael Goldberg.

10   Q     And is Michael Goldberg under the column "stage"?

11   A     Yes.

12   Q     Do you see there's a name at the top, Afik Tori [ph]?

13   A     I do.

14   Q     What is the stage name for Afik Tori in this document?

15   A     Kevin White.

16   Q     And let's look at the next page please.      Can we zoom in?

17         Do you see the name on the top left, Lee Elbaz?

18   A     Yes.

19   Q     What is the stage name of Lee Elbaz?

20   A     Lena Green.

21   Q     I'm going to ask you a couple more.     What's the stage name

22   for Nissim Alfasi?

23   A     Nick Onasis.

24   Q     Or Maymon, what is Or Maymon's stage name?

25   A     Patrick Accardo.
                                                                   106
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 106 of 164
                             EXAMINATION

 1   Q     Do you see Shira Baror?    What's Shira Baror's stage name?

 2   A     Emily Laski.

 3   Q     Do you see there's a name Oren Montgomery?

 4   A     Yes.

 5   Q     What's Oren Montgomery's stage name?

 6   A     Bill Snizer.

 7   Q     And Ronan Roytman, is there a name listed next to Ronan

 8   Roytman?

 9   A     Yes.

10   Q     What is it?

11   A     Alexander Goldman.

12   Q     Okay.   At the top, Liora Welles?

13   A     Yes.

14   Q     What is Liora Welles' stage name?

15   A     Lindsay Taylor.

16   Q     Zoom out please and let's go back to the first page.

17         Do you see there's some Hebrew at the top of this document?

18   A     Yes.

19   Q     Can we go to 606T please?    And let's look at --

20         Do you understand this is the English translation of the

21   Hebrew at the top?

22   A     Yes.

23   Q     Can we zoom in and see what --

24         Oh, and you understand that the email address

25   Lena.Green@binarybook.com was used by the defendant, Lee Elbaz?
                                                                   107
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 107 of 164
                             EXAMINATION

 1   A     I do.

 2   Q     What did Ms. Elbaz write when she sent this list of names

 3   and stage names?

 4   A     She wrote --

 5              MR. POLLACK:    I'm going to object.    The question is,

 6   what is in the subject line, I have no objection to that.

 7              THE COURT:   What's the nature of the objection in one

 8   word or two?    What rule?

 9              MR. POLLACK:    Competence.   This is not a fact witness

10   who can testify about anything other than the document speaking

11   for itself.

12              THE COURT:   Okay.   Mr. VanDyck, why don't you rephrase

13   the question.

14   BY MR. VAN DYCK:

15   Q     What did Ms. Elbaz write in the subject line of this email?

16              MR. POLLACK:    Same objection.

17              THE COURT:   Sustained.

18              MR. VAN DYCK:     May we approach, Your Honor?

19              THE COURT:   Yes.

20         (Bench conference.)

21              THE COURT:   As I understand it, Mr. Pollack is saying

22   he doesn't know who actually wrote this email.       It came from

23   this email address.     One can argue or infer that it was written

24   by Ms. Elbaz, but this witness doesn't, apparently, know that or

25   he wasn't there.
                                                                   108
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 108 of 164
                             EXAMINATION

 1              MR. VAN DYCK:    We've admitted numerous documents in

 2   this case from this email address as party admissions without

 3   objection --

 4              THE COURT:   That's admissibility, that's not --

 5              MR. POLLACK:    It's a different issue.

 6              THE COURT:   Okay.

 7              MR. POLLACK:    I'm not contesting that Lena Green is

 8   Ms. Elbaz, but this witness can't say who authored the text in

 9   the subject line.

10              THE COURT:   That's what I think you're saying.

11              MR. POLLACK:    Right.   Even assuming Ms. Elbaz sent the

12   email, somebody else could have written the subject line.

13   Subject lines are forwarded all the time.      Could be part of a

14   bigger chain.    Somebody else might have authored it and given

15   the text to her.

16              THE COURT:   And she just forwarded it on.

17              MR. POLLACK:    So all he can say is, it's an email from

18   Lena Green.

19              THE COURT:   I think it doesn't make a huge difference

20   substantively for either side, so I think if you just ask him --

21              MR. VAN DYCK:    I'll rephrase the question.

22              MR. POLLACK:    And the reason I flag it is just going

23   forward, I assumed what we were going to be doing here is that

24   he was simply going to be reading from the document and not

25   adding his own color to it.     And so I just want to make sure --
                                                                   109
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 109 of 164
                             EXAMINATION

 1              THE COURT:   Well, he's not adding the color,

 2   Mr. VanDyck.

 3              MR. POLLACK:    Very well.

 4              THE COURT:   Thank you.

 5         (Open court.)

 6              THE COURT:   Go ahead and ask the next question

 7   Mr. VanDyck.

 8              MR. VAN DYCK:    Thank you, Your Honor.

 9   BY MR. VAN DYCK:

10   Q     Special Agent Fine, what is written in the subject line of

11   this email that was sent from the Lena.Green@binarybook.com

12   email address?

13   A     Says, "Nets for the month of May - Hi, friends.      Please

14   make sure that the numbers of your teams are correct to anyone

15   that is asking you about salary.      Enclosed is a table with

16   deposits, withdrawals and wires.      In addition, I will send the

17   details of the deposits and the withdrawals.       Please don't send

18   to, in regard to the issue of salaries.      There's a problem, you

19   can contact me.    Kisses."

20   Q     And who was the email sent to?

21   A     Michael Goldberg and Nick Onassis.

22   Q     And whose stage name is Michael Goldberg?

23   A     Elad Bigelman.

24   Q     And whose stage name is Nick Onassis?

25   A     Nissim Alfasi.
                                                                   110
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 110 of 164
                             EXAMINATION

 1   Q     Special Agent Fine, have you identified certain other

 2   emails that were sent or received from the email account, here

 3   it's Lena.Green@binarybook.com and in addition,

 4   Lena.Green@bigoption.com?

 5   A     Yes.

 6   Q     And in those emails, have you identified certain documents

 7   that were sent or received from those two accounts with the

 8   subject of "investor withdrawals" is contained?

 9   A     Yes.

10   Q     Can you look at tab two in your binder.      This is Exhibit

11   17.

12   A     Okay.

13   Q     What is Exhibit 17?

14   A     It's an email.

15   Q     Who sent it?

16   A     Lena.Green@bigoption.com.

17   Q     And is Michael Goldberg a recipient of this email?

18   A     Yes.

19   Q     And is the subject of this email a customer named Donnie

20   Matt?

21   A     Yes.

22   Q     Government offers Exhibit 17?

23                MR. POLLACK:   No objection.

24                THE COURT:   Exhibit 17 is in evidence.

25   BY MR. VAN DYCK:
                                                                    111
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 111 of 164
                             EXAMINATION

 1   Q     Can we start with the portion of the email where it says,

 2   Shift Manager IL.    Do you see that?    It says, on Friday,

 3   April 10th, 2015?

 4   A     Yes.

 5   Q     Can we zoom in on that portion please.      It's in the middle

 6   of the document.    There you go.

 7         So, the person using the Shift Manager IL at BigOption.com

 8   account wrote, "This withdrawal should be released only with

 9   Lena approval."    Do you see that?

10   A     I do.

11   Q     And what did Mr. Goldberg write in response?

12   A     "Remove bonus please."

13   Q     And the shift manager responded?

14   A     Yes.

15   Q     How did the shift manager respond?

16   A     "Bonus removed."

17   Q     Okay.   Can you zoom out please and let's look at the top

18   portion.

19         And after the shift manager wrote, "bonus removed", what

20   did Ms. Elbaz write to this group?

21   A     "Put a note or add some small bonus so if the client will

22   ask to withdraw the profit, we can explain that he can't do it

23   because the bonus."

24   Q     Take a look at tab three.     This is Exhibit 20.

25   A     Okay.
                                                                     112
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 112 of 164
                             EXAMINATION

 1   Q     And is this an email that was received by Ms. Elbaz on

 2   June 15th, 2015?

 3   A     Yes.

 4   Q     And is there discussion in this email about whether to

 5   allow a client withdrawal?

 6                MR. POLLACK:    Your Honor, I'm going to object.

 7                MR. VAN DYCK:   Government moves to admit Exhibit 20.

 8                THE COURT:   Exhibit 20 is in evidence.

 9   BY MR. VAN DYCK:

10   Q     Can we zoom in on the email please?

11         So, first, Special Agent Fine, what is the subject of the

12   email?    I'll ask, what is written at the top of the email?

13   A     Vincent Cloete -18755

14   Q     And do you see Ms. Green is a recipient of this email

15   there?

16   A     Yes.

17   Q     And do you also see Elad Bigelman using the email address,

18   Michael Goldberg, as recipient of the email?

19   A     Yes.

20   Q     Can we see what the Samantha Lynch signature block is

21   please?    Thank you.

22         What is the Samantha Lynch's title?     Do you see that?

23   A     Yes, it says, investment analyst.

24   Q     And where does it say -- what is the -- her email address?

25   A     Samantha.Lynch@bigoption.com.
                                                                   113
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 113 of 164
                             EXAMINATION

 1   Q     All right.   I'd like to direct your attention to the first

 2   paragraph there where Ms. Lynch wrote?      I had a conversation

 3   with someone around a month ago."      Do you see that?

 4   A     Yes.

 5   Q     Can you start -- do you see where it says, "I don't

 6   remember if it was Ryan, Christopher, perhaps someone else?"

 7   A     Yes.

 8   Q     What did Ms. Lynch write in this email that was sent to

 9   Ms. Elbaz and others?

10   A     Starting from that point?

11   Q     Yes, please.

12   A     "I don't remember if it was Ryan, Christopher or perhaps

13   someone else from support/compliance who told me they were not

14   able to process the withdrawal as J/Lena does not want to

15   approve such a big amount, especially as it is mainly profits

16   and I must try to keep the money in."

17   Q     Okay.   And does she continue to explain more in the next

18   sentence there?

19   A     Yes.

20   Q     What does she say?

21   A     "So far, I've been able to prevent it, but can you confirm

22   if we are still not allowing him to withdraw because he is

23   placing a request on a weekly basis?"

24   Q     Do you see at the bottom there, there's also a reference

25   to -- there's some quotes about the "no charge back zone"?
                                                                   114
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 114 of 164
                             EXAMINATION

 1   A     Yes.

 2   Q     What is Ms. Lynch write about the "no charge back zone"?

 3   A     "Just remember, his deposit is almost nine months ago.         So

 4   potentially, we're in the no charge back zone."

 5   Q     Thank you.   Can you go to tab four in your binder.      This is

 6   Exhibit 399?

 7   A     Okay.

 8                MR. VAN DYCK:   Government offers -- government offers

 9   399, no objection.

10                THE COURT:   Exhibit 399 is in evidence.

11   BY MR. VAN DYCK:

12   Q     So, first, let's look at the email at the bottom from the

13   email address ILcoordinator@bigoption.com.       Do you see that?

14   A     Yes.

15   Q     The email is sent to someone with the name Kevin White.        Do

16   you see that?

17   A     Yes.

18   Q     What is Kevin White's stage name on the document that we

19   admitted at 606?

20   A     You mean, what is his real name?

21   Q     I'm sorry, thank you.    Yes, what is his real name?

22   A     Afik Tori.

23   Q     And is Elad Bigelman and Ms. Elbaz cc'd on this?

24   A     Yes.

25   Q     And what does the coordinator write below these two
                                                                   115
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 115 of 164
                             EXAMINATION

 1   investors, Brian Harrison and Miroslaw Szemanski[ph]?

 2   A     Those clients have liquid withdrawable money in their

 3   account and need to be taken care of and exposed asap.

 4         Keep going?

 5   Q     Sure.   Is there a reference to someone with the name Lena

 6   on the next sentence there?

 7   A     Yes.

 8   Q     What's written there?

 9   A     "Lena is arsing from you to do the necessary."

10   Q     This email is written to someone named Afik Tori,

11   somebody's whose real name was Afik Tori, is that right?

12   A     Yes.

13   Q     Can we look at what Mr. Tori wrote at the top?

14         So first, is Ms. Elbaz also copied on this email?

15   A     Yes.

16   Q     And what did Mr. Tori write there in the second sentence?

17   A     "We need to close his account because he is too profitable.

18   Michael, please approve this and take him from my CRM."

19   Q     And is there a person named Michael in the cc line there?

20   A     Yes.

21   Q     Is that Mr. Bigelman?

22   A     Yes.

23   Q     And you can -- Special Agent Fine, you can look at tab

24   five.   This is Exhibit 602 and 602T is the translation?

25   A     Okay.
                                                                    116
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 116 of 164
                             EXAMINATION

 1                MR. VAN DYCK:   Government offers 602, 602T without

 2   objection.

 3                THE COURT:   Exhibit 602 and 602T are in evidence.

 4   BY MR. VAN DYCK:

 5   Q     Let's look at the translation please.      This is 602T.

 6   A     Okay.

 7   Q     So first, what is written in the subject line of the email?

 8   A     "RE: Milton Chakma - 40171, $3250.     Please approve.     Nick

 9   Onassis client.    We have to send the money, no choice."

10   Q     Can we zoom out?

11         Is there an email from Mr. Onassis' account below that?

12         Can we zoom in on that?

13   A     Yes.

14   Q     Do you see that?     And Mr. Onassis, is that Nissim Alfasi?

15   A     Yes.

16   Q     What did Mr. Alfasi write about the client?

17   A     "A brother of the client died today.     He needs the money

18   for the funeral and he will return to trading in about two

19   weeks.   A good client that's a shame to lose.      He brought with

20   him another client and he wants to bring more."

21   Q     Did Ms. Elbaz respond to Mr. Alfasi's email describing the

22   circumstances of this client?

23   A     Yes.

24   Q     Can we look at that please?

25         Well, what's written here?
                                                                   117
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 117 of 164
                             EXAMINATION

 1   A     "I'm not authorizing.     Cope with it and fight.   The client

 2   is complaining that you have neglected him and he is not talking

 3   about the funeral."

 4   Q     Take a look at 608.    This is tab six in your binder.     608T

 5   is the translation.

 6   A     Okay.

 7                MR. VAN DYCK:   Government offers 608 and 608T without

 8   objection.

 9                THE COURT:   Exhibit 608 and 608T are in evidence.

10   BY MR. VAN DYCK:

11   Q     Let's start with the translation, please.      Can we look at

12   the email in the middle from the Michael.Goldberg@bigoption

13   account please?

14         This is an email from Mr. Bigelman to Ms. Elbaz, is that

15   right?

16   A     Yes.

17   Q     What is the subject?

18   A     "Clients for which I need the help of the queen of

19   withdrawals."    Smiley face.

20   Q     See there's someone identified there with the name

21   Richard Jones?

22   A     Yes.

23   Q     What does it say below Richard Jones' name?

24   A     "This is the client of the 33,000 and he has an additional

25   account with us, 263876.     See what you can do with it."
                                                                   118
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 118 of 164
                             EXAMINATION

 1   Q     So there's an amount listed there, 33,000?

 2   A     Yes.

 3   Q     Can we zoom out?

 4         Does Ms. Elbaz respond to this email?

 5   A     Yes.

 6   Q     At the bottom, do you see she says something about the 33?

 7   A     Yes.

 8   Q     What does she write there?

 9   A     "As for the 33, the son-of-a-bitch does not answer, so I

10   canceled the withdrawal for him.      This is a wire."

11   Q     Let's look at 588 and 588T.     And this is the next document

12   in your binder, tab seven?

13   A     Okay.

14   Q     Government offers 588 and 588T?

15                THE COURT:   Exhibit 588 and 588T are in evidence.

16   BY MR. VAN DYCK:

17   Q     And we'll start with 588T.    Let's look at the email, the

18   first email in the chain at the bottom.      Is this an email

19   between Mr. Bigelman and Ms. Elbaz?

20   A     Yes.

21   Q     What is the subject of the email?

22   A     Brian Harrison, 141804.

23   Q     And how does Mr. Bigelman start his e-mail to Ms. Elbaz?

24   A     "Hi, Lee, I need your advice."

25   Q     What does he -- what does Mr. Bigelman say he needs advice
                                                                   119
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 119 of 164
                             EXAMINATION

 1   on?

 2   A     "Kevin made boxes of money and then he wanted to withdraw

 3   the money from the account.     It was impossible to talk to him,

 4   so he released his deposit and now he wants to withdraw more

 5   than 7000 and of course, we don't want to send it.       My question

 6   is whether we can simply close his account."

 7   Q     And did Ms. Elbaz respond to Mr. Bigelman?

 8   A     Yes.

 9   Q     Can you look at her response?

10   A     Okay.

11   Q     Did Ms. Elbaz tell Mr. Bigelman to release the funds?

12   A     No.

13   Q     What did she say?

14   A     "Call Ray in for advice how to handle this."

15   Q     Can you zoom out?

16         And what did Mr. Bigelman respond to that?

17   A     Yes.

18   Q     What did he say?

19   A     "All right, thank you."

20   Q     We're moving to Exhibit 644.     This is tab eight and the

21   translation is 644T?

22   A     Okay.

23                MR. VAN DYCK:   Government offers 644 and 644T without

24   objection.

25                THE COURT:   Exhibit 644 and 644T are in evidence.
                                                                   120
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 120 of 164
                             EXAMINATION

 1   BY MR. VAN DYCK:

 2   Q     So we're looking at 644T.     Can we start with the email, the

 3   first email in the chain.       There you go.

 4         Is Ms. Elbaz the sole recipient of this email?

 5   A     Yes.

 6   Q     And do you see there's a list of names and then there's

 7   some amounts next to those names?

 8   A     Yes.

 9   Q     Can we look at the next page of the email?      Do you see

10   those more names and more dollar figures next to those names?

11   A     Yes.

12   Q     Let's go back to the email.     What is the subject of the

13   email?

14   A     "Withdrawals big IL."

15   Q     Let's look -- let's look above this.      Can we zoom in on --

16   There you go.

17         Is there some text there below the Lena Green email

18   address?     Do you see that?

19   A     Yes.

20   Q     What is -- what is written from Ms. Elbaz?

21   A     "Elad, I know that you're on top of the withdrawals, but at

22   least put pressure on the large ones."

23   Q     What is Mr. Bigelman's first name?

24   A     Elad.

25   Q     And does Mr. Bigelman respond?
                                                                   121
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 121 of 164
                             EXAMINATION

 1   A     Yes.

 2   Q     How does he respond?

 3   A     "I have been working exactly on this mostly.      There are

 4   also a lot of small ones that accumulate to a lot of money that

 5   we are canceling."

 6   Q     And does Ms. Elbaz respond to Mr. Bigelman's email where he

 7   says, "There are a lot of small ones that accumulate to a lot of

 8   money we are canceling"?

 9   A     Yes.

10   Q     What does she say?

11   A     "Excellent.   Bill and Uval [ph] are pressuring me.      Pay

12   attention there.    Good luck."

13   Q     Special Agent Fine, have you ever spoken to the defendant,

14   Ms. Elbaz?

15   A     Yes.

16   Q     And under what circumstances did you speak to Ms. Elbaz?

17   A     I interviewed her incident to her arrest.

18   Q     Can you -- when you say "incident to her arrest", can you

19   tell the jury what you mean?

20   A     Yeah.   So, at the time that she was under arrest, we

21   conducted an interview.

22   Q     And when was that interview conducted?

23   A     September, 2017.

24   Q     Do you know approximately how long you spoke to Ms. Elbaz?

25   A     About two hours.
                                                                   122
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 122 of 164
                             EXAMINATION

 1   Q     And where was that?

 2   A     At the FBI office near JFK airport in New York.

 3   Q     Were you present for the whole interview?

 4   A     Yes.

 5   Q     Who else was present for the interview besides Ms. Elbaz?

 6   A     The other case agent in this investigation.

 7   Q     And who is that?

 8   A     Jeremy Desor.

 9   Q     And what's Mr. Desor's title with the FBI?

10   A     Special Agent.

11         Desor is D-E-S-O-R.

12   Q     Take a look at Exhibit 882.     This is tab nine.

13         Government offers 882 without objection?

14                THE COURT:   Exhibit 882 is in evidence.

15   BY MR. VAN DYCK:

16   Q     Special Agent Fine, what is Exhibit 882?

17   A     It's a Hebrew Advice of Rights form that -- from

18   Ms. Elbaz's interview.

19   Q     So, the first page of 882, is -- this is all in Hebrew?

20   A     Yes.    Well, with the exception of a couple words.

21   Q     Okay.   Did Ms. Elbaz sign this document in the lower right

22   hand corner there prior to her interview?

23   A     Yes.

24   Q     Can we just zoom in on the bottom half here?

25         Special Agent Fine, is that -- where it says, signed on the
                                                                   123
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 123 of 164
                             EXAMINATION

 1   upper right here, is that Ms. Elbaz's signature?

 2   A     Yes.

 3   Q     And were you present when she signed?

 4   A     I was.

 5   Q     And who signed as the witness?

 6   A     I did and Agent Desor did.

 7   Q     Can we go to page two of the document?      Is this a English

 8   translation of the Hebrew Advice of Rights form?

 9   A     It's the English equivalent of that same form.

10   Q     Prior to her interview, was Ms. Elbaz given the opportunity

11   to read these rights in both English and Hebrew?

12   A     She was.

13   Q     Did you also explain to Ms. Elbaz these rights orally

14   before the interview?

15   A     I did.

16   Q     So what language did Ms. Elbaz use during the interview?

17   A     English.

18   Q     And you used English as well?

19   A     I did.

20   Q     Did you have any trouble understanding Ms. Elbaz's English?

21   A     No.

22   Q     And who asked Ms. Elbaz questions during the interview?

23   Was it you or Special Agent Desor?

24   A     Both of us.

25   Q     During that interview, was Ms. Elbaz asked during the
                                                                   124
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 124 of 164
                             EXAMINATION

 1   interview on September -- in September of 2017, was she asked

 2   whether or not she was aware that investors had tried to get

 3   their money back, but had been unable to do so?

 4   A     Yes.

 5                MR. VAN DYCK:   Government offers Exhibit 1.12 and

 6   1.12S, which is a transcript of 1.12.

 7                THE COURT:   So, am I correct, 1.12 is a recording?

 8                MR. VAN DYCK:   Yes, Your Honor.   It's a -- I should

 9   clarify, it's a video recording of the interview, a clip.

10                THE COURT:   Any issues on this?

11                MR. POLLACK:    Well, 1.12S isn't the video recording of

12   the interview.    It's a 32 second excerpt from a lengthy

13   interview.

14                THE COURT:   I understand.

15                MR. POLLACK:    No objection to the excerpt, but I

16   just -- maybe I misunderstood.

17                THE COURT:   So Exhibit 1.12 is in evidence.    1.12S is

18   a demonstrative aid to assist the jury in reviewing that

19   evidence.

20                MR. VAN DYCK:   And can we play 1.12, please?

21         (Video recording was played.)

22   BY MR. VAN DYCK:

23   Q     Special Agent Fine, who is the person in the -- who are the

24   three people in that video?

25   A     It's myself, Special Agent Desor and Lee Elbaz.
                                                                   125
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 125 of 164
                             EXAMINATION

 1   Q     And I think it was Special Agent Desor who asked Ms. Elbaz

 2   the question, but what did Ms. Elbaz say about whether or not

 3   she had heard that investors had been unable to get their money

 4   back?

 5   A     She said, "Really, really, really weird, really weird,

 6   really weird."

 7   Q     All right.   And was that followed up on?

 8   A     Yes.

 9   Q     And what was her response?

10                MR. POLLACK:    Your Honor, the video itself had a

11   English running subtitle.

12                THE COURT:   I agree.   Why don't we move on?

13                MR. VAN DYCK:   Okay.

14   BY MR. VAN DYCK:

15   Q     Special Agent Fine, have you in your investigation

16   identified emails that were sent or received by Ms. Elbaz where

17   clients were allowed to withdraw their money?

18   A     Yes.

19   Q     In other words, where withdrawals were approved?

20   A     Yes.

21   Q     Take a look at tab 11.     This is 696 and the translation is

22   696T?

23   A     Okay.

24                MR. VAN DYCK:   Government offers 696, 696 T without

25   objection.
                                                                   126
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 126 of 164
                             EXAMINATION

 1                 THE COURT:   Exhibits 696 and 696T are in evidence.

 2   BY MR. VAN DYCK:

 3   Q      And let's start on page six of the email, 696T.     This is an

 4   email from Mr. Bigelman to Ms. Elbaz, is that right?

 5   A      Yes.

 6   Q      So, first, at the top of the email, what does Mr. Bigelman

 7   write to Ms. Elbaz right under where it says, "Hey, Lena."

 8   A      "This is a big client that will send 50K, but first he

 9   wants to see that he will get 500 back.      He deposited 1100 when

10   the balance of the account was zero.      He thought the bonus is

11   now null because he had nothing there.      But now there is a bonus

12   in the account from before on the amount of 22K.

13          In total, he deposited $24,550 and he got a bonus of

14   $22,000.      His balance now is 549 and 25 cents including

15   everything.     If we will send him the 500 now, he will send us

16   50K.   I need you please to approve it so we can get 50K from

17   him.   If not, we have no chance of getting this money.       Please

18   approve this withdrawal asap so he will see we did something for

19   him.   Thank you, kind regards."

20   Q      Can we go to page five of the email.    I'm going to ask you

21   if Ms. Elbaz responded.      What did Ms. Elbaz say as to whether

22   she would authorize the withdrawal?

23   A      Why should we send him money when he does not have money.

24   I do not understand it.

25   Q      And did Mr. Bigelman ask again to allow the withdrawal.       If
                                                                   127
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 127 of 164
                             EXAMINATION

 1   you go to the next page?

 2   A     Yes.

 3   Q     And what did Mr. Bigelman say to Ms. Elbaz?

 4   A     This is for the purpose of bringing in 50,000.

 5         Continue on the next page?

 6   Q     Yes, please?

 7   A     Which will not come if we do not send it.      It seems to me

 8   that it is worth it to release 500 in order to take 50.

 9   Q     Okay.   I'm going to ask you to look at another portion of

10   the email from Mr. Bigelman to Ms. Elbaz.      Can we go to the next

11   page.   All right.   And zoom in on what Mr. Bigelman wrote here.

12         And by the way, Special Agent Fine, on this exchange, at

13   least on this email, from this email, is anybody else involved

14   in this conversation other than Mr. Bigelman and Ms. Elbaz?

15   A     No.

16   Q     Does Mr. Bigelman explain further as to why Ms. Elbaz

17   should approve the withdrawal?

18   A     Yes.

19   Q     What does he say?

20   A     The client wants to see the proper management of the,

21   account.     Moreover, we want to build up the relationship of

22   trust with the client and bring it to where he trust us with his

23   eyes closed.    And when in the future we will want to ask for

24   250,000, he would do so without giving it a thought."

25         The client has not been promised anything dramatic or
                                                                   128
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 128 of 164
                             EXAMINATION

 1   drastic.     This is only for building trust with the client after

 2   more than three months of work.

 3   Q     All right.   Let's skip now to the first page of the email.

 4   I'm just going to ask at the bottom there, did Ms. Elbaz write

 5   that she approved the withdrawal?

 6   A     Yes.

 7   Q     Moving on.   This is 601 and 601T is the next tab in your

 8   binder, Special Agent Fine?

 9   A     Okay.

10                MR. VAN DYCK:   Government offers 601 and 601T without

11   objection.

12                THE COURT:   Okay.   601 and 601T are in evidence.

13   BY MR. VAN DYCK:

14   Q     We look at the bottom email please.

15         And the email address, Roger.Wilson@bigoption.com, who does

16   this person send the email to?

17   A     Lena Green and Michael Goldberg.

18   Q     And anyone else on this email is having received it?

19   A     No.

20   Q     What does Mr. Wilson write at the bottom about the

21   depositor who wants to withdraw his profits.       Where it says, he

22   wants to see, do you see that?

23   A     Yes, yes.    It says, "He wants to see, he can get his

24   profits back with no problem and we're supposed to get a big

25   return from this withdrawal."
                                                                    129
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 129 of 164
                             EXAMINATION

 1   Q     And did Ms. Elbaz respond?

 2   A     Yes.

 3   Q     Let's look at the top.      What does she say?

 4   A     "Excellent, thank you.      Press on the deposits so that we

 5   will not feel it too much.        We'll release the money tonight.

 6   I'm giving you a chance to increase the net before falling

 7   down."

 8                MR. VAN DYCK:   This is Exhibit 21.   It's the next

 9   email in your binder.

10                Government offers 21 without objection.

11                THE COURT:   Okay.   Exhibit 21 is in evidence.

12   BY MR. VAN DYCK:

13   Q     Okay, at the top -- actually, let's start with the email

14   from Ryan.Jeebun@bigoption.com?

15   A     Okay.

16   Q     What is the subject of the email?

17   A     "R.E. Richard and Marjohn Budding, 283402.       Please approve

18   30K wire."

19   Q     And who does Mr. Jeebun ask to confirm?

20   A     Lena, question mark.

21   Q     Let's look at the top and what does Ms. Elbaz write?

22   A     "Roger said, it's the only way to bring more."

23   Q     Special Agent Fine, during Ms. Elbaz's interview that you

24   conducted in September of 2017, in addition to asking her

25   whether or not she was aware that investors were unable to
                                                                    130
     Case 8:18-cr-00157-TDC
      GREGORY  FINE - DIRECTDocument 282 Filed 08/07/19 Page 130 of 164
                             EXAMINATION

 1   withdraw funds, did you or Special Agent Desor also ask

 2   Ms. Elbaz whether she ever had any contact with anyone at Spot

 3   Option about trying to prevent customer from winning?

 4   A     Yes.

 5                THE COURT:   Mr. VanDyck, I think maybe we should take

 6   the break now for the day.      You're moving on to a different

 7   topic.

 8                MR. VAN DYCK:   Yes, Your Honor.

 9                THE COURT:   And I want to make sure the jury is out

10   when they were told they will be out.

11                So, ladies and gentlemen, we'll suspend for the day.

12   Again, don't discuss the case among yourselves.         Don't do any

13   outside research or review any articles or anything like that.

14   We'll see you tomorrow morning.

15                I will promise to check the traffic report before I

16   leave and advise everyone to do the same if you're coming from

17   pretty much anywhere in this area.

18                Anyways, I apologize again for the delay and we'll try

19   to do better tomorrow.       Thank you all very much.

20         (Jury out.)

21                THE COURT:   Special Agent, you can return to your

22   seat, your regular seat.

23         (Witness excused.)

24                THE COURT:   Mr. VanDyck, this binder is pretty thick.

25   Are we going to be spending a lot of time with this one tomorrow
                                                                   131
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 131 of 164

 1   or is that just something else?

 2              MR. VAN DYCK:    I think it will be -- it will get us to

 3   lunch, but probably not much further than lunch.

 4              THE COURT:   You plan to go through all of them though?

 5              MR. VAN DYCK:    No, there's probably three, there's

 6   probably three or four groups of emails that are substantially

 7   similar where we're going to offer maybe seven -- I will talk to

 8   defendant about it tonight, but where there's substantially

 9   similar or almost like cut and paste language, but we would

10   offer those and then, sort of, look at one example.

11              And so we're not going to go through -- we're not

12   going to put up every one, but we are going to offer to admit

13   all of these documents.

14              THE COURT:   Well, I know we hadn't gotten into this

15   discussion, but have you or will you have discussion with

16   Mr. Pollack about objections to these so that, perhaps, if

17   there's no objection we can move them in in bulk without going

18   one by one.    And if there is an objection, you can let me know.

19   If there's anything complicated about it, I can think about it

20   before we start.

21              MR. VAN DYCK:    Yes, Your Honor.   I gave a list to the

22   defendant of all of the s exhibits in the order in which we're

23   going to go through them, and I'll talk to them tonight.

24              THE COURT:   Okay.   Anything on that, Mr. Pollack?

25              MR. POLLACK:    Couple things.   I had already told
                                                                   132
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 132 of 164

 1   Mr. VanDyck that I don't object to any of the emails to or from

 2   Lena Green with the exception of -- I think it was an exhibit

 3   that was marked as 29 where it was just not clear to me why the

 4   content is relevant.    But otherwise, I think we've already had

 5   that discussion with respect to the emails.

 6              With respect to the video clips, the one that the

 7   government was just about to play, 1.10S, I had told Mr. VanDyck

 8   or actually Ms. Ettinger had given Mr. VanDyck the language from

 9   the interview immediately following the excerpt, and that it's

10   our position that we would like to include that language as well

11   for the sake of completeness.     It's just a few more lines.

12              I can hand up to the Court --

13              MR. VAN DYCK:    We don't have an objection, so.

14              THE COURT:   Okay.   Does that require you to do

15   something technical?

16              MR. VAN DYCK:    This is what I propose.    We have -- we

17   can just re-clip our clip tonight and to include what

18   Mr. Pollack wants to include.

19              THE COURT:   Does that go for the transcript too or --

20              MR. VAN DYCK:    Pardon me?

21              THE COURT:   You can also re-do the transcript to add

22   that portion in?    I assume you have a transcript of the whole

23   interview.

24              MR. VAN DYCK:    We absolutely have a transcript.     I

25   hadn't thought about the dubbing.      I don't know if the defendant
                                                                   133
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 133 of 164

 1   has it dubbed or just the video.

 2              MR. POLLACK:    If you have not dubbed the entirety of

 3   the video and have only dubbed your excerpts, then, no, we don't

 4   have the next segment dubbed.

 5              THE COURT:   Well, you all can work on that.

 6              MR. VAN DYCK:    We'll work on it, yeah.

 7              THE COURT:   The full resources of the United States

 8   government will be brought to bear on that, I'm sure.

 9              MR. VAN DYCK:    Thank you, Your Honor.

10              THE COURT:   So then -- okay, so, we have emails, we

11   have -- I mean, is there anything that -- other than the

12   relevance objection to 29, I don't know if these are all -- fall

13   into two categories that you described, but is there anything

14   else that I should know about?

15              MR. VAN DYCK:    I have not heard of anything else from

16   the defendant.

17              MR. POLLACK:    I'm not aware of anything else,

18   Your Honor.

19              THE COURT:   That's good.    And then so, that takes you

20   to about noon tomorrow, you said, or lunch time.

21              Mr. Pollack, you have any sense with this witness what

22   kind of cross-examination there would be?      It's a different kind

23   of witness.

24              MR. POLLACK:    It is a different kind of witness.        I'll

25   have a little bit, but it won't be -- I don't think it will be
                                                                      134
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 134 of 164

 1   lengthy, half hour.

 2               THE COURT:   So who is up after Special Agent Fine.

 3               MR. VAN DYCK:   May Ms. Cottingham answer that

 4   question, Your Honor?

 5               THE COURT:   Yes, of course.

 6               MS. COTTINGHAM:   Your Honor, after Special Agent Fine,

 7   we anticipate calling Terry Pockett, another victim followed by

 8   Austin Smith and Ann Graf, who is also another victim.        I think

 9   that should take us through the end of the day tomorrow.

10               THE COURT:   Okay.   Now,   Austin Smith, if I'm not

11   mistaken, is not a victim, correct?

12               MS. COTTINGHAM:   He's not a victim, Your Honor.

13               THE COURT:   You kind of glossed over that.    Is he

14   going to be lengthy or not?

15               MS. COTTINGHAM:   He will be lengthier than the

16   victims, but I certainly don't anticipate his testimony will be

17   as long as Ms. Uzan or Ms. Welles.       I think --   I'll ask

18   Mr. Atkinson to --

19               MR. ATKINSON:   His binder's a lot thinner, Judge, I

20   can say that.

21               THE COURT:   Okay.   Do we have any sense yet of

22   evidentiary issues with those three witnesses; Pockett, Smith

23   and Graf.

24               MR. ATKINSON:   With respect to Smith, I think there'll

25   be some issues as to 801(d)3 findings.      Just to remind Your
                                                                     135
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 135 of 164

 1   Honor, I'm actually not sure if Mr. Smith has come up at this

 2   point.   He worked out of the Tel Aviv branch, so there'll be

 3   some foundation that we'll lay to establish the connections

 4   between -- more of the connections between Ms. Elbaz and the Tel

 5   Aviv office.

 6              I'll proffer to the court, Mr. Smith will testify that

 7   he was hired by Ms. Elbaz into the Tel Aviv office as we was

 8   starting and had a mid-level manager role there, had frequent

 9   contact with Ms. Elbaz and received -- many of the documents

10   will be emails from Ms. Elbaz forwarded to Mr. Roytman, then

11   forwarded on to the all Tel Aviv branch.

12              THE COURT:   Was she the only person who we heard about

13   that he worked with?

14              MR. ATKINSON:    Maria Morales, that will be a large

15   portion of the testimony.     I think you've already found under

16   801(d)2 that Ms. Morales is part of the conspiracy.

17              THE COURT:   Not sure that specific question was posed,

18   but let me -- I mean, given that her activity seems similar and

19   her materials would be used back and forth, I think there's at

20   least a fair inference there.

21              Okay.   So, there's that one issue.     Obviously,

22   Mr. Smith's testimony will be part of the foundation on --

23   you're saying for statements by him or for statements by others?

24              MR. ATKINSON:    For statements mostly by others and

25   there are statements by him.     He'll testify at the beginning of
                                                                   136
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 136 of 164

 1   his -- we anticipate he'll testify at beginning of his testimony

 2   about his own role, his own misconduct, The same way that the

 3   other -- same way that the other two cooperators have.

 4              THE COURT:   Just as a general matter, though, does his

 5   activities, do they also intersect with people like Bigelman,

 6   Maymon, Alfasi or were they only in the other office.

 7              MR. VAN DYCK:    No, judge.   They are in the other

 8   office and they have reached -- Ms. Elbaz is the point of

 9   contact.   I mean, he's met -- he has had contact with

10   individuals.

11              He has had contact with individuals.      Tori at the

12   beginning of the office with individuals, a five story comes at

13   beginning of the office comes to the office, the Tel Aviv office

14   to give what I'll describe as a pep talk.

15              THE COURT:   What timing is this that he was -- what's

16   his the timeline.

17              MR. ATKINSON:    The office is started -- the Tel Aviv

18   office, branches was opened in August of 2015.       Most of the

19   testimony will be about the August 15th -- the August, 2015 to

20   January, 2016 time period.

21              THE COURT:   Okay.   And then what about these victims?

22   Do we have any issuing with who they were working with and

23   whether they were people we have heard about or haven't heard

24   about.

25              MR. VAN DYCK:    So, Your Honor --
                                                                   137
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 137 of 164

 1              Graf, I think we've heard about.

 2              MS. ETTINGER:    I think we've heard of Ms. Graf.

 3              THE COURT:   Was she with Ms. Uzan? I forgot or --

 4              MR. ATKINSON:    Correct, Judge.   And she also, like the

 5   other witnesses you heard from today was paced on to other

 6   agents.   There's also emails that Ms. Graf will testify about

 7   where her name is directly on emails sent to the defendant and

 8   to which the defendant responds.      She'll be --

 9              There is, for example, a bank statement of Ms. Graf's

10   that is sent to Ms. Elbaz.     She will just verify that is her

11   account in the end.     So, in that case, Your Honor, we think

12   that's sort of a more streamline process than the other

13   witnesses.

14              THE COURT:   And what about Pockett.

15              MS. COTTINGHAM:    Your Honor, Mr. Pockett primarily had

16   contact with Jason Fox and Oscar Nick who were two individuals

17   who reported to Elad Bigelman.     So, we haven't heard about

18   Mr. Nick or Mr. Fox yet, but we do have internal communications

19   going to Bigelman.

20              THE COURT:   Are those the true names or the stage

21   names?

22              MS. COTTINGHAM:    Your Honor, I think -- I'm confident

23   those are the fake names.     I do not know Oscar Nick or Jason

24   Fox's real names.

25              THE COURT:   So, the connection to Mr. Bigelman will be
                                                                   138
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 138 of 164

 1   established how?

 2              MS. COTTINGHAM:    Your Honor, there's exhibit 756.1 is

 3   a recorded call that is forwarded from Mr. Bigelman.       I believe

 4   it's a call between Mr. Pocket and Mr. Nick.       And so that's our

 5   recorded call of actual victim.

 6              THE COURT:   I see, okay.

 7              Have you seen, Mr. Pollack, what the exhibits are?        Do

 8   you have a position on them yet or is that something you're

 9   hoping to get soon?

10              MR. POLLACK:    They have not been provided yet.

11              THE COURT:   Okay.   So, well, obviously, the sooner we

12   know of any concerns, the better.      I think preliminarily, I

13   think that if these connections are established that it would

14   be --

15              I mean, if the Pockett people he was dealing with

16   were, in fact, working for Mr. Bigelman, then that would

17   likely -- and if the testimony is such that it appears that this

18   is a similar scheme or a similar type of interaction that we've

19   seen elsewhere, then I would likely find that's part the

20   conspiracy for purposes of 801(d)2(e).

21              And Ms. Graf sounds like it's likely given her

22   dealings with Ms. Uzan.     And then as far as the Austin Smith

23   connection, I think the issue would be, again, if it's the same

24   conspiracy or not.    So the connection with Ms. Elbaz, in part,

25   would be a significant part of that.
                                                                   139
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 139 of 164

 1               MS. COTTINGHAM:   And just to add on that, Your Honor,

 2   just to be clear, Mr. Smith has pled -- I mean, he's pled guilty

 3   to conspiracy and in the Statement of Facts, which I'm sure

 4   we'll hear about --

 5               THE COURT:   No, I'm familiar with Mr. Smith.     I just

 6   was trying to understand.     At the time, I had not focused or

 7   hadn't seen his Statement of Facts recently, or hadn't focused

 8   on his understanding was that he was dealing with the Tel Aviv

 9   operation only or whether he admitted to something bigger than

10   that.    So that's what I hadn't focused on.

11               MR. ATKINSON:   I believe the Statement of Facts covers

12   -- it's one conspiracy as it's been charged in all the related

13   cases.

14               Judge, I also -- I'm sorry about Ms. Graf.     I forgot

15   one other matter.    Ms. Graf is, I believe, 83.     Her memory is

16   relatively faded.    She did write emails at the time.     We would

17   like to have her read those emails if she cannot remember what

18   she said at the time when she was trying to get her money back

19   pursuant to 803.5, I believe.

20               THE COURT:   803 or 804, right, past recollection

21   recorded.

22               MR. ATKINSON:   Yes, past recollection recorded.

23               THE COURT:   Well, I mean, you can try to lay the

24   foundation for that.     It sounds -- I mean, if you -- it sounds

25   like that could work out depending on what she says.       Obviously,
                                                                   140
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 140 of 164

 1   if she remembers, that comes first and then we wouldn't need to

 2   do this.   If she doesn't, we can consider that.

 3              MR. ATKINSON:    Just wanted to flag it for you.

 4              THE COURT:   Okay.

 5              MR. ATKINSON:    Your Honor, the other thing, sorry, she

 6   does have a wheelchair or -- as a walker.      We recommend at least

 7   at one point, perhaps, taking a break.      She moves quite slowly.

 8   We think it might be better if she is aided to come up.        So if

 9   we have a special agent escort her up to the witness box --

10              THE COURT:   To help her get there?

11              MR. ATKINSON:    To help her get there.

12              THE COURT:   Sure.   I mean, there's no reason he has to

13   sit there.

14              MR. ATKINSON:    No, no, no.   Just to -- we know it's

15   unusual.   We didn't want to give the impression that she's

16   somehow being escorted up for protection details.       It's just

17   because she needs assistance.

18              THE COURT:   Okay.   Well, like you said, if we can time

19   it so it's after a break, that makes sense or close to a good

20   time for a break.    I guess you can talk to the clerk about

21   logistically, is this going to be a problem getting through

22   these spaces we have here, because I think there's actually --

23              Well, it sounds like she doesn't have to be wheeled to

24   the stand, even though there's a ramp here.

25              MR. ATKINSON:    I think it will be okay, Judge.
                                                                   141
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 141 of 164

 1              THE COURT:   Okay.   Well, if there's nothing else,

 2   we'll see you in the morning.

 3              I think the only thing I'm aware of to discuss in the

 4   morning, again, if I can get here early enough, is the -- well,

 5   there's no objection on the video.      I can look at Exhibit 29 if

 6   there's an issue with that.     I haven't heard yet about the

 7   witnesses past Special Agent Fine.

 8              We can talk a little bit about what the plan will be

 9   with the filter team's materials.      Again, not necessarily

10   anything the prosecution team will directly be involved in, but

11   I think we'll really just be talking schedule, not substance, so

12   I think that would be all we can think of.

13              MR. POLLACK:    All that is fine, Your Honor.     I just

14   have a question.    If we can get a sense from the government as

15   to where we are in their case overall, what their current

16   projection is as to when they may conclude so we can start

17   thinking about scheduling of defense witnesses.

18              THE COURT:   Fair point.

19              MR. ATKINSON:    I think we said, seven days, seven

20   trial days.    I think we're going to meet that deadline.

21              THE COURT:   Like Friday.

22              MR. ATKINSON:    Yeah, around there.

23              THE COURT:   Potentially with some time left over on

24   Friday?

25              MR. ATKINSON:    Yes.
                                                                   142
     Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 142 of 164

 1              THE COURT:   Just keep Mr. Pollack apprised as we go

 2   along day to day.    I know it's a lot of things you can't

 3   anticipate, whether it's the length of cross or it's my issue

 4   this morning, or anything else, so.        But that's a good start

 5   hopefully.

 6              Thank you very much.    We'll see you tomorrow.

 7         (Recess at 5:13 p.m.)

 8                                 *    *   *

 9

10

11                       CERTIFICATE OF COURT REPORTER

12         I, Linda C. Marshall, certify that the foregoing is a

13   correct transcript from the record of proceedings in the

14   above-entitled matter.

15

16

17                   /s/
                     _________________________
18                   Linda C. Marshall, RPR
                     Official Court Reporter
19

20

21

22

23

24

25
       Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 143 of 164

                                                                                                                       143


                                       17 [4] 110/11 110/13 110/22 110/24        40171 [1] 116/8
$                                      170 [2] 3/6 3/18                          45 [2] 4/10 5/2
$1,400 [1] 42/22                       178 [1] 5/6                               4510 [1] 1/20
$120,000 [2] 91/20 92/22               17th [3] 67/14 68/2 90/4                  47 [1] 2/8
$135,000 [3] 84/23 85/7 85/15          18-157 [1] 1/5                            477 [4] 28/21 28/23 29/2 29/4
$150,000 [1] 91/23                     18755 [1] 112/13                          481 [4] 34/22 34/22 35/7 35/8
$2.5 [2] 9/7 11/13                     18th [1] 16/21                            485 [1] 41/22
$2.5 million [2] 9/7 11/13             1:20 [1] 1/8                              4th [1] 1/19
$22,000 [1] 126/14
$225,000 [1] 15/14                     2                                         5
$24,550 [1] 126/13                     2.3 million [1] 9/10                      5,000 [1] 32/17
$25,000 [1] 17/14                      2.5 [3] 9/11 9/14 12/24                   5-percent [1] 18/19
$250 [1] 14/4                          2.5 million [2] 12/4 12/12                50 [1] 127/8
$3 [1] 9/7                             20 [5] 25/3 82/21 111/24 112/7 112/8      50's [1] 77/24
$3 million [1] 9/7                     2000 [1] 1/19                             50,000 [1] 127/4
$30,000 [1] 27/12                      20006 [1] 1/20                            500 [4] 12/4 126/9 126/15 127/8
$300,000 [1] 80/18                     2002 [1] 25/19                            500,000 [2] 10/1 11/4
$304,000 [1] 73/25                     2004 [1] 56/13                            5010 [1] 60/13
$3250 [1] 116/8                        2011 [1] 24/11                            50K [3] 126/8 126/16 126/16
$4,000 [1] 48/8                        2014 [1] 9/3                              52 [1] 20/11
$400 [4] 27/16 31/9 48/9 51/17         2015 [9] 26/12 38/6 42/2 54/22 72/20      52T.1 [1] 70/13
$5,000 [1] 34/18                        111/3 112/2 136/18 136/19                52T.2 [1] 70/13
$50,000 [13] 17/9 17/16 17/17 73/14    2016 [20] 20/24 59/13 59/14 60/10 66/24   52T.3 [1] 70/13
 73/15 73/21 73/21 76/15 76/19 77/2     67/1 67/14 77/10 77/19 78/11 79/25       52T2 [4] 60/1 60/2 60/4 66/21
 77/5 77/8 77/10                        81/22 82/21 85/23 88/18 90/4 93/9        54 [1] 2/9
$500 [2] 73/18 74/5                     93/23 94/6 136/20                        549 [1] 126/14
$500,000 [3] 9/9 9/19 12/6             2017 [4] 65/18 121/23 124/1 129/24        5575 [1] 1/16
$501 [1] 73/19                         2019 [1] 1/7                              56 [1] 2/11
$7,000 [1] 46/2                        202-616-5575 [1] 1/16                     588 [3] 118/11 118/14 118/15
                                       202-775-4510 [1] 1/20                     588T [4] 118/11 118/14 118/15 118/17
-                                      20530 [1] 1/15                            5:00 [2] 67/3 67/4
-18755 [1] 112/13                      20th [2] 34/24 35/14                      5:13 [1] 142/7
                                       21 [3] 129/8 129/10 129/11
/                                      22K [1] 126/12                            6
/s [1] 142/17                          23 [2] 1/7 19/19                          60's [1] 77/24
                                       24 [1] 2/7                                601 [3] 128/7 128/10 128/12
1                                      25 [1] 126/14                             601T [3] 128/7 128/10 128/12
1.10S [1] 132/7                        25 percent [1] 92/12                      602 [3] 115/24 116/1 116/3
1.12 [5] 124/5 124/6 124/7 124/17      250,000 [1] 127/24                        602T [4] 115/24 116/1 116/3 116/5
 124/20                                25th [1] 79/25                            606 [7] 104/1 104/1 104/3 104/10
1.12S [3] 124/6 124/11 124/17          26 [1] 19/14                               104/13 104/18 114/19
10 [1] 26/3                            263876 [1] 117/25                         606T [4] 104/1 104/10 104/13 106/19
10-percent [1] 18/20                   283402 [1] 129/17                         608 [3] 117/4 117/7 117/9
100 percent [1] 49/8                   29 [3] 132/3 133/12 141/5                 608T [3] 117/4 117/7 117/9
102 [1] 2/17                                                                     644 [3] 119/20 119/23 119/25
1033 [5] 49/20 50/3 51/9 54/12 54/20   3                                         644T [4] 119/21 119/23 119/25 120/2
1058 [4] 52/22 52/24 53/14 53/16       3 million [3] 9/14 10/1 12/4              67 [1] 2/12
1066 [2] 48/15 48/15                   30 [2] 78/1 81/17                         68 [1] 81/22
10th [3] 42/2 44/19 111/3              30,000 [1] 27/11                          696 [4] 125/21 125/24 125/24 126/1
11 [1] 125/21                          30-percent [2] 18/19 59/6                 696T [3] 125/22 126/1 126/3
1100 [1] 126/9                         300,000 [1] 11/4                          6:58 p.m [1] 35/12
12 [1] 57/16                           301 [1] 1/23
13 [1] 102/11                          304,000 [1] 92/24                         7
135 [2] 37/20 37/24                    30K [1] 129/18                            7000 [1] 119/5
13th [2] 93/9 93/23                    32 [1] 124/12                             71 [1] 2/14
1400 [1] 1/15                          3229 [1] 1/23                             728 [5] 85/20 86/6 86/8 89/18 99/14
141804 [1] 118/22                      33 [2] 118/6 118/9                        729 [3] 82/17 83/4 83/7
14th [1] 85/23                         33,000 [2] 117/24 118/1                   730 [3] 78/17 79/5 79/8
15 [2] 8/1 11/7                        3303 [1] 71/15                            734 [3] 89/23 90/9 90/10
15-minute [1] 88/3                     344-3229 [1] 1/23                         737 [3] 93/3 93/14 93/15
157 [1] 1/5                            36 [1] 19/6                               756.1 [1] 138/2
15th [2] 112/2 136/19                  36.1 [1] 19/7                             78 [2] 17/25 18/8
16 percent [6] 10/3 10/6 10/18 10/25   399 [3] 114/6 114/9 114/10                7th [1] 27/23
 11/4 11/7
161 [1] 14/20                          4                                         8
16th [4] 60/10 67/1 67/11 67/25        40-percent [1] 18/19                      80 percent [2] 81/12 92/6
      Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 144 of 164

                                                                                                                      144


                                         54/21 61/10 67/24 82/14 89/9 95/12       ages [1] 87/7
8                                        100/19 107/22 129/13 132/8 135/1         ago [5] 50/11 76/24 88/22 113/3 114/3
801 [3] 134/25 135/16 138/20             140/22                                   agree [5] 70/7 70/12 94/11 98/12 125/12
803 [1] 139/20                          add [4] 15/16 111/21 132/21 139/1         agreed [2] 55/3 77/19
803.5 [1] 139/19                        added [4] 36/15 36/19 36/23 37/2          agreement [14] 7/24 8/12 8/13 8/15
804 [1] 139/20                          adding [2] 108/25 109/1                    21/17 21/18 21/20 21/22 21/23 21/24
83 [1] 139/15                           addition [4] 81/14 109/16 110/3 129/24     22/2 22/5 22/14 91/22
84 percent [1] 11/8                     additional [19] 40/11 40/15 73/21 73/22   agreements [2] 7/20 7/21
874 [2] 8/1 21/17                        77/5 81/14 82/18 82/25 83/22 83/23       ahead [15] 6/6 31/15 49/20 49/23 51/10
881 [6] 69/19 69/20 69/23 69/25 70/4     84/23 85/15 88/18 89/2 91/17 91/19        52/21 53/17 66/21 75/10 77/19 78/7
 70/5                                    91/21 92/22 117/24                        88/12 104/11 104/15 109/6
882 [5] 122/12 122/13 122/14 122/16     address [22] 78/21 78/23 78/24 79/17      aid [1] 124/18
 122/19                                  79/19 89/24 89/25 90/2 90/2 93/4 95/10   aided [2] 1/24 140/8
                                         103/21 104/21 106/24 107/23 108/2        air [5] 24/23 25/2 25/4 25/16 61/24
9                                        109/12 112/17 112/24 114/13 120/18       airport [6] 6/21 7/2 61/25 62/7 63/1
90 percent [1] 13/24                     128/15                                    122/2
90,000 [1] 80/22                        administration [1] 25/11                  Alexander [1] 106/11
97 [1] 2/15                             admissibility [1] 108/4                   Alfasi [5] 105/22 109/25 116/14 116/16
9th [4] 38/6 38/11 38/14 42/12          admissible [1] 51/2                        136/6
                                        admission [2] 50/3 53/14                  Alfasi's [1] 116/21
A                                       admissions [1] 108/2                      all [40] 3/10 5/2 5/5 5/17 12/18 15/20
A-M-N-O-N [1] 56/4                      admit [9] 79/5 79/5 83/4 86/6 86/8 90/8    16/17 18/1 18/25 27/12 31/5 36/5 44/18
A-Q-U-I-L [1] 24/1                       93/13 112/7 131/12                        48/23 49/21 50/11 51/4 52/4 71/25
able [3] 79/14 113/14 113/21            admitted [8] 14/22 14/22 54/13 79/8        76/23 95/8 101/11 108/13 108/17 113/1
about [146]                              83/7 108/1 114/19 139/9                   119/19 122/19 125/7 127/11 128/3
above [4] 12/18 31/9 120/15 142/14      advice [6] 59/4 118/24 118/25 119/14       130/19 131/4 131/13 131/22 133/5
above-entitled [1] 142/14                122/17 123/8                              133/12 135/11 139/12 141/12 141/13
absolutely [6] 73/5 73/7 85/16 87/21    advisable [1] 87/11                       allegation [1] 16/18
 95/15 132/24                           advise [1] 130/16                         allegations [1] 18/8
Accardo [1] 105/25                      affect [2] 37/12 83/10                    allege [1] 16/2
accept [2] 49/11 49/16                  affected [1] 37/14                        allow [5] 17/9 75/5 80/20 112/5 126/25
accepted [2] 51/14 79/10                Afik [5] 105/12 105/14 114/22 115/10      allowed [1] 125/17
accomplish [1] 36/25                     115/11                                   allowing [1] 113/22
according [7] 9/10 9/18 10/5 10/5 10/19 afraid [1] 52/17                          alluded [2] 33/10 40/16
 10/24 81/8                             after [71] 7/4 7/6 7/8 16/23 17/7 18/4    almost [3] 102/11 114/3 131/9
account [90] 12/15 15/14 15/16 15/19     24/22 24/23 27/15 30/3 31/7 31/22        along [2] 69/19 142/2
 16/25 17/9 17/15 29/11 29/17 31/16      32/15 34/17 35/4 36/8 36/12 38/5 38/10   already [11] 4/20 4/23 5/10 48/8 50/18
 31/17 31/18 32/20 34/19 35/1 35/3 35/5 38/13 38/18 40/22 41/14 43/2 43/9 44/1     70/8 70/9 89/18 131/25 132/4 135/15
 35/14 35/22 36/4 36/16 36/19 36/21      44/4 44/13 44/19 45/19 51/13 51/13       also [26] 4/19 4/21 7/20 8/19 11/24 18/3
 36/24 36/24 37/2 37/4 37/12 37/14       51/22 61/10 61/19 62/6 62/25 63/6         25/4 28/5 39/18 43/17 46/5 67/9 77/15
 37/16 37/17 37/19 38/2 38/13 39/13      63/10 64/10 66/10 66/14 67/21 68/7        103/13 112/17 113/24 115/14 121/4
 39/23 39/25 40/6 40/19 41/14 41/15      73/10 73/21 74/4 75/24 76/13 76/19        123/13 130/1 132/21 134/8 136/5 137/4
 41/18 42/22 42/23 42/25 43/10 43/12     76/19 77/5 77/7 82/23 84/12 84/18         137/6 139/14
 44/8 44/13 45/1 45/3 45/18 46/24 48/8   87/24 89/18 89/18 91/16 92/21 92/21      always [3] 11/18 23/21 78/12
 49/2 49/5 49/10 49/16 50/18 50/22       93/23 94/6 97/6 98/19 111/19 128/1       am [6] 24/13 25/24 28/11 51/19 71/23
 50/24 51/15 52/9 53/12 53/21 55/4 76/5 134/2 134/6 140/19                         124/7
 77/17 77/20 81/11 86/15 86/18 91/5     afternoon [9] 1/9 6/10 24/6 24/7 56/9     amazing [1] 35/15
 91/6 91/23 92/13 98/6 110/2 111/8       71/12 72/22 88/2 88/4                    AMERICA [6] 1/4 62/10 63/21 64/5 66/4
 115/3 115/17 116/11 117/13 117/25      again [36] 3/25 8/17 8/18 23/20 31/12      69/4
 119/3 119/6 126/10 126/12 127/21        31/20 32/24 34/11 34/12 34/15 39/18      Amnon [4] 2/10 55/17 55/25 56/4
 137/11                                  39/19 40/4 40/16 41/4 41/11 42/20        among [1] 130/12
accounts [6] 17/20 17/21 42/21 44/11     44/17 45/13 54/2 59/8 63/23 70/9 77/7    amount [9] 13/1 36/21 36/24 91/9 91/10
 45/1 110/7                              79/8 83/7 86/8 86/23 88/4 100/19          93/25 113/15 118/1 126/12
accumulate [2] 121/4 121/7               126/25 130/12 130/18 138/23 141/4        amounts [3] 26/21 27/3 120/7
accuracy [1] 49/8                        141/9                                    analyst [1] 112/23
accurate [3] 10/10 14/9 64/23           against [2] 92/11 92/14                   and-a-half [2] 61/15 102/21
accurately [1] 13/9                     age [3] 89/5 89/8 92/20                   Ann [1] 134/8
accustomed [1] 40/9                     Agency [1] 102/14                         another [10] 16/22 18/20 64/9 70/4
achieved [1] 82/14                      agent [34] 101/16 102/6 102/9 102/10       87/17 88/3 116/20 127/9 134/7 134/8
acted [1] 98/2                           102/22 103/5 103/7 103/9 103/24 105/4    answer [5] 4/24 10/12 65/7 118/9 134/3
acting [1] 47/13                         109/10 110/1 112/11 115/23 121/13        answered [1] 14/18
Action [1] 1/4                           122/6 122/10 122/16 122/25 123/6         anticipate [4] 134/7 134/16 136/1 142/3
activities [1] 136/5                     123/23 124/23 124/25 125/1 125/15        anxious [1] 30/14
activity [1] 135/18                      127/12 128/8 129/23 130/1 130/21         any [51] 3/16 5/2 5/14 8/2 8/7 8/8 12/15
actual [2] 5/7 138/5                     134/2 134/6 140/9 141/7                   18/7 23/9 26/25 31/2 31/4 32/12 33/13
actually [17] 7/14 14/9 19/6 34/8 50/12 agents [2] 103/4 137/6                     34/12 37/18 37/18 41/12 44/21 47/2
       Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 145 of 164

                                                                                                                            145


                                             18/13 27/5 27/6 30/15 30/15 31/18          away [1] 16/25
A                                            31/21 31/21 33/10 33/13 33/13 33/22
any... [31] 51/19 52/11 55/3 69/8 71/20      34/5 34/13 35/21 36/3 38/13 39/23          B
 72/2 74/5 74/13 74/16 74/22 76/23           39/23 39/24 40/9 40/9 40/16 44/2 44/18     B-R-Y-A-N-T [1] 24/1
 80/14 81/1 87/12 88/4 94/19 94/22           45/6 46/9 46/15 46/24 46/25 47/13          bachelors [2] 25/11 25/13
 96/16 100/7 101/6 102/15 123/20             48/19 48/20 49/7 49/7 50/9 53/5 60/1       back [37] 5/18 5/25 7/13 7/17 10/7 14/5
 124/10 130/2 130/12 130/13 132/1            67/24 69/21 69/25 70/14 70/14 72/23        15/9 15/17 15/19 36/6 36/7 37/18 47/3
 133/21 134/21 136/22 138/12                 73/5 74/12 75/15 76/6 77/25 78/21 79/1     53/18 54/21 59/13 59/19 62/15 64/11
anybody [2] 43/5 127/13                      82/18 82/25 84/10 86/23 86/24 88/23        64/15 65/6 74/1 88/3 88/8 96/11 96/16
anymore [1] 40/6                             89/7 89/8 89/15 90/6 91/3 91/4 93/10       106/16 113/25 114/2 114/4 120/12
anyone [6] 27/16 47/13 74/5 109/14           93/22 93/22 98/1 98/2 100/5 100/9          124/3 125/4 126/9 128/24 135/19
 128/18 130/2                                100/9 103/4 104/23 107/21 108/2            139/18
anything [30] 4/5 6/11 21/13 30/6 30/14      112/18 113/14 113/15 118/9 123/5           background [1] 77/13
 30/19 39/14 52/14 55/8 58/23 58/25          123/18 126/21 127/16 132/3 132/10          bad [1] 46/24
 65/22 68/17 69/7 69/10 72/13 88/5 94/7      134/17 134/17 134/25 135/7 136/4           balance [3] 17/14 126/10 126/14
 101/8 107/10 127/25 130/13 131/19           136/14 138/22 138/22 139/12 140/6          bank [4] 45/24 79/25 83/14 137/9
 131/24 133/11 133/13 133/15 133/17          141/14 141/16 142/1                        Baror [1] 106/1
 141/10 142/4                               asap [2] 115/3 126/18                       Baror's [1] 106/1
Anyways [1] 130/18                          ask [36] 6/11 8/25 9/18 9/21 11/4 13/6      BARRY [1] 1/17
anywhere [2] 24/16 130/17                    13/21 18/7 19/13 40/11 42/2 43/22          based [12] 13/9 16/5 34/11 35/8 36/13
apartment [3] 65/24 66/2 66/5                49/24 54/11 64/15 69/17 74/21 78/14        75/1 79/7 83/6 90/10 91/5 93/15 102/23
apologize [4] 5/1 50/4 52/17 130/18          82/16 85/19 89/22 93/2 103/25 105/21       basically [11] 3/6 3/20 35/15 40/5 40/7
apparently [3] 3/3 15/17 107/24              108/20 109/6 111/22 112/12 126/20          44/8 44/9 44/10 71/23 72/6 90/21
appear [1] 30/23                             126/25 127/9 127/23 128/4 129/19           basis [2] 80/9 113/23
APPEARANCES [1] 1/12                         130/1 134/17                               Bcc [2] 79/19 85/25
appears [2] 67/22 138/17                    asked [28] 5/9 7/20 8/2 8/19 8/22 9/3 9/6   be [110] 3/9 4/1 4/2 4/13 4/22 4/24 7/15
applied [2] 37/10 68/20                      9/20 14/18 14/24 18/10 19/3 19/11 20/3     10/10 12/21 12/24 13/24 14/2 16/6 16/6
appreciate [3] 55/12 69/13 101/11            20/7 54/17 59/5 62/15 63/14 65/2 65/23     18/2 23/5 26/3 27/4 29/17 30/23 33/8
apprised [1] 142/1                           66/7 66/10 98/12 123/22 123/25 124/1       36/18 36/23 39/5 39/12 40/6 40/19
approach [7] 9/23 11/14 28/17 50/5 70/2      125/1                                      41/11 45/16 46/17 47/11 47/14 48/21
 101/24 107/18                              asking [5] 14/16 50/11 65/21 109/15         49/6 51/3 52/4 52/8 54/4 54/23 54/23
approached [2] 6/14 6/20                     129/24                                     54/23 56/1 59/18 69/3 69/18 70/5 71/5
appropriate [1] 3/14                        asks [1] 94/10                              76/5 76/5 76/25 77/1 78/5 79/10 79/14
approval [2] 76/6 111/9                     asserted [1] 75/3                           79/15 80/16 82/8 83/8 84/4 84/6 84/9
approve [7] 113/15 115/18 116/8 126/16      asset [1] 80/15                             86/15 86/17 88/10 91/14 91/23 92/9
 126/18 127/17 129/17                       assigned [3] 102/12 102/15 103/7            92/13 94/2 97/16 100/2 100/17 101/19
approved [2] 125/19 128/5                   assist [3] 44/21 49/5 124/18                103/7 108/13 108/23 108/24 111/8
approximately [15] 11/5 26/11 27/21         assistance [3] 22/7 103/17 140/17           115/3 130/10 130/25 131/2 133/8
 32/14 32/17 38/9 38/12 42/8 46/1 57/14     associate [1] 100/7                         133/22 133/25 133/25 134/14 134/15
 58/2 61/13 63/9 73/14 121/24               associated [2] 3/24 104/21                  134/16 134/25 135/2 135/10 135/14
April [7] 42/2 44/19 72/20 77/10 77/18      associates [1] 25/10                        135/19 135/22 136/19 137/8 137/25
 79/25 111/3                                assume [1] 132/22                           138/14 138/23 138/25 139/2 140/8
April 10th [2] 42/2 111/3                   assumed [1] 108/23                          140/21 140/23 140/25 141/8 141/10
Aquil [4] 2/6 23/19 23/23 24/1              assuming [3] 12/11 23/9 108/11              141/11 141/12
are [59] 3/10 3/21 4/14 5/2 5/3 13/9 23/3   at [160]                                    bear [1] 133/8
 24/12 25/23 25/25 28/10 50/19 56/16        ATKINSON [8] 1/13 2/5 2/11 6/5 12/2         became [3] 38/2 41/14 77/23
 56/18 60/9 60/17 63/6 71/18 75/2 75/4       22/1 69/10 134/18                          because [29] 4/21 12/15 12/24 14/3 14/5
 75/8 78/5 79/9 80/2 80/24 82/5 83/8        attachment [1] 20/8                         16/25 21/2 30/14 37/7 41/18 60/25 61/6
 83/15 85/25 102/12 102/22 104/7            attention [2] 113/1 121/12                  64/1 85/3 85/18 89/5 89/5 89/7 89/15
 104/13 108/13 109/14 113/22 116/3          attorney [3] 97/6 97/7 97/10                91/14 95/8 95/17 96/9 111/23 113/22
 117/9 118/15 119/25 121/3 121/5 121/7      August [4] 90/4 136/18 136/19 136/19        115/17 126/11 140/17 140/22
 121/8 121/11 124/23 126/1 128/12           August 15th [1] 136/19                      become [1] 87/9
 130/25 131/6 131/12 133/12 135/25          August 17th [1] 90/4                        becoming [1] 38/2
 136/7 137/20 137/23 138/7 138/13           Austin [3] 134/8 134/10 138/22              been [40] 3/25 5/10 9/9 12/7 12/7 17/21
 141/15                                     authenticity [1] 69/22                      33/5 39/19 40/4 46/11 46/24 56/24
area [2] 25/22 130/17                       authored [2] 108/8 108/14                   59/25 66/5 75/15 77/25 85/3 85/13
argue [3] 12/24 13/3 107/23                 authority [1] 84/8                          85/13 85/14 85/17 88/1 89/9 89/11
argument [2] 13/3 13/4                      authorization [3] 52/24 100/1 100/20        89/14 91/7 95/12 95/13 95/16 95/17
argumentative [1] 13/4                      authorize [2] 53/11 126/22                  96/5 102/10 102/19 113/21 121/3 124/3
around [4] 23/21 57/16 113/3 141/22         authorizing [2] 53/24 117/1                 125/3 127/25 138/10 139/12
arrest [3] 121/17 121/18 121/20             auto [1] 27/3                               before [39] 1/10 3/2 6/13 7/14 8/6 15/6
arrested [1] 6/17                           Avenue [1] 1/15                             15/19 20/23 26/25 30/15 30/22 31/2
arsing [1] 115/9                            average [1] 14/8                            31/5 37/18 39/3 39/4 48/2 48/7 50/22
articles [1] 130/13                         Aviv [10] 19/4 20/17 21/10 135/2 135/5      51/19 53/7 55/1 55/18 55/18 64/16 68/4
as [109] 3/17 10/12 12/3 12/12 12/13         135/7 135/11 136/13 136/17 139/8           68/18 69/16 73/15 73/16 74/16 88/16
 12/21 13/8 13/19 14/18 18/2 18/10          aware [4] 124/2 129/25 133/17 141/3         88/18 94/13 123/14 126/12 129/6
      Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 146 of 164

                                                                                                                           146


                                           118/12 128/8 129/9 130/24                  but [77] 3/6 3/7 3/10 3/12 3/23 4/1 4/3
B                                          binder's [1] 134/19                        4/19 5/6 5/7 5/11 7/14 10/13 11/2 11/20
before... [2] 130/15 131/20                bit [6] 13/18 26/18 52/21 82/4 133/25      11/23 12/18 12/20 13/11 13/24 15/16
beginning [4] 135/25 136/1 136/12          141/8                                      17/4 18/20 21/4 34/13 35/24 44/12 45/6
136/13                                     bitch [1] 118/9                            48/2 49/8 49/24 51/4 57/16 58/23 62/4
behalf [5] 2/3 45/10 52/25 53/22 77/2      black [1] 57/9                             65/2 68/4 70/3 70/5 72/7 72/12 73/5
behoove [1] 40/20                          block [2] 29/7 112/20                      74/16 75/6 76/5 78/6 79/8 79/10 79/15
being [12] 6/14 8/2 18/18 37/2 37/3        blow [1] 53/3                              81/17 83/9 91/9 95/12 97/10 100/12
39/23 50/10 62/9 69/14 87/6 91/5           board [1] 14/15                            107/24 108/8 113/21 120/21 124/3
140/16                                     body [1] 3/18                              124/15 125/2 126/8 126/11 131/3 131/8
belief [1] 46/8                            bonus [17] 15/16 15/17 15/19 36/15         131/9 131/12 131/15 132/4 133/13
believe [7] 16/6 33/2 33/16 138/3 139/11   36/19 36/23 37/1 37/3 37/10 111/12         133/25 134/16 135/18 137/18 141/10
139/15 139/19                              111/16 111/19 111/21 111/23 126/10         142/4
believed [1] 33/24                         126/11 126/13
believes [1] 50/18                         bonuses [1] 37/15                          C
believing [2] 33/21 34/11                  Book [27] 72/17 72/21 74/5 75/23 76/4      CAITLIN [1] 1/13
below [4] 114/25 116/11 117/23 120/17      77/15 84/11 87/17 89/12 89/19 90/25        calculation [1] 11/22
belt [1] 78/1                              91/17 92/23 92/25 96/12 96/17 97/1         calculator [1] 9/22
Bench [3] 11/17 50/7 107/20                97/5 97/12 97/17 97/24 98/3 98/6 98/9      call [21] 5/24 20/23 23/16 27/25 30/6
benefit [1] 31/13                          98/15 99/3 101/1                            39/6 55/18 61/3 62/9 62/25 63/7 63/10
besides [1] 122/5                          Books [1] 100/2                             65/19 65/21 74/11 77/10 88/8 119/14
better [5] 3/12 12/21 130/19 138/12        boost [1] 36/24                             138/3 138/4 138/5
140/8                                      born [2] 24/19 56/14                       called [6] 72/17 78/12 100/2 100/15
between [12] 20/14 21/18 21/22 38/22       both [9] 12/14 17/19 17/21 61/1 87/7        100/20 102/23
42/9 44/22 60/6 77/18 118/19 135/4         96/18 104/8 123/11 123/24                  calling [5] 34/1 34/4 34/8 95/2 134/7
135/4 138/4                                bottom [16] 15/2 15/9 20/12 20/12 29/6     calls [6] 19/2 23/19 39/11 55/16 70/25
Beyond [1] 58/25                           81/10 81/12 84/1 113/24 114/12 118/6        101/16
big [7] 16/3 91/12 91/13 113/15 120/14     118/18 122/24 128/4 128/14 128/20          Cambridge [18] 79/24 80/2 80/6 80/10
126/8 128/24                               box [1] 140/9                               80/13 80/16 80/20 81/2 81/7 81/15 83/1
Bigelman [27] 105/8 109/23 112/17          boxes [1] 119/2                             84/16 84/19 84/24 92/3 99/18 99/23
114/23 115/21 117/14 118/19 118/23         branch [8] 46/3 46/4 46/6 64/6 64/7 64/9    100/2
118/25 119/7 119/11 119/16 120/25          135/2 135/11                               came [6] 7/13 12/4 12/4 59/20 64/2
126/4 126/6 126/25 127/3 127/10            branches [1] 136/18                         107/22
127/11 127/14 127/16 136/5 137/17          break [9] 70/22 87/24 87/24 88/3 88/16     can [143]
137/19 137/25 138/3 138/16                 130/6 140/7 140/19 140/20                  can't [11] 6/10 14/2 14/9 48/5 49/6 49/8
Bigelman's [2] 120/23 121/6                Brian [7] 48/14 49/19 53/2 53/6 66/21       54/23 57/16 108/8 111/22 142/2
bigger [2] 108/14 139/9                    115/1 118/22                               canceled [1] 118/10
bigoption [54] 17/23 26/24 26/25 27/6      brief [2] 6/4 88/7                         canceling [2] 121/5 121/8
27/7 27/10 27/16 27/19 29/9 29/11          briefly [2] 21/13 21/14                    cannot [1] 139/17
29/13 29/21 31/9 31/23 32/1 32/6 32/13     bring [6] 69/16 91/22 92/22 116/20         captured [1] 90/14
32/15 32/20 33/17 36/9 36/11 36/23         127/22 129/22                              card [8] 26/15 32/1 32/5 42/21 42/24
37/18 40/22 41/13 43/5 43/13 44/7 44/9     bringing [1] 127/4                          43/7 44/18 61/6
44/14 44/16 46/5 46/21 47/10 47/14         British [1] 80/24                          cards [1] 31/25
47/17 47/24 48/3 48/3 48/11 48/19          broker [11] 16/3 73/2 74/12 75/15 77/15    care [2] 17/24 115/3
48/20 49/5 49/7 49/16 49/25 50/14 52/9     77/25 84/7 89/6 89/15 93/21 93/22          cared [1] 91/3
52/25 53/12 53/22 54/4 117/12              brokers [7] 72/7 87/13 90/23 95/11 96/1    Carolina [3] 24/19 24/21 71/15
BigOption's [1] 38/21                      96/4 98/2                                  case [11] 65/23 88/4 88/5 103/4 103/5
bigoption.com [8] 103/21 110/4 110/16      brother [1] 116/17                          103/6 108/2 122/6 130/12 137/11
111/7 112/25 114/13 128/15 129/14          brought [4] 25/20 92/4 116/19 133/8         141/15
BigOptions [1] 33/14                       Bryant [45] 2/6 23/19 23/23 24/1 24/6      cases [1] 139/13
Bill [2] 106/6 121/11                      24/8 26/6 26/13 28/20 29/6 31/22 32/18     casual [1] 72/7
binary [58] 26/6 26/8 26/14 26/19 26/23    34/21 34/22 35/11 35/19 35/24 36/7         casually [1] 74/15
30/20 32/19 32/20 33/16 33/16 40/12        36/15 37/1 37/22 40/25 41/22 41/24         categories [1] 133/13
41/8 46/20 47/3 47/20 52/8 57/1 59/9       42/3 46/20 47/2 47/10 48/14 48/17          caused [1] 26/13
59/11 68/20 68/23 72/9 72/11 72/17         49/20 49/24 50/17 50/21 50/23 51/13        cc [1] 115/19
72/21 73/2 73/11 73/22 74/5 75/23          52/12 52/22 52/24 53/3 54/17 54/20         cc'd [1] 114/23
75/25 76/4 77/15 84/11 85/11 85/14         54/25 55/10 55/11                          celebration [1] 9/4
87/17 89/11 89/19 90/25 91/17 92/23        Budding [1] 129/17                         cellular [1] 70/14
92/25 96/11 96/17 97/1 97/5 97/12          build [4] 15/19 17/9 17/15 127/21          center [2] 64/1 64/1
97/17 97/24 98/3 98/6 98/9 98/15 99/3      building [1] 128/1                         cents [1] 126/14
100/2 101/1 103/14                         built [2] 11/22 33/11                      CEO [1] 62/21
binarybook.com [7] 79/18 103/22 104/6      bulk [1] 131/17                            certain [4] 46/16 92/14 110/1 110/6
104/22 106/25 109/11 110/3                 bunch [1] 8/22                             certainly [1] 134/16
binder [19] 28/20 34/21 37/22 41/24        Bureau [1] 102/8                           CERTIFICATE [1] 142/11
59/25 78/15 79/14 82/17 85/20 89/23        business [8] 12/3 12/16 18/1 63/25         certified [1] 70/15
103/24 103/25 110/10 114/5 117/4           68/11 68/13 68/21 97/13                    certify [1] 142/12
      Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 147 of 164

                                                                                                                      147


                                        communication [4] 42/9 42/11 43/9          98/14 101/25
C                                        99/13                                    corner [1] 122/22
Cesaria [1] 102/23                      communications [4] 4/14 38/21 66/23       corporate [6] 45/6 45/10 45/10 45/16
chain [3] 108/14 118/18 120/3            137/18                                    93/22 95/9
Chakma [1] 116/8                        companies [2] 14/6 45/16                  corporations [1] 44/12
chance [3] 14/5 126/17 129/6            company [13] 13/20 14/12 16/20 26/23      correct [61] 6/18 12/24 18/15 20/14 21/1
change [2] 42/25 45/2                    51/20 62/17 64/8 64/8 71/23 71/25         21/5 21/18 21/20 22/3 22/10 22/15
changed [1] 70/1                         72/16 97/12 102/22                        22/20 22/23 32/9 45/8 45/25 47/11
changes [1] 23/22                       Competence [1] 107/9                       47/12 47/14 47/15 47/20 47/21 48/4
changing [1] 23/21                      complaining [1] 117/2                      48/9 51/15 51/16 51/17 51/20 51/21
characterization [2] 3/16 10/11         complaint [2] 15/7 15/10                   51/24 52/2 52/3 52/6 52/9 52/10 53/25
characterize [2] 13/7 13/10             complete [1] 23/3                          54/1 54/5 54/6 66/24 66/25 67/25 68/10
charge [4] 100/18 113/25 114/2 114/4    completely [1] 4/4                         68/12 68/25 69/4 69/6 85/24 97/2 97/19
charged [5] 7/15 7/15 8/17 8/18 139/12 completeness [1] 132/11                     98/20 99/3 99/4 99/18 100/6 100/21
charges [1] 7/17                        compliance [2] 14/4 113/13                 109/14 124/7 134/11 137/4 142/13
chart [5] 82/1 82/12 83/12 83/15 83/16 complicated [1] 131/19                     correctly [1] 93/21
chat [2] 20/14 66/23                    complied [2] 22/7 22/18                   corresponded [1] 44/6
check [1] 130/15                        computer [7] 1/24 32/5 32/7 32/8 32/11    correspondence [5] 29/1 32/13 34/5
children [1] 71/20                       32/12 43/24                               83/22 100/11
choice [2] 27/5 116/9                   COMPUTER-AIDED [1] 1/24                   COTTINGHAM [8] 1/13 2/14 4/5 75/3
Christopher [2] 113/6 113/12            concern [1] 42/20                          87/23 88/12 101/8 134/3
CHUANG [1] 1/10                         concerning [1] 69/18                      could [46] 3/8 8/1 8/17 10/1 14/20 14/21
circumstances [2] 116/22 121/16         concerns [2] 87/12 138/12                  15/6 15/9 15/9 15/19 17/19 18/16 19/6
claimed [1] 97/18                       conclude [1] 141/16                        20/3 20/11 20/12 24/8 26/21 28/21
clarify [3] 70/4 104/11 124/9           concludes [1] 22/17                        33/21 36/14 36/23 36/23 37/18 38/25
clean [6] 18/10 18/13 18/14 18/16 18/17 condensed [2] 3/6 5/6                      45/17 49/19 49/19 52/15 53/21 56/9
 18/21                                  conditions [19] 49/11 49/15 49/25 50/10    59/25 62/12 62/25 63/4 64/10 65/4 78/2
clear [4] 12/1 97/16 132/3 139/2         50/19 51/1 51/2 51/14 52/8 54/18 54/21    81/23 85/5 88/17 89/8 91/22 108/12
clearly [1] 71/6                         55/1 55/3 98/11 98/15 98/23 98/24 99/2    108/13 139/25
clerk [1] 140/20                         99/5                                     couldn't [3] 5/15 13/24 61/5
client [25] 18/8 45/7 52/25 80/3 80/6   conduct [1] 103/1                         counsel [1] 54/17
 80/10 80/20 81/2 81/7 81/16 111/21     conducted [4] 102/25 121/21 121/22        countries [1] 34/13
 112/5 116/9 116/16 116/17 116/19        129/24                                   couple [8] 26/20 39/2 39/4 44/23 50/12
 116/20 116/22 117/1 117/24 126/8       conference [3] 11/17 50/7 107/20           105/21 122/20 131/25
 127/20 127/22 127/25 128/1             confident [3] 36/13 45/17 137/22          course [7] 17/16 21/6 63/18 85/10 103/9
clients [18] 10/5 10/6 10/18 10/25 11/7 confirm [2] 113/21 129/19                  119/5 134/5
 13/21 14/4 14/8 14/14 16/16 32/21 40/1 conjunction [1] 76/6                      court [15] 1/1 1/23 5/18 8/7 13/16 21/20
 41/8 45/10 45/10 115/2 117/18 125/17 connection [3] 137/25 138/23 138/24          21/23 50/22 51/8 78/16 109/5 132/12
clip [3] 124/9 132/17 132/17            connections [3] 135/3 135/4 138/13         135/6 142/11 142/18
clips [1] 132/6                         consider [4] 75/7 75/8 86/8 140/2         Court's [1] 101/25
Cloete [1] 112/13                       considered [3] 78/5 79/10 83/9            courtroom [1] 57/5
close [8] 41/15 42/25 44/25 45/1 45/2   consistent [2] 52/8 54/4                  cover [5] 3/19 4/6 5/1 5/5 15/19
 115/17 119/6 140/19                    conspiracy [5] 135/16 138/20 138/24       covers [1] 139/11
closed [1] 127/23                        139/3 139/12                             credentials [1] 18/24
closer [1] 30/1                         contact [14] 27/16 27/24 39/1 47/23       credit [7] 26/15 31/25 32/1 32/5 42/21
closing [1] 13/4                         57/14 57/18 74/5 109/19 130/2 135/9       42/24 43/6
co [2] 62/18 90/16                       136/9 136/9 136/11 137/16                criminal [2] 1/4 25/10
co-exist [1] 90/16                      contacted [4] 27/18 27/22 33/23 38/5      criminology [1] 25/11
color [2] 108/25 109/1                  contain [2] 34/25 70/13                   CRM [1] 115/18
Colorado [2] 24/25 25/14                contained [1] 110/8                       cross [10] 2/3 7/20 18/13 47/8 51/3 51/4
column [12] 35/23 35/25 60/12 60/19     content [1] 132/4                          66/20 96/24 133/22 142/3
 64/20 64/23 82/2 83/16 83/19 105/5     contesting [1] 108/7                      cross-examination [6] 7/20 18/13 47/8
 105/5 105/10                           continue [5] 61/19 63/1 64/12 113/17       66/20 96/24 133/22
come [15] 5/25 7/17 61/23 62/4 62/19     127/5                                    cross-examine [2] 51/3 51/4
 62/23 65/15 67/20 72/8 77/4 77/16      Continuing [1] 88/14                      current [1] 141/15
 87/16 127/7 135/1 140/8                conversation [10] 7/2 7/4 62/7 65/15      customer [6] 15/4 15/7 15/10 17/24
comes [3] 136/12 136/13 140/1            66/14 67/18 67/21 77/21 113/2 127/14      110/19 130/3
coming [5] 55/12 61/1 69/13 101/11      conversations [7] 63/1 68/8 74/16 77/18   customers [1] 33/20
 130/16                                  86/21 86/23 94/25                        cut [1] 131/9
comments [4] 11/25 12/1 87/12 97/21     convincing [1] 18/17                      cuts [1] 82/4
commission [1] 98/2                     cooperation [2] 7/21 7/24
commissions [1] 76/11                   cooperators [1] 136/3                     D
communicate [6] 5/15 28/12 39/3 39/5 coordinator [1] 114/25                       D-E-S-O-R [1] 122/11
 58/18 59/22                            Cope [1] 117/1                            D.C [2] 1/15 1/20
communicating [7] 31/12 34/5 39/11      copied [2] 3/20 115/14                    daily [1] 81/11
 42/5 43/2 44/17 44/20                  copy [7] 4/6 14/21 14/25 48/22 49/21      dangerous [1] 11/18
       Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 148 of 164

                                                                                                                          148


                                            19/8 21/2 33/11 62/4 68/11 68/19 68/22    Donald [3] 15/12 15/23 17/22
D                                           68/24 72/12 76/23 94/9 98/24 99/9         done [9] 5/5 7/18 30/14 35/22 40/4
date [6] 16/21 37/23 42/2 67/1 82/21        140/15                                    50/25 54/7 85/4 85/18
93/8                                        died [1] 116/17                           Donnie [1] 110/19
dated [2] 85/23 90/4                        difference [5] 38/22 38/25 91/12 91/13    down [7] 4/18 15/11 16/8 65/17 83/12
dating [4] 57/19 58/12 58/13 58/16          108/19                                    96/19 129/7
day [6] 67/14 130/6 130/11 134/9 142/2      different [7] 27/5 40/8 51/25 108/5       drafted [1] 4/9
142/2                                       130/6 133/22 133/24                       dramatic [1] 127/25
days [2] 141/19 141/20                      dime [1] 74/3                             drastic [1] 128/1
deadline [1] 141/20                         direct [10] 2/3 14/17 24/4 56/7 66/12     Drive [1] 71/15
deal [2] 15/21 44/12                        71/10 87/12 88/14 102/4 113/1             dubbed [4] 133/1 133/2 133/3 133/4
dealing [3] 46/17 138/15 139/8              directly [8] 21/7 23/24 56/2 87/12        dubbing [1] 132/25
dealings [1] 138/22                         101/20 103/13 137/7 141/10                during [12] 14/7 20/16 21/2 30/6 41/18
dealt [1] 47/10                             directors [1] 87/13                       103/9 103/19 123/16 123/22 123/25
debt [3] 32/25 44/18 44/20                  discuss [5] 3/14 42/15 88/4 130/12        123/25 129/23
debts [6] 16/12 26/15 26/16 26/17 31/14     141/3                                     DYCK [1] 1/14
37/8                                        discussed [3] 42/17 55/20 100/24
December [2] 25/19 26/3                     discussing [2] 88/16 92/21                E
decide [14] 22/22 22/25 31/8 36/9 36/11     discussion [12] 29/3 35/8 79/7 80/14      e-mail [2] 43/23 118/23
41/15 44/2 44/4 45/19 75/24 84/19           83/7 90/10 93/15 94/16 112/4 131/15       each [5] 17/10 67/11 87/1 95/3 103/6
84/21 91/17 91/21                           131/15 132/5                              earlier [3] 33/10 40/16 83/7
decided [9] 7/9 26/25 31/15 31/22 45/22     discussions [5] 76/13 81/21 83/23 85/10   early [5] 8/19 9/1 61/23 77/24 141/4
54/22 55/1 74/16 77/4                       87/6                                      earn [2] 25/7 25/9
deciding [8] 30/10 47/19 84/23 84/25        distribution [1] 94/18                    earned [1] 25/10
89/2 90/25 95/14 96/6                       distributions [4] 94/11 94/14 94/20       easier [3] 14/25 48/21 79/15
decision [8] 7/17 31/11 32/18 33/15         94/22                                     easy [3] 4/24 63/25 64/10
46/24 85/15 89/11 92/16                     DISTRICT [3] 1/1 1/1 1/11                 effect [6] 75/9 78/6 79/11 83/10 86/9
deed [2] 65/24 66/2                         divide [1] 10/1                            97/21
defendant [12] 1/7 1/17 8/6 18/25           divided [1] 11/4                          efficiency [1] 12/21
106/25 121/13 131/8 131/22 132/25           division [2] 1/2 29/21                    eight [1] 119/20
133/16 137/7 137/8                          do [228]                                  either [5] 3/17 4/4 68/25 79/14 108/20
defendant's [2] 8/9 54/17                   document [24] 4/1 14/24 19/9 19/11        Elad [7] 105/8 109/23 112/17 114/23
defense [4] 3/4 14/22 54/11 141/17          19/14 19/14 20/8 48/19 49/1 49/4 49/9      120/21 120/24 137/17
definitely [1] 33/10                        50/13 67/13 78/20 105/3 105/14 106/17     ELBAZ [102] 1/6 5/3 10/24 14/11 15/7
definition [2] 18/14 18/16                  107/10 108/24 111/6 114/18 118/11          16/2 16/18 18/4 18/11 18/25 20/4 20/8
degree [1] 25/7                             122/21 123/7                               20/14 20/19 57/3 57/11 57/15 57/18
degrees [2] 25/9 25/10                      documents [16] 3/7 3/23 4/10 4/13 4/14     57/25 58/3 58/9 58/12 58/14 58/19
delay [1] 130/18                            5/3 5/7 14/4 103/10 103/13 103/16          58/21 59/3 59/14 59/18 60/7 61/8 61/11
demonstrative [1] 124/18                    103/19 108/1 110/6 131/13 135/9            61/13 61/19 62/3 62/7 62/25 63/7 64/3
Department [2] 1/14 26/1                    does [37] 15/21 16/2 23/10 34/25 35/2      64/10 65/8 65/19 65/21 66/12 66/24
depending [1] 139/25                        83/14 83/15 83/19 112/24 113/14            67/7 70/14 105/17 105/19 106/25 107/2
deposit [6] 14/3 27/7 32/14 32/15 114/3     113/17 113/20 114/25 117/23 118/4          107/15 107/24 108/8 108/11 111/20
119/4                                       118/8 118/9 118/23 118/25 118/25           112/1 113/9 114/23 115/14 116/21
deposited [4] 48/8 51/17 126/9 126/13       120/25 121/2 121/6 121/10 126/6            117/14 118/4 118/19 118/23 119/7
depositing [1] 91/10                        126/23 127/16 127/19 128/15 128/20         119/11 120/4 120/20 121/6 121/14
depositor [1] 128/21                        129/3 129/19 129/21 132/14 132/19          121/16 121/24 122/5 122/21 123/10
deposits [11] 12/7 13/8 13/8 13/9 13/12     136/4 140/6                                123/13 123/16 123/22 123/25 124/25
13/18 13/19 91/9 109/16 109/17 129/4        doesn't [9] 4/3 12/15 15/21 44/11          125/1 125/2 125/16 126/4 126/7 126/21
describe [5] 29/9 35/13 58/13 58/23         107/22 107/24 108/19 140/2 140/23          126/21 127/3 127/10 127/14 127/16
136/14                                      doing [23] 11/19 11/20 30/16 30/18         128/4 129/1 129/21 130/2 135/4 135/7
described [1] 133/13                        30/21 31/20 33/1 34/12 34/14 35/5          135/9 135/10 136/8 137/10 138/24
describing [1] 116/21                       39/18 39/19 40/5 40/9 40/17 44/21         Elbaz's [10] 10/6 10/19 65/5 66/5 66/15
desk [1] 79/24                              45/14 59/7 59/18 69/5 72/7 73/10           68/11 122/18 123/1 123/20 129/23
Desor [7] 122/8 122/11 123/6 123/23         108/23                                    elevator [1] 61/6
124/25 125/1 130/1                          dollar [1] 120/10                         else [20] 21/13 24/16 30/19 52/14 55/8
Desor's [1] 122/9                           dollars [3] 27/8 84/22 96/19               69/10 101/8 108/12 108/14 113/6
detail [1] 98/18                            don't [58] 5/4 5/14 8/10 10/14 11/11       113/13 122/5 127/13 128/18 131/1
detailing [1] 94/3                          11/19 11/21 12/23 17/4 18/18 18/19         133/14 133/15 133/17 141/1 142/4
details [2] 109/17 140/16                   21/21 48/21 48/21 50/8 52/11 57/17        elsewhere [1] 138/19
determination [1] 3/22                      59/20 59/20 64/16 65/10 65/14 66/1        email [127] 15/3 16/2 16/21 18/4 20/24
determines [2] 22/6 22/17                   67/23 68/6 68/13 68/15 69/8 70/9 70/21     21/1 27/24 28/1 29/6 30/3 32/3 34/5
Deutsche [2] 79/25 83/14                    79/25 88/4 90/22 90/22 97/7 97/9 97/22     34/25 35/4 35/17 35/18 37/21 37/25
devote [1] 86/20                            97/22 97/25 99/14 100/12 100/19 101/6      38/6 38/11 38/19 41/22 43/17 47/23
Diamond [2] 100/15 100/21                   107/12 109/17 113/5 113/12 119/5           78/20 78/23 78/24 79/1 79/9 79/17
did [275]                                   125/12 130/12 130/12 132/1 132/13          79/19 79/23 81/12 82/18 82/21 82/23
didn't [20] 5/7 6/19 11/1 14/4 14/5 18/22   132/25 133/3 133/12 133/25 134/16          82/25 83/13 84/1 84/2 85/21 85/25 86/2
       Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 149 of 164

                                                                                                                           149


                                             94/16 95/1 95/11 95/18 100/5 100/17      experts [1] 34/14
E                                            100/19                                   explain [5] 44/15 111/22 113/17 123/13
email... [84] 86/24 89/24 89/25 90/2 90/2   Evans' [1] 93/24                           127/16
 90/4 90/6 90/14 93/3 93/4 93/6 93/8        Eve [1] 9/3                               explained [16] 17/8 30/13 30/15 31/13
 93/10 93/18 99/13 103/21 104/4 104/5       even [9] 18/25 44/11 45/13 48/2 73/16      36/20 36/22 40/5 44/6 44/13 46/15
 104/17 104/18 104/21 106/24 107/15          92/12 96/18 108/11 140/24                 74/17 76/6 81/24 84/10 85/4 92/10
 107/22 107/23 108/2 108/12 108/17          evening [1] 5/18                          explaining [1] 39/12
 109/11 109/12 109/20 110/2 110/14          eventually [2] 7/6 41/15                  explore [1] 26/14
 110/17 110/19 111/1 112/1 112/4            ever [34] 14/11 26/6 31/1 36/15 47/2      exposed [1] 115/3
 112/10 112/12 112/12 112/14 112/17          48/2 48/7 49/23 57/1 57/25 58/7 58/16    extended [1] 3/22
 112/18 112/24 113/8 114/12 114/13           58/21 59/3 59/3 59/9 59/11 59/14 62/12   extent [1] 10/13
 114/15 115/10 115/14 116/7 116/11           66/5 85/11 94/6 94/19 94/22 95/18        Extremely [2] 81/22 85/1
 116/21 117/12 117/14 118/4 118/17           95/21 95/23 96/11 96/16 100/1 100/15     eyes [1] 127/23
 118/18 118/18 118/21 120/2 120/3            100/19 121/13 130/2
 120/4 120/9 120/12 120/13 120/17           every [4] 3/25 15/15 87/1 131/12          F
 121/6 126/3 126/4 126/6 126/20 127/10      everybody [1] 3/3                         F-I-N-E [1] 101/23
 127/13 127/13 128/3 128/14 128/15          everyone [2] 88/10 130/16                 F-R-E-E-M-A-N [1] 71/9
 128/16 128/18 129/9 129/13 129/16          everything [3] 46/18 68/18 126/15         face [2] 7/17 117/19
emailed [2] 31/7 42/12                      evidence [30] 9/13 22/24 29/4 35/9        fact [7] 48/2 90/23 96/4 97/4 98/20
emailing [2] 34/1 43/22                      37/20 41/25 50/22 51/9 53/16 60/4 70/7    107/9 138/16
emails [19] 20/4 26/20 27/2 28/2 81/4        70/8 75/2 89/18 90/11 93/16 104/13       Facts [3] 139/3 139/7 139/11
 81/15 103/20 110/2 110/6 125/16 131/6       110/24 112/8 114/10 116/3 117/9          faded [1] 139/16
 132/1 132/5 133/10 135/10 137/6 137/7       118/15 119/25 122/14 124/17 124/19       fair [2] 135/20 141/18
 139/16 139/17                               126/1 128/12 129/11                      fake [11] 17/5 17/6 33/6 33/9 46/12
embarrassed [2] 65/13 65/16                 evidentiary [1] 134/22                     95/19 95/21 95/23 96/2 96/4 137/23
embarrassing [1] 65/15                      exact [1] 17/4                            fall [1] 133/12
Emily [1] 106/2                             exactly [3] 3/5 83/17 121/3               falling [1] 129/6
employee [1] 87/17                          examination [16] 6/5 6/8 7/20 11/25       false [4] 16/6 16/6 16/7 16/15
employees [6] 19/12 19/17 20/1 21/6          18/13 21/15 24/4 47/8 54/15 56/7 66/20   familiar [5] 28/10 80/2 80/4 102/22
 98/1 103/1                                  71/10 88/14 96/24 102/4 133/22            139/5
employer [1] 100/20                         examine [2] 51/3 51/4                     families [1] 87/7
Enclosed [1] 109/15                         example [2] 131/10 137/9                  family [1] 25/21
encouraged [1] 30/16                        Excellent [2] 121/11 129/4                far [11] 27/6 30/15 31/21 33/13 39/23
end [5] 15/13 37/7 93/25 134/9 137/11       exception [2] 122/20 132/2                 40/9 46/24 49/7 82/3 113/21 138/22
ended [4] 15/20 17/13 38/2 51/25            excerpt [3] 124/12 124/15 132/9           Fargo [4] 45/23 45/24 46/3 46/6
ends [2] 16/8 60/13                         excerpts [1] 133/3                        fault [1] 18/3
engage [1] 53/22                            exchange [4] 67/22 68/4 68/8 127/12       FBI [12] 6/14 6/20 7/2 7/9 98/14 98/19
England [2] 75/20 95/4                      exclusively [1] 80/8                       99/2 101/16 102/10 103/6 122/2 122/9
Englert [1] 1/18                            excuse [5] 31/23 60/23 61/9 62/20 104/7   February [1] 20/24
English [10] 60/21 61/1 106/20 123/7        excused [5] 23/15 55/15 69/15 101/14      federal [2] 102/8 102/25
 123/9 123/11 123/17 123/18 123/20           130/23                                   feel [1] 129/5
 125/11                                     exhibit [65] 8/1 14/20 19/6 19/7 20/3     Feinberg [5] 15/12 15/23 16/3 16/5
enjoyed [1] 87/2                             20/11 21/17 28/21 28/23 29/4 34/22        17/22
enough [5] 15/14 16/11 34/13 36/21           34/22 37/24 48/15 51/9 52/22 53/16       felt [4] 36/13 45/17 86/19 87/9
 141/4                                       54/20 60/1 60/4 69/18 69/19 70/6 70/12   few [5] 3/13 24/17 75/16 76/21 132/11
enter [2] 80/17 91/24                        78/17 79/5 79/7 82/17 83/4 83/7 85/20    field [2] 102/13 102/20
entering [1] 80/12                           86/6 89/18 89/23 90/9 90/10 93/3 93/14   fight [1] 117/1
enters [1] 6/2                               104/1 104/8 110/10 110/13 110/22         figures [1] 120/10
entire [2] 17/25 82/12                       110/24 111/24 112/7 112/8 114/6          filter [4] 3/3 3/17 5/15 141/9
entirely [2] 17/21 22/22                     114/10 115/24 116/3 117/9 118/15         final [1] 93/25
entirety [1] 133/2                           119/20 119/25 122/12 122/14 122/16       financial [12] 26/20 30/1 30/7 30/9
entitled [2] 52/24 142/14                    124/5 124/17 129/8 129/11 132/2 138/2     30/23 31/4 34/12 34/14 39/15 41/1
equivalent [1] 123/9                         141/5                                     44/12 74/14
escort [1] 140/9                            exhibits [3] 126/1 131/22 138/7           find [3] 4/1 72/11 138/19
escorted [1] 140/16                         exist [1] 90/16                           findings [1] 134/25
especially [1] 113/15                       exited [1] 100/24                         fine [29] 2/16 19/22 57/12 70/3 70/10
ESQUIRE [5] 1/13 1/13 1/14 1/17 1/18        expected [6] 47/10 47/13 52/4 52/7 54/2    101/17 101/18 101/22 102/6 102/22
establish [2] 46/16 135/3                    54/3                                      103/9 103/24 105/4 109/10 110/1
established [2] 138/1 138/13                expenses [1] 12/15                         112/11 115/23 121/13 122/16 122/25
estate [3] 56/23 56/24 59/6                 experience [23] 30/7 30/9 30/16 30/19      124/23 125/15 127/12 128/8 129/23
estimate [1] 58/2                            30/21 31/4 31/20 31/21 33/1 39/14 41/1    134/2 134/6 141/7 141/13
estimation [1] 14/10                         45/9 45/15 72/2 72/4 72/5 74/14 74/22    finish [2] 87/24 88/3
ETTINGER [2] 1/18 132/8                      75/14 88/23 89/1 89/1 89/10              first [54] 4/10 4/12 6/14 6/17 15/2 15/10
Evans [24] 89/21 89/25 90/15 90/19          experienced [3] 34/14 39/18 45/14          15/12 17/7 20/25 23/25 26/11 27/25
 91/8 91/16 91/22 92/16 92/17 92/21         expert [2] 41/12 41/12                     29/6 29/16 36/6 38/3 38/5 38/10 39/11
 93/5 93/11 93/19 94/2 94/7 94/10 94/13     expertise [2] 30/16 30/18                  39/11 41/21 41/21 42/12 51/22 53/18
       Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 150 of 164

                                                                                                                          150


                                           full-time [1] 86/20                       31/16 31/17 31/18 36/18 39/12 43/22
F                                          fully [5] 8/6 8/10 22/7 22/18 50/9        44/13 46/17 46/25 49/24 59/18 74/19
first... [29] 57/18 60/12 60/17 61/3 63/12 fun [1] 62/10                             74/20 75/5 76/3 77/16 78/14 78/16
 64/13 67/1 72/11 74/4 76/20 77/8 89/6 fund [19] 77/15 80/12 88/19 92/2 92/9         82/16 85/19 89/22 92/14 103/25 105/21
 93/18 98/6 104/17 106/16 112/11 113/1 93/21 93/22 93/24 94/4 94/8 94/20             107/5 108/22 108/23 108/24 112/6
 114/12 115/14 116/7 118/18 120/3           94/23 99/21 99/24 100/3 100/5 100/7      115/4 126/20 127/9 128/4 130/25 131/7
 120/23 122/19 126/6 126/8 128/3 140/1 100/12 100/17                                 131/11 131/12 131/12 131/17 131/23
five [8] 15/11 56/13 58/4 84/22 93/2       fundamentals [2] 72/25 73/9               134/14 137/19 140/21 141/20
 115/24 126/20 136/12                      funds [12] 31/8 31/24 32/19 37/4 37/16    gold [1] 83/19
flag [3] 3/3 108/22 140/3                   39/20 39/21 46/5 91/24 92/11 119/11      Goldberg [9] 105/1 105/9 105/10 109/21
flew [1] 7/6                                130/1                                    109/22 110/17 111/11 112/18 128/17
flight [1] 7/5                             funeral [2] 116/18 117/3                  Goldman [1] 106/11
flip [1] 48/22                             further [6] 21/11 55/6 74/16 97/17        gone [3] 17/25 47/16 89/16
Floor [1] 1/19                              127/16 131/3                             good [16] 6/10 24/6 24/7 56/9 59/7 62/2
focused [3] 139/6 139/7 139/10             future [1] 127/23                         71/12 72/24 77/23 87/23 96/9 116/19
follow [3] 6/5 43/5 69/19                                                            121/12 133/19 140/19 142/4
follow-up [1] 6/5                          G                                         Google [1] 66/13
followed [3] 19/1 125/7 134/7              G-R-E-G-O-R-Y [1] 101/22                  got [12] 3/7 4/6 5/18 7/5 10/6 11/13 14/4
following [2] 67/14 132/9                  gains [1] 80/21                           25/16 35/15 47/23 52/20 126/13
Force [4] 24/23 25/2 25/4 25/16            gave [5] 15/15 27/5 49/1 95/10 131/21     gotten [6] 47/2 74/1 75/17 96/16 99/3
foregoing [1] 142/12                       general [2] 59/7 136/4                    131/14
forget [2] 3/2 52/18                       generally [1] 68/14                       government [47] 1/13 2/3 6/3 8/20 21/18
forgot [2] 137/3 139/14                    gentleman [2] 74/8 77/11                  21/22 22/2 22/6 22/9 22/15 22/17 22/19
form [7] 52/24 53/11 53/24 54/5 122/17 gentlemen [3] 23/20 88/1 130/11               22/22 23/10 23/23 29/2 35/7 50/20
 123/8 123/9                               geographically [1] 33/23                  50/20 53/7 55/25 60/2 69/17 71/4 79/5
forth [1] 135/19                           Germany [1] 24/25                         86/5 90/8 93/13 101/15 101/18 104/10
Forty [1] 56/17                            get [44] 5/15 5/17 5/18 8/16 8/17 8/18    110/22 112/7 114/8 114/8 116/1 117/7
Forty-two [1] 56/17                         17/23 18/5 22/9 22/19 30/1 31/14 37/7    118/14 119/23 122/13 124/5 125/24
forward [3] 5/19 89/16 108/23               37/18 37/18 37/23 39/2 39/4 39/20        128/10 129/10 132/7 133/8 141/14
forwarded [6] 18/4 108/13 108/16            39/21 40/20 45/22 46/3 50/12 70/21       Graf [8] 134/8 134/23 137/1 137/2 137/6
 135/10 135/11 138/3                        76/16 77/9 85/7 88/2 90/13 96/11 124/2   138/21 139/14 139/15
found [3] 26/19 37/15 135/15                125/3 126/9 126/16 128/23 128/24         Graf's [1] 137/9
foundation [3] 135/3 135/22 139/24          131/2 138/9 139/18 140/10 140/11         Grand [1] 8/7
foundational [1] 50/12                      141/4 141/14                             Green [10] 104/6 104/19 104/21 105/20
four [9] 16/22 27/8 58/4 78/13 81/5        getting [4] 42/21 65/18 126/17 140/21     108/7 108/18 112/14 120/17 128/17
 88/21 89/22 114/5 131/6                   Giovanni [47] 27/20 27/21 27/24 28/2      132/2
Fourteen [1] 56/25                          28/5 28/7 28/12 28/14 29/1 29/9 29/12    Greenbelt [2] 1/6 24/17
fourth [1] 64/22                            29/16 30/3 31/5 31/7 31/8 31/12 31/17    Greensboro [2] 71/15 71/16
Fox [2] 137/16 137/18                       31/19 31/22 32/16 33/2 33/5 33/9 33/25   Greg [1] 101/17
Fox's [1] 137/24                            34/7 35/11 35/13 35/18 35/22 36/3 36/7   Gregory [3] 2/16 101/18 101/22
frame [2] 50/17 57/16                       39/13 40/4 40/6 40/8 40/8 40/10 40/16    gross [4] 12/12 12/17 13/8 80/21
fraud [2] 102/18 102/19                     44/7 45/13 47/24 48/2 48/7 51/23 52/1    grounds [1] 74/20
free [4] 23/3 23/6 23/12 101/11             54/2                                     group [26] 79/24 80/3 80/6 80/7 80/10
Freeman [92] 2/13 70/20 70/22 70/25        Giovanni's [3] 30/9 33/22 34/23           80/13 80/16 80/17 80/21 81/3 81/7
 71/4 71/8 71/12 71/14 71/16 71/22 72/2 give [10] 3/8 14/9 18/16 36/23 40/14         81/16 83/1 84/7 84/16 84/19 84/24
 72/8 72/16 73/1 73/10 73/15 73/20 74/1 61/24 100/8 100/12 136/14 140/15             87/13 92/3 99/18 99/23 100/2 100/16
 74/4 74/21 75/5 75/9 75/13 75/18 76/13 given [9] 37/3 43/10 53/20 92/12 108/14      100/21 101/1 111/20
 76/16 76/20 76/24 77/4 77/12 77/21         123/10 132/8 135/18 138/21               groups [1] 131/6
 78/6 78/10 78/14 78/19 79/11 79/13        giving [3] 46/12 127/24 129/6             grow [1] 24/18
 79/16 79/20 79/22 80/2 80/19 81/1         glossed [1] 134/13                        guess [8] 6/19 15/17 18/1 34/17 62/10
 81/11 81/19 82/1 82/7 82/13 82/16         gmail.com [1] 78/23                       67/15 72/6 140/20
 82/17 82/25 83/10 83/13 84/2 84/15        go [67] 5/9 6/6 15/6 15/9 16/18 19/7      guesstimating [1] 81/17
 84/24 85/7 85/19 85/20 86/9 86/14          19/14 19/19 20/3 20/11 20/11 23/3 23/6   Guide [1] 48/19
 86/25 87/3 87/14 87/22 88/11 88/16         23/12 24/20 24/20 24/22 25/4 28/21       guilty [1] 139/2
 89/9 89/17 89/22 89/24 90/15 90/18         31/15 34/21 35/17 36/6 39/3 46/3 49/20
 91/7 91/16 92/8 92/21 93/2 93/10 93/19 49/23 51/10 53/17 53/18 59/19 61/5           H
 94/2 94/6 94/10 94/19 94/25 95/7 95/11 61/16 64/16 65/1 66/12 66/13 66/21           had [106] 3/23 9/9 15/19 16/24 19/11
 95/18 96/4 96/11 97/1 101/10               67/13 74/16 75/10 77/19 78/7 80/12       21/4 25/21 26/15 29/20 30/14 30/18
frequent [2] 58/18 135/8                    86/12 88/12 88/21 101/12 104/11          30/21 31/1 31/3 31/6 31/20 33/1 37/17
frequently [1] 23/22                        104/15 106/16 106/19 109/6 111/6         39/4 40/8 42/16 42/22 43/12 44/18
Friday [5] 7/19 67/12 111/2 141/21          114/5 120/3 120/12 120/16 123/7          44/20 44/25 45/9 45/15 46/20 47/16
 141/24                                     126/20 127/1 127/10 131/4 131/11         47/22 48/7 50/25 62/10 66/14 67/18
friends [3] 3/3 77/23 109/13                131/23 132/19 142/1                      67/18 67/18 67/18 67/21 68/5 68/8
Friendship [1] 58/15                       goal [3] 19/23 32/24 37/7                 68/14 73/1 73/8 73/18 74/15 74/22 75/9
front [3] 14/25 78/15 103/24               goals [1] 30/1                            75/14 75/15 75/16 76/18 77/18 77/21
full [4] 80/1 86/20 90/14 133/7            going [49] 3/13 5/19 6/23 11/14 29/17     77/25 78/1 80/11 82/14 84/16 85/3 85/4
       Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 151 of 164

                                                                                                                           151


                                           Heb [1] 105/5                              honest [2] 18/1 49/6
H                                          Hebrew [11] 60/21 64/17 64/19 70/15        Honor [73] 4/6 5/22 6/7 6/23 9/13 9/23
had... [44] 85/13 85/13 86/19 87/6 87/9    104/8 106/17 106/21 122/17 122/19          13/2 14/16 21/11 23/4 23/10 23/17 24/2
88/17 89/6 89/6 89/9 89/10 89/15 92/3      123/8 123/11                               28/17 41/20 47/5 47/7 48/23 50/5 50/16
92/13 94/16 95/8 95/12 95/12 97/1 97/9     hedge [18] 77/15 80/12 88/19 91/24         51/7 52/15 52/17 54/8 54/14 55/16
97/18 98/17 98/18 99/3 99/7 100/1          92/1 92/9 92/11 93/21 93/24 94/20          55/18 56/5 69/11 69/16 70/2 70/20
100/19 113/2 124/2 124/3 125/3 125/3       94/23 99/21 99/24 100/3 100/5 100/7        70/24 74/18 74/21 75/4 75/11 78/2 78/8
125/10 126/11 130/2 131/25 132/4           100/12 100/17                              79/4 83/3 86/5 87/25 88/13 90/8 93/13
132/7 132/8 135/8 135/8 136/9 136/11       hedged [2] 92/11 92/13                     96/20 96/23 101/9 101/24 102/2 104/12
137/15 139/6                               hedging [1] 92/15                          107/18 109/8 112/6 124/8 125/10 130/8
hadn't [5] 131/14 132/25 139/7 139/7       help [8] 42/24 43/6 43/6 45/17 73/9        131/21 133/9 133/18 134/4 134/6
139/10                                     117/18 140/10 140/11                       134/12 135/1 136/25 137/11 137/15
half [10] 7/23 8/3 15/2 15/9 20/12 20/13   helped [3] 29/25 39/20 39/21               137/22 138/2 139/1 140/5 141/13
61/15 102/21 122/24 134/1                  helping [6] 20/16 30/22 45/16 76/25        HONORABLE [1] 1/10
hand [11] 12/19 14/21 21/7 48/22 49/21     84/9 91/15                                 hopefully [3] 5/25 85/5 142/5
55/24 69/24 71/3 82/3 122/22 132/12        helps [1] 5/16                             hoping [1] 138/9
handed [1] 28/20                           HENRY [1] 1/14                             hour [3] 61/15 61/15 134/1
handle [2] 12/20 119/14                    her [69] 19/1 29/9 29/10 30/4 30/7 30/13   hours [3] 39/2 39/4 121/25
handles [1] 45/5                           30/15 30/19 31/21 31/21 32/21 33/2         house [8] 15/15 38/15 38/18 39/9 43/20
handling [1] 46/18                         34/4 38/6 38/10 39/3 39/5 39/10 39/12      43/24 61/23 62/4
happen [1] 8/11                            39/14 39/15 40/1 40/17 41/1 42/20          how [66] 3/5 5/7 16/20 24/10 25/2 26/2
happened [4] 26/13 62/2 76/20 77/7         42/23 57/5 57/7 58/5 58/7 59/5 59/16       26/19 27/7 27/9 27/24 29/9 30/12 32/10
happens [3] 8/13 8/15 13/12                59/23 61/5 61/20 61/22 62/1 62/15          32/14 32/14 35/3 35/13 35/22 36/3
happy [2] 13/14 34/18                      62/17 62/17 64/15 65/24 66/10 67/16        36/18 37/14 38/9 38/17 42/11 46/1 49/1
harder [1] 37/3                            67/24 68/2 68/5 69/6 108/15 112/24         49/23 56/12 56/16 56/24 57/18 58/2
Harrison [2] 115/1 118/22                  119/9 121/17 121/17 121/18 122/22          58/13 61/13 62/19 62/23 71/16 72/11
has [17] 4/15 5/10 19/14 28/20 35/22       123/10 125/9 129/24 135/18 135/19          72/21 73/13 73/24 74/1 74/10 76/2
50/9 50/20 70/1 80/21 117/24 127/25        137/7 137/10 138/21 139/15 139/17          76/14 77/21 78/10 81/1 84/21 88/17
133/1 135/1 136/9 136/11 139/2 140/12      139/18 140/9 140/10 140/11                 88/19 90/18 90/19 91/5 91/19 92/8
have [157]                                 here [36] 15/1 15/11 15/12 19/23 24/17     93/23 100/23 102/10 102/19 111/15
haven't [4] 5/1 136/23 137/17 141/6        25/21 38/5 38/18 47/2 64/3 64/4 64/5       118/23 119/14 121/2 121/24 138/1
having [8] 11/18 34/12 62/6 76/13 81/16    64/5 64/14 65/8 66/4 68/4 68/8 69/2        huge [1] 108/19
83/23 94/25 128/18                         69/3 69/14 83/12 83/15 83/16 88/3          huh [1] 4/8
he [132] 6/17 7/19 8/22 9/18 9/20 15/12    100/13 105/8 108/23 110/2 116/25           hundred [2] 27/8 84/22
15/13 15/15 15/25 16/1 19/13 44/6 44/8     122/24 123/1 127/11 140/22 140/24          hypothetical [1] 11/9
44/10 44/11 44/12 44/12 45/4 45/5 45/5     141/4
45/6 45/9 45/14 45/15 45/17 46/11          herself [4] 38/13 38/18 39/12 41/11        I
46/19 46/19 50/10 50/11 50/12 50/13        Hey [1] 126/7                              I'd [5] 7/15 50/3 53/14 59/13 113/1
50/14 50/18 50/25 50/25 51/1 51/2 51/3     Hi [3] 71/13 109/13 118/24                 I'll [13] 10/14 11/4 49/20 61/24 74/21
51/4 74/11 74/17 74/22 75/15 75/16         high [3] 24/20 24/22 24/23                  86/8 108/21 112/12 131/23 133/24
76/5 76/6 76/6 76/7 76/11 77/1 77/13       highest [1] 84/10                           134/17 135/6 136/14
77/14 77/15 77/24 77/24 77/25 78/1         highlight [2] 20/12 83/18                  I'm [63] 6/23 10/22 11/14 11/20 17/25
80/12 81/8 84/10 85/5 86/17 86/19          highlighted [1] 82/7                        18/1 18/2 19/8 22/13 22/24 36/1 43/22
86/19 87/8 91/22 93/21 93/22 95/18         him [36] 15/15 15/20 16/11 17/8 17/8        48/8 49/15 49/24 50/8 50/11 52/17 54/7
95/21 95/23 99/18 99/21 100/1 100/5        44/11 44/13 44/15 44/17 48/15 51/4          59/7 60/18 61/1 66/4 69/25 74/18 74/19
100/7 100/17 100/24 101/1 101/2 101/3      74/11 74/16 75/1 75/19 76/8 77/19           75/5 75/6 78/4 78/14 80/4 81/17 82/5
101/4 107/22 107/25 108/17 108/24          81/21 86/23 87/5 89/15 95/24 99/20          82/16 83/17 85/19 89/22 97/8 99/1
111/22 113/22 115/17 116/17 116/18         108/20 113/22 115/18 116/20 117/2           99/10 102/8 102/13 103/25 104/12
116/19 116/20 117/2 117/24 118/25          118/10 119/3 126/15 126/17 126/19           105/21 107/5 108/7 112/6 114/21 117/1
118/25 119/2 119/4 119/4 119/18 121/2      126/23 135/23 135/25                        126/20 127/9 128/4 129/6 133/8 133/17
121/6 126/8 126/9 126/9 126/10 126/11      himself [2] 46/8 74/11                      134/10 135/1 137/22 139/3 139/5
126/13 126/13 126/15 126/18 126/23         hired [1] 135/7                             139/14 141/3
127/19 127/22 127/24 128/21 128/23         his [50] 16/12 17/4 17/5 17/6 44/6 46/9    I've [5] 5/5 7/18 28/20 65/6 113/21
128/23 134/13 134/15 135/2 135/7           50/17 50/22 74/8 74/17 74/17 77/11         I-N-D-E-X [1] 2/1
135/13 136/9 136/11 136/15 138/15          77/24 78/1 80/13 83/24 84/6 84/7 86/19     ID [1] 53/7
139/8 139/9 140/12                         89/1 91/24 92/1 93/20 99/13 100/7          idea [3] 50/21 68/21 73/8
he'll [3] 94/2 135/25 136/1                100/12 100/20 100/25 108/25 114/3          Ideally [1] 3/12
he's [6] 4/19 50/18 109/1 134/12 136/9     114/20 114/21 115/17 118/23 119/4          identified [7] 44/1 46/8 50/9 110/1 110/6
139/2                                      119/6 126/14 127/22 128/21 128/23           117/20 125/16
head [3] 44/9 77/14 84/7                   134/16 134/19 136/1 136/1 136/2 136/2      identify [1] 57/7
head-investment [1] 77/14                  136/4 136/16 139/7 139/8                   if [131] 4/23 5/2 5/5 5/16 6/10 8/10 8/13
hear [5] 6/10 6/19 19/8 100/15 139/4       hmm [1] 97/23                               8/15 11/7 12/3 12/23 12/23 13/11 14/20
heard [16] 13/7 13/10 16/5 19/1 48/2       hold [1] 21/6                               14/25 15/9 19/6 19/6 19/11 20/3 20/12
68/18 125/3 133/15 135/12 136/23           Holden [5] 17/1 17/3 17/7 17/13 17/23       22/5 22/17 33/5 33/8 33/11 33/20 33/20
136/23 137/1 137/2 137/5 137/17 141/6      home [7] 28/3 28/7 28/15 32/7 32/8          34/7 35/23 35/24 37/2 39/4 40/8 40/25
hearsay [1] 74/20                          32/10 39/7                                  41/6 41/6 41/11 41/12 43/19 46/11
      Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 152 of 164

                                                                                                                            152


                                          interrupting [1] 74/18                      124/25 129/8 129/22 132/9 132/11
I                                         intersect [1] 136/5                         133/22 138/4 138/21 138/23 139/12
if... [90] 46/20 48/5 49/8 49/19 49/19    interview [18] 121/21 121/22 122/3          139/12 140/14 140/16 140/19 142/2
 49/21 50/8 50/21 59/6 59/25 61/1 61/16    122/5 122/18 122/22 123/10 123/14          142/3 142/3
 62/25 63/25 64/8 65/1 65/24 67/13 70/8    123/16 123/22 123/25 124/1 124/9          italics [1] 15/3
 74/19 74/22 74/25 76/6 76/7 80/19         124/12 124/13 129/23 132/9 132/23         item [1] 99/15
 81/25 81/25 82/1 82/6 82/12 83/12        interviewed [1] 121/17                     its [1] 103/1
 83/18 85/13 85/13 85/20 86/25 89/9       interviews [2] 8/19 9/1                    itself [4] 92/11 105/3 107/11 125/10
 90/13 90/21 90/22 91/7 91/8 91/8 91/22   into [20] 11/23 12/15 12/25 23/24 37/16
 92/1 93/18 93/21 95/11 96/1 97/4 97/21    56/2 61/5 71/6 73/2 78/11 80/12 80/13     J
 97/21 97/25 98/3 100/19 101/4 108/20      80/17 91/4 92/11 101/20 102/25 131/14     J-A-M-E-S [1] 71/9
 111/21 113/6 113/12 113/22 126/15         133/13 135/7                              J/Lena [1] 113/14
 126/17 126/21 126/25 127/7 130/16        introduced [4] 38/3 38/13 38/18 74/11      jacket [1] 57/9
 131/16 131/18 131/19 132/25 133/2        introducing [1] 39/12                      James [8] 2/13 70/20 70/25 71/4 71/8
 133/12 134/10 135/1 138/13 138/15        invest [38] 27/1 27/12 30/10 30/17 31/8     89/21 89/25 93/5
 138/17 138/23 139/17 139/24 140/1         31/15 31/23 32/19 33/16 36/9 36/11        January [5] 26/12 27/23 34/24 35/14
 140/2 140/8 140/8 140/18 141/1 141/4      40/20 40/22 44/2 44/4 45/19 45/22          136/20
 141/5 141/14                              46/25 47/20 54/22 55/1 59/7 59/11         January 20th [1] 35/14
IL [3] 111/2 111/7 120/14                  73/24 76/14 77/7 81/23 84/19 84/21        Jason [2] 137/16 137/23
ILcoordinator [1] 114/13                   84/23 85/7 85/15 89/11 90/25 91/23        Jeebun [1] 129/19
illness [1] 86/19                          92/16 95/14 96/6                          Jeremy [1] 122/8
immediately [2] 63/11 132/9               invested [15] 14/3 26/6 26/8 26/11         Jersey [2] 25/1 25/15
important [35] 30/10 32/18 32/23 32/25     26/23 27/10 31/2 41/12 46/21 47/3 59/9    JESSICA [5] 1/18 27/20 33/2 51/23 52/1
 33/5 33/8 33/15 42/14 45/9 46/11 73/6     72/8 73/19 93/25 94/13                    Jessica Giovanni [3] 33/2 51/23 52/1
 73/7 81/20 84/25 85/2 85/14 85/17 87/8   investigation [8] 102/8 102/25 103/3       JFK [1] 122/2
 87/20 89/2 89/4 89/11 89/14 90/23         103/8 103/10 103/20 122/6 125/15          JFreeman3303 [1] 78/23
 90/24 91/2 91/7 92/15 92/19 94/17 95/5   investigator [1] 103/7                     JOEL [1] 1/17
 95/7 95/14 95/16 96/5                    investing [12] 26/14 30/13 31/4 31/14      joined [1] 24/23
impossible [1] 119/3                       41/4 46/15 59/3 59/5 72/2 72/7 92/1       Jones [1] 117/21
impressed [1] 72/23                        92/22                                     Jones' [1] 117/23
impression [1] 140/15                     investment [38] 10/7 10/19 10/25 11/8      Joseph [1] 74/9
in [400]                                   16/3 27/15 31/24 34/17 40/15 73/11        Joseph O'Connor [1] 74/9
incident [2] 121/17 121/18                 73/13 73/14 73/15 73/16 73/21 74/2        judge [11] 1/11 13/14 21/23 23/8 69/24
include [4] 22/8 132/10 132/17 132/18      74/4 75/25 76/17 76/19 76/20 77/5 77/8     70/6 134/19 136/7 137/4 139/14 140/25
including [1] 126/14                       77/14 80/1 84/25 88/19 89/2 91/17         July [9] 1/7 59/13 59/14 60/10 67/1
income [1] 26/17                           91/19 91/21 92/7 92/9 92/23 92/25          67/11 67/14 77/18 85/23
incorporated [1] 97/13                     93/24 96/16 112/23                        July 14th [1] 85/23
increase [2] 81/11 129/6                  investments [6] 40/11 73/22 76/21 85/4     July 16th [3] 60/10 67/1 67/11
increased [2] 15/13 44/18                  89/8 92/18                                July 17th [1] 67/14
indicate [1] 11/1                         investor [2] 14/11 110/8                   June [1] 112/2
indicated [3] 35/21 36/3 77/24            investors [12] 9/10 9/19 12/6 33/17        June 15th [1] 112/2
indicating [1] 47/24                       46/21 85/11 85/13 103/13 115/1 124/2      jury [35] 1/10 5/21 6/2 8/5 8/7 18/16
indication [1] 20/7                        125/3 129/25                               20/25 21/8 24/8 26/13 31/11 32/10
individual [4] 41/11 45/7 45/18 89/19     inviting [1] 62/3                           32/23 33/8 33/19 33/25 37/14 42/16
individuals [5] 38/21 136/10 136/11       involved [6] 72/1 75/15 75/17 87/8          51/11 53/7 56/9 69/18 75/7 78/4 79/9
 136/12 137/16                             127/13 141/10                              86/8 86/11 88/8 88/9 102/6 103/5
industry [2] 30/20 72/1                   is [302]                                    121/19 124/18 130/9 130/20
infer [1] 107/23                          isn't [1] 124/11                           just [93] 3/2 3/7 3/11 3/11 3/13 3/23
inference [1] 135/20                      Israel [13] 7/5 7/6 7/9 7/16 56/15 57/24    3/25 4/1 4/18 6/11 8/25 11/19 12/8
information [9] 5/16 19/11 32/1 32/6       58/7 59/19 68/25 69/6 95/12 102/23         12/21 12/21 12/25 13/1 18/20 20/23
 34/25 49/7 49/7 55/2 86/9                 103/16                                     23/6 26/15 26/16 26/17 26/20 28/20
initial [15] 10/6 10/18 12/7 14/3 27/7    issue [10] 4/16 11/21 11/22 42/16 108/5     30/21 31/12 34/3 34/5 37/20 37/21
 27/15 34/23 36/8 42/20 73/11 73/14        109/18 135/21 138/23 141/6 142/3           39/11 40/4 41/20 41/21 41/21 45/15
 74/4 76/19 92/18 93/24                   issued [1] 53/7                             46/1 48/14 49/20 50/16 52/20 53/2
initially [3] 28/1 34/18 47/19            issues [4] 87/8 124/10 134/22 134/25        59/19 60/25 61/1 62/2 64/6 64/12 64/13
inside [1] 14/11                          issuing [1] 136/22                          65/14 65/14 69/18 72/24 74/21 78/16
instead [1] 17/15                         it [215]                                    78/19 82/1 82/6 82/23 83/12 83/14
instructing [2] 75/6 78/4                 it's [74] 3/4 3/6 3/21 4/2 4/10 4/21 5/6    86/12 91/9 93/18 98/22 104/11 108/16
instruction [4] 78/3 79/8 83/4 86/7        10/13 11/18 11/21 11/22 12/14 12/23        108/20 108/22 108/25 114/3 122/24
instructions [2] 49/1 83/8                 13/4 14/25 15/11 17/24 21/22 22/22         124/16 128/4 131/1 132/3 132/7 132/11
intending [1] 11/19                        35/23 35/25 41/25 51/2 51/5 59/6 60/16     132/17 133/1 134/25 136/4 137/10
intention [1] 44/24                        61/1 63/25 64/10 64/14 65/8 69/2 70/8      139/1 139/2 139/5 140/3 140/14 140/16
interaction [1] 138/18                     70/10 70/19 71/8 75/1 82/3 82/7 84/5       141/11 141/13 142/1
interested [2] 7/10 72/12                  85/20 86/8 87/11 88/1 99/16 104/1         justice [2] 1/14 25/10
internal [1] 137/18                        104/4 108/5 108/17 110/3 110/14 111/5
Internet [1] 72/13                         122/17 123/9 124/8 124/9 124/12           K
                                                                                     keep [5] 11/13 61/2 113/16 115/4 142/1
      Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 153 of 164

                                                                                                                         153


                                           lead [1] 103/7                              82/4 89/10 133/25 141/8
K                                          leading [4] 6/24 10/13 10/15 11/23         live [5] 24/8 56/10 56/11 71/14 71/15
kept [3] 11/8 12/5 13/19                   learn [5] 37/9 72/16 72/21 73/9 86/21      lived [5] 24/10 24/16 24/17 56/12 71/16
Kerry [53] 77/11 77/14 77/16 77/22 78/3    learned [3] 36/18 86/14 86/23              living [7] 26/8 27/12 56/22 57/21 58/22
 78/5 78/11 78/12 78/20 79/2 79/9 79/24    learning [2] 72/15 72/25                    66/3 71/22
 80/7 80/11 81/2 81/6 81/15 81/24 82/14    least [7] 4/24 70/22 81/17 120/22          LLP [1] 1/19
 82/18 83/1 83/8 83/23 83/23 84/5 84/8      127/13 135/20 140/6                       loan [5] 45/23 46/1 46/2 46/3 46/6
 84/18 85/4 85/8 85/10 85/15 85/21 86/3    leave [4] 16/24 52/15 62/10 130/16         located [11] 21/9 33/23 38/23 47/24
 86/15 86/22 87/3 87/11 87/16 87/19        leaving [1] 62/14                           48/3 75/20 75/23 95/3 95/9 95/12 95/13
 88/17 88/20 88/23 89/9 89/17 89/19        LEE [10] 1/6 18/25 57/3 60/18 70/14        logistically [1] 140/21
 90/19 91/8 92/4 95/1 95/12 95/21 99/13     105/17 105/19 106/25 118/24 124/25        LOL [2] 63/16 64/14
 100/24                                    left [6] 17/14 36/1 57/9 60/12 105/17      London [8] 75/20 75/23 87/9 95/4 95/13
Kerry's [5] 77/12 78/21 81/19 84/12 89/1    141/23                                     97/2 97/4 97/9
Kevin [10] 43/14 44/2 44/5 44/6 46/9       legal [10] 64/14 64/25 65/2 65/2 65/4      long [16] 13/8 24/10 25/2 26/2 36/14
 52/2 105/15 114/15 114/18 119/2            65/8 69/2 69/6 69/7 103/16                 42/11 56/12 56/24 71/16 87/6 88/2
Kevin White [5] 43/14 44/2 44/5 46/9       Lena [15] 104/6 104/19 104/21 105/20        93/23 102/10 102/19 121/24 134/17
 52/2                                       108/7 108/18 111/9 113/14 115/5 115/9     longer [5] 16/20 40/10 40/17 86/15
kids [3] 24/14 56/20 62/1                   120/17 126/7 128/17 129/20 132/2           86/17
kind [15] 17/23 49/4 63/14 71/25 72/5      Lena.Green [9] 103/21 103/22 104/6         look [56] 3/11 3/13 15/6 29/6 29/23
 75/14 80/15 80/15 91/25 92/5 126/19        104/22 106/25 109/11 110/3 110/4           35/11 35/23 35/23 37/20 37/21 49/15
 133/22 133/22 133/24 134/13                110/16                                     59/25 61/16 63/4 78/19 79/14 79/14
kinds [1] 80/15                            length [1] 142/3                            80/19 81/25 82/2 82/6 83/14 83/18
Kingdom [4] 33/24 34/1 34/2 97/14          lengthier [1] 134/15                        85/20 86/25 93/3 99/14 103/25 104/17
Kisses [1] 109/19                          lengthy [4] 70/18 124/12 134/1 134/14       105/3 105/16 106/19 110/10 111/17
knew [3] 7/9 68/14 73/7                    lesser [2] 22/10 22/19                      111/24 114/12 115/13 115/23 116/5
know [82] 3/6 4/5 4/25 5/2 5/7 5/8 12/22   let [7] 37/20 44/24 48/13 49/18 93/2        116/24 117/4 117/11 118/11 118/17
 12/23 17/3 18/20 19/12 19/17 20/1          131/18 135/18                              119/9 120/9 120/15 120/15 122/12
 25/18 26/11 27/9 32/10 33/5 33/11 34/7    let's [21] 29/6 29/15 35/17 105/3 105/16    125/21 127/9 128/14 129/3 129/21
 34/13 34/13 37/2 37/6 38/9 38/17 39/20     106/16 106/19 111/17 114/12 116/5          131/10 141/5
 40/25 41/3 41/6 42/8 44/8 45/14 45/15      117/11 118/11 118/17 120/12 120/15        looked [5] 50/11 50/18 72/24 82/23
 45/17 46/1 46/11 46/15 49/6 54/20 57/3     120/15 126/3 128/3 129/3 129/13            98/23
 57/17 58/23 58/25 59/20 65/9 65/10         129/21                                    looking [9] 15/2 16/8 26/16 60/19 73/2
 66/7 68/11 68/13 68/15 68/19 68/22        letter [4] 3/19 4/7 5/1 5/5                 73/3 73/4 81/22 120/2
 68/24 72/12 91/7 92/6 96/1 97/4 97/7      level [3] 41/1 46/16 135/8                 looks [3] 49/24 51/1 65/1
 97/9 97/11 97/12 99/23 99/25 100/1        license [3] 63/14 68/19 68/22              lose [7] 8/12 8/13 8/15 85/11 85/14
 100/19 100/22 101/4 107/22 107/24         licensed [3] 95/8 97/13 97/18               92/18 116/19
 120/21 121/24 131/14 131/18 132/25        lie [8] 18/20 18/20 18/20 18/21 18/23      losing [4] 15/20 41/19 77/9 81/23
 133/12 133/14 137/23 138/12 140/14         18/23 55/4 95/17                          losses [1] 85/3
 142/2                                     lies [1] 18/18                             lost [4] 13/21 17/24 44/23 46/21
knowledge [1] 34/12                        like [35] 4/4 13/4 13/13 16/15 27/2 27/3   lot [14] 13/7 36/13 39/20 39/21 44/20
knowledgeable [1] 30/23                     27/3 30/13 30/15 39/10 40/4 41/4 49/25     45/15 85/5 121/4 121/4 121/7 121/7
known [4] 34/15 41/5 46/19 46/20            51/1 54/23 59/13 62/16 65/1 65/13          130/25 134/19 142/2
Korea [1] 24/25                             72/24 87/1 87/9 98/23 113/1 130/13        loudly [1] 71/6
                                            131/9 132/10 136/5 137/4 138/21           lower [1] 122/21
L                                           139/17 139/25 140/18 140/23 141/21        luck [1] 121/12
ladies [3] 23/20 88/1 130/11               liked [3] 25/21 34/15 46/19                lunch [5] 6/13 55/20 131/3 131/3 133/20
landed [1] 72/22                           likelihood [1] 5/10                        lying [3] 41/1 41/7 101/4
language [5] 60/19 123/16 131/9 132/8      likely [3] 138/17 138/19 138/21            Lynch [4] 112/20 113/2 113/8 114/2
 132/10                                    limitation [1] 75/10                       Lynch's [1] 112/22
languages [2] 60/24 61/1                   LINDA [3] 1/23 142/12 142/18
laptop [1] 21/10                           Lindsay [6] 16/24 17/8 17/22 37/25 52/1    M
large [2] 120/22 135/14                     106/15                                    ma'am [16] 76/1 77/3 77/6 78/22 80/25
largely [1] 4/13                           Lindsay Wells [1] 52/1                     82/15 83/25 84/17 85/12 87/4 88/25
larger [1] 4/3                             line [14] 29/16 63/22 63/22 79/17 79/19    89/13 92/20 94/24 95/22 95/25
Laski [1] 106/2                             79/22 85/25 107/6 107/15 108/9 108/12     made [27] 7/16 12/1 17/9 27/15 31/11
last [14] 6/1 14/19 15/13 23/25 42/9        109/10 115/19 116/7                       34/17 39/5 73/15 73/20 76/7 76/7 76/7
 53/3 61/16 65/11 69/18 75/16 82/23        lines [5] 15/11 64/11 64/22 108/13         76/11 88/18 90/24 91/12 91/13 91/21
 83/13 92/25 101/22                         132/11                                    91/22 92/17 93/24 97/21 97/24 98/1
lastly [1] 29/23                           Liora [4] 2/4 6/3 106/12 106/14            98/3 98/4 119/2
late [1] 77/24                             liquid [1] 115/2                           mail [2] 43/23 118/23
later [4] 37/9 37/15 70/5 99/11            list [6] 83/19 104/7 105/4 107/2 120/6     mainly [2] 91/14 113/15
Laurel [4] 24/9 24/10 32/8 46/4             131/21                                    make [52] 11/23 15/14 16/11 16/12
LAWRENCE [1] 1/13                          listed [3] 105/8 106/7 118/1               16/15 17/17 19/24 19/24 19/24 22/9
lawyer [1] 7/15                            lists [1] 104/7                            22/19 32/24 33/21 36/14 36/22 37/3
lawyers [1] 11/18                          literally [1] 12/25                        40/11 40/15 40/20 42/22 46/25 73/10
lay [2] 135/3 139/23                       little [9] 7/16 26/18 27/11 52/20 72/24    73/16 73/22 75/24 76/3 76/9 76/10
       Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 154 of 164

                                                                                                                        154


                                           30/22 31/18 31/23 33/1 33/10 34/23         moment [6] 41/20 55/19 64/16 76/24
M                                          35/5 36/20 36/22 36/23 37/7 37/16          88/22 100/8
make... [24] 76/17 77/4 77/7 84/25 85/5    37/20 37/25 39/3 39/11 40/20 42/23         money [100] 12/1 12/2 13/22 14/5 15/14
89/2 90/21 90/21 90/22 90/22 90/24         44/20 44/21 45/17 46/25 48/13 49/18        15/15 15/18 15/20 15/20 16/11 17/10
91/3 91/4 91/15 91/17 91/21 97/22          59/6 59/7 60/23 61/9 62/20 62/24 65/23     17/24 19/24 19/24 27/9 30/13 31/2
97/22 97/25 100/25 108/19 108/25           65/23 67/20 68/13 69/7 73/4 73/4 73/9      31/14 31/15 32/24 33/17 33/20 33/21
109/14 130/9                               77/9 77/14 78/12 80/11 80/12 80/20         36/9 36/11 36/14 37/7 37/18 37/19
makes [3] 11/24 12/9 140/19                81/8 81/24 85/4 91/15 92/10 92/17 93/2     40/20 40/22 41/4 41/7 41/13 41/19 44/2
making [12] 32/18 33/13 33/15 33/17        95/8 95/10 97/10 99/15 100/8 100/17        44/4 45/19 45/22 46/16 46/18 46/21
33/20 38/20 39/23 41/7 44/23 90/19         100/24 101/3 104/7 109/19 113/13           46/25 47/1 47/3 76/3 76/7 76/7 76/9
91/3 91/8                                  121/11 127/7 131/18 132/3 132/20           76/10 76/16 76/18 77/1 81/24 85/9
manage [1] 76/25                           135/18                                     85/11 85/14 90/19 90/21 90/21 90/22
managed [4] 17/21 77/15 80/7 99/21         mean [26] 3/20 5/14 12/14 12/19 20/22      90/22 90/24 90/24 91/3 91/4 91/4 91/5
management [3] 29/21 84/8 127/20           23/7 39/22 42/19 50/25 63/23 64/1 64/3     91/8 91/10 91/10 91/15 92/10 92/12
manager [21] 29/11 29/18 31/18 32/20       64/4 64/7 76/8 84/13 114/20 121/19         96/10 96/11 96/16 97/22 97/22 97/24
38/2 38/14 39/13 39/23 39/25 40/6          133/11 135/18 136/9 138/15 139/2           97/25 98/1 98/3 98/4 113/16 115/2
41/14 43/10 43/12 84/7 93/22 111/2         139/23 139/24 140/12                       116/9 116/17 119/2 119/3 121/4 121/8
111/7 111/13 111/15 111/19 135/8           meaning [2] 22/5 64/8                      124/3 125/3 125/17 126/17 126/23
managers [2] 44/8 55/4                     means [1] 17/16                            126/23 129/5 139/18
managing [7] 76/5 81/2 81/7 86/15          meant [4] 18/17 18/21 76/9 76/11           monitor [2] 35/24 82/7
86/18 87/13 100/18                         measure [1] 3/5                            Montgomery [1] 106/3
Manassas [1] 102/13                        meet [6] 57/25 59/14 59/16 61/10 62/1      Montgomery's [1] 106/5
manipulative [1] 18/18                     141/20                                     month [13] 10/7 12/2 12/6 12/11 12/22
many [6] 5/7 30/1 38/9 58/2 83/25 135/9    member [1] 87/1                            17/10 17/15 17/17 42/13 82/23 94/3
March [4] 38/6 38/11 38/14 42/12           member's [1] 14/15                         109/13 113/3
March 9th [4] 38/6 38/11 38/14 42/12       memory [1] 139/15                          monthly [3] 94/11 94/17 94/22
Maria [1] 135/14                           mentioned [3] 58/12 73/1 73/20             months [3] 16/22 114/3 128/2
Marjohn [1] 129/17                         message [15] 28/14 34/23 39/10 60/17       Morales [2] 135/14 135/16
mark [1] 129/20                            61/3 61/7 61/10 61/17 61/22 61/22          more [44] 3/4 13/4 15/15 18/17 18/17
marked [2] 59/25 132/3                     61/25 62/6 63/12 63/13 63/24               18/18 23/22 23/22 30/6 31/8 31/14
market [4] 68/20 72/3 74/14 89/10          messages [10] 20/14 20/14 60/6 60/9        31/14 31/15 31/23 36/9 36/11 36/13
marketing [1] 68/23                        61/20 63/6 63/9 69/22 70/13 70/15          40/9 40/20 40/22 44/2 44/4 44/20 45/13
markets [6] 30/7 30/9 30/24 31/4 39/15     messaging [1] 28/13                        45/19 50/12 57/17 58/25 70/10 84/19
41/1                                       met [9] 6/20 22/23 38/10 58/2 58/5 58/7    85/5 92/12 103/7 105/21 113/17 116/20
married [3] 24/12 56/18 71/18              58/9 58/12 136/9                           119/4 120/10 120/10 128/2 129/22
MARSHALL [3] 1/23 142/12 142/18            method [1] 40/17                           132/11 135/4 137/12
MARYLAND [18] 1/1 1/6 24/9 24/16           methods [1] 40/8                           Moreover [1] 127/21
25/15 25/20 26/8 27/13 28/3 28/8 28/15     Michael [11] 90/15 105/1 105/9 105/10      morning [8] 3/7 3/8 3/14 67/3 130/14
32/8 38/15 38/18 39/7 39/9 43/20 46/4      109/21 109/22 110/17 112/18 115/18         141/2 141/4 142/4
masters [1] 84/14                          115/19 128/17                              mortgage [2] 15/15 16/12
materials [6] 3/4 19/3 20/5 21/9 135/19    Michael.Goldberg [1] 117/12                most [9] 40/20 40/20 46/20 58/18 60/12
141/9                                      microphone [4] 23/25 56/2 71/6 101/20      77/10 85/11 85/13 136/18
math [3] 9/21 11/19 11/20                  mid [1] 135/8                              mostly [3] 41/19 121/3 135/24
mathematical [1] 11/22                     mid-level [1] 135/8                        motion [2] 22/9 22/19
mathematically [1] 13/12                   middle [2] 111/5 117/12                    motivated [1] 91/14
Matt [1] 110/20                            might [11] 4/1 4/2 12/7 12/7 12/21 48/21   move [11] 23/21 25/15 25/15 50/3 53/14
matter [7] 4/19 12/21 55/20 75/3 136/4     51/3 79/14 79/15 108/14 140/8              62/12 79/4 79/5 83/4 125/12 131/17
139/15 142/14                              million [9] 9/7 9/7 9/10 9/14 10/1 11/13   moves [5] 86/5 90/8 93/13 112/7 140/7
matters [2] 8/8 34/14                      12/4 12/4 12/12                            moving [3] 119/20 128/7 130/6
maximum [1] 8/16                           Milton [1] 116/8                           Mr [38] 2/5 2/7 2/8 2/9 2/11 2/12 2/15
may [39] 4/22 8/8 9/23 11/14 11/23         mind [2] 42/25 45/2                        2/17 41/22 71/14 71/16 72/16 88/17
12/24 16/21 17/15 17/17 22/9 22/19         minimum [5] 42/15 42/17 42/22 43/6         88/20 88/23 89/1 89/9 89/17 89/19
23/4 23/16 23/22 24/2 28/17 41/20 50/5     73/18                                      90/19 91/8 92/4 95/1 95/11 95/12 95/21
54/23 54/23 54/23 55/19 56/1 56/5 70/2     minus [2] 9/11 91/10                       96/22 99/13 100/24 115/13 115/16
70/4 71/5 75/8 82/21 86/8 88/12 101/19     minute [1] 88/3                            116/16 116/21 121/6 122/9 129/19
101/24 102/2 104/14 107/18 109/13          Miroslaw [1] 115/1                         134/18 137/15
134/3 141/16                               misconduct [1] 136/2                       Mr. [298]
May 18th [1] 16/21                         misleading [2] 11/24 12/9                  Mr. Atkinson [4] 6/5 12/2 22/1 69/10
May 20 [1] 82/21                           misspelled [1] 65/1                        Mr. Bigelman [20] 115/21 117/14 118/19
maybe [9] 13/3 53/3 57/17 64/8 69/25       misstates [1] 9/13                         118/23 118/25 119/7 119/11 119/16
87/23 124/16 130/5 131/7                   mistaken [2] 51/3 134/11                   120/25 126/4 126/6 126/25 127/3
Maymon [2] 105/24 136/6                    misunderstood [1] 124/16                   127/10 127/11 127/14 127/16 137/25
Maymon's [1] 105/24                        mix [2] 60/22 60/24                        138/3 138/16
MBA [1] 84/12                              MLAT [1] 103/17                            Mr. Bigelman's [1] 120/23
me [82] 3/8 3/9 3/10 4/23 6/11 7/15 13/3   Mm [1] 97/23                               Mr. Bryant [40] 24/6 24/8 26/6 26/13
17/9 19/13 27/4 27/5 29/1 30/15 30/16      Mm-hmm [1] 97/23                           28/20 29/6 31/22 32/18 34/21 34/22
       Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 155 of 164

                                                                                                                          155


                                            114/23 115/14 116/21 117/14 118/4          15/11 15/12 15/13 15/14 15/15 15/16
M                                           118/19 118/23 119/7 119/11 120/4           15/18 15/20 16/25 17/9 17/19 17/21
Mr. Bryant... [30] 35/11 35/19 35/24 36/7   120/20 121/6 121/14 121/16 121/24          17/25 26/16 26/17 26/17 30/13 31/13
36/15 37/1 37/22 40/25 41/24 42/3           122/5 122/18 122/21 123/1 123/10           31/14 31/18 32/7 32/24 32/24 34/23
46/20 47/2 47/10 48/14 48/17 49/20          123/13 123/16 123/20 123/22 123/25         35/5 36/21 36/23 37/8 37/16 37/16
49/24 50/17 50/21 50/23 51/13 52/12         125/1 125/2 125/16 126/4 126/7 126/21      37/16 37/19 38/2 39/7 39/12 40/6 40/19
52/22 52/24 53/3 54/17 54/20 54/25          126/21 127/3 127/10 127/14 127/16          41/4 41/4 41/18 42/20 42/20 42/20
55/10 55/11                                 128/4 129/1 129/21 129/23 130/2 132/8      44/14 44/18 44/18 44/23 44/24 45/1
Mr. Evans [21] 90/15 90/19 91/8 91/16       134/3 134/17 134/17 135/4 135/7 135/9      45/17 46/15 46/16 46/18 46/18 46/24
91/22 92/16 92/17 92/21 93/11 93/19         135/10 135/16 136/8 137/2 137/3 137/6      57/9 59/5 59/5 60/16 61/23 62/1 62/1
94/2 94/7 94/10 94/13 94/16 95/1 95/11      137/9 137/10 138/21 138/22 138/24          71/8 71/23 75/15 76/5 76/6 76/11 76/18
95/18 100/5 100/17 100/19                   139/14 139/15                              85/9 89/5 89/8 91/6 91/23 92/20 94/17
Mr. Evans' [1] 93/24                        Ms. [124] 5/3 5/24 6/10 9/21 10/6 10/19    96/9 96/18 115/18 119/5 142/3
Mr. Feinberg [2] 16/3 16/5                  10/24 13/11 14/24 15/7 16/2 16/18 18/4     myself [5] 33/21 34/12 42/9 52/21
Mr. Fox [1] 137/18                          18/11 19/20 20/4 20/8 20/14 23/2 23/14     124/25
Mr. Freeman [84] 70/22 71/12 71/22          27/24 28/2 28/5 28/7 28/12 28/14 29/1
72/2 72/8 73/1 73/10 73/15 73/20 74/1       29/9 29/12 29/16 30/3 30/9 31/5 31/7       N
74/4 74/21 75/5 75/9 75/13 75/18 76/13      31/8 31/12 31/17 31/19 31/22 32/16         name [59] 17/4 17/5 17/6 18/22 23/25
76/16 76/20 76/24 77/4 77/12 77/21          33/5 33/9 33/22 33/25 34/7 34/23 35/11     23/25 26/22 26/22 27/18 33/3 33/6 33/9
78/6 78/10 78/14 78/19 79/11 79/13          35/13 35/18 35/22 36/3 36/7 38/3 38/5      33/12 43/12 46/9 46/12 56/2 56/3 66/15
79/16 79/20 79/22 80/2 80/19 81/1           38/10 38/13 38/14 38/17 38/23 39/1         71/6 71/7 71/8 74/8 77/11 80/1 95/19
81/11 81/19 82/1 82/7 82/13 82/16           39/8 39/13 39/14 40/4 40/6 40/8 40/10      95/21 95/24 100/7 100/12 101/21
82/17 82/25 83/10 83/13 84/2 84/15          40/11 40/16 40/23 40/25 41/6 41/14         101/21 101/22 104/18 105/5 105/8
84/24 85/7 85/19 85/20 86/9 86/14           41/22 42/5 42/10 42/12 42/14 42/17         105/12 105/14 105/17 105/19 105/21
86/25 87/3 87/14 87/22 88/11 88/16          42/19 42/24 43/2 43/5 43/9 44/7 44/19      105/24 106/1 106/3 106/5 106/7 106/14
89/9 89/17 89/22 89/24 90/15 90/18          45/13 45/13 47/24 48/2 48/7 54/2 54/3      109/22 109/24 114/15 114/18 114/20
91/7 91/16 92/8 92/21 93/2 93/10 93/19      57/11 57/15 57/18 57/25 58/3 58/9          114/21 115/5 115/11 117/20 117/23
94/2 94/6 94/10 94/19 94/25 95/7 95/11      58/12 58/14 58/19 58/21 59/3 59/14         120/23 137/7
95/18 96/4 96/11 97/1 101/10                59/18 60/7 61/8 61/11 61/13 61/19 62/3     named [4] 57/3 110/19 115/10 115/19
Mr. Goldberg [1] 111/11                     63/7 64/3 64/10 65/5 65/8 65/19 66/5       names [17] 96/2 96/5 104/8 104/8 104/8
Mr. Holden [1] 17/7                         66/12 66/15 66/24 67/7 68/11               104/23 105/4 107/2 107/3 120/6 120/7
Mr. Kerry [36] 77/14 77/16 77/22 78/3       Ms. Elbaz [37] 5/3 10/24 15/7 16/2 16/18   120/10 120/10 137/20 137/21 137/23
78/5 78/11 78/12 78/20 79/2 79/9 80/11      18/4 18/11 20/4 20/8 20/14 57/11 57/15     137/24
81/2 81/6 81/15 81/24 82/14 82/18 83/1      57/18 57/25 58/3 58/9 58/12 58/14          narrow [2] 4/18 68/15
83/8 83/23 83/23 84/5 84/8 84/18 85/4       58/19 58/21 59/3 59/14 59/18 60/7 61/8     narrowing [1] 12/10
85/8 85/10 85/15 85/21 86/3 86/15           61/11 61/13 61/19 62/3 63/7 64/3 64/10     nature [2] 40/18 107/7
86/22 87/3 87/11 87/16 87/19                65/8 65/19 66/12 66/24 67/7                near [1] 122/2
Mr. Kerry's [4] 77/12 78/21 81/19 84/12     Ms. Elbaz's [6] 10/6 10/19 65/5 66/5       necessarily [2] 3/10 141/9
Mr. Nick [2] 137/18 138/4                   66/15 68/11                                necessary [2] 12/23 115/9
Mr. O'Connor [17] 74/10 74/19 75/1 75/6     Ms. Giovanni [41] 27/24 28/2 28/5 28/7     need [17] 19/17 20/1 20/19 23/9 42/14
75/14 75/19 75/22 75/24 76/3 76/9           28/12 28/14 29/1 29/9 29/12 29/16 30/3     49/23 63/12 65/23 70/4 70/9 100/9
76/13 76/14 76/25 77/1 89/7 95/1 95/23      31/5 31/7 31/8 31/12 31/17 31/19 31/22     115/3 115/17 117/18 118/24 126/16
Mr. O'Connor's [2] 74/13 74/22              32/16 33/5 33/9 33/25 34/7 35/11 35/13     140/1
Mr. Onassis [1] 116/14                      35/18 35/22 36/3 36/7 39/13 40/4 40/6      needed [8] 18/22 18/23 18/23 19/12
Mr. Onassis' [1] 116/11                     40/8 40/10 40/16 44/7 45/13 47/24 48/2     27/4 61/6 73/5 73/8
Mr. Pocket [1] 138/4                        48/7 54/2                                  needs [3] 116/17 118/25 140/17
Mr. Pollack [22] 4/15 4/22 6/13 7/19        Ms. Giovanni's [3] 30/9 33/22 34/23        neglected [1] 117/2
7/23 8/19 9/3 9/6 9/9 13/21 19/11 21/13     Ms. Welles [8] 5/24 6/10 9/21 13/11        Neil [4] 17/1 17/3 17/13 17/23
47/6 55/8 66/18 107/21 131/16 131/24        14/24 19/20 23/2 23/14                     Neil Holden [4] 17/1 17/3 17/13 17/23
132/18 133/21 138/7 142/1                   Ms. Wells [28] 38/3 38/5 38/10 38/13       net [9] 12/13 12/14 13/8 13/9 13/12
Mr. Robert Kerry [1] 80/7                   38/14 38/17 38/23 39/1 39/8 39/14          13/18 13/19 91/9 129/6
Mr. Roytman [1] 135/10                      40/11 40/23 40/25 41/6 41/14 41/22         Nets [1] 109/13
Mr. Smith [4] 135/1 135/6 139/2 139/5       42/5 42/10 42/12 42/14 42/17 42/19         never [15] 30/14 58/23 59/8 59/10 59/12
Mr. Smith's [1] 135/22                      43/2 43/5 43/9 44/19 45/13 54/3            62/2 66/6 66/6 66/16 68/13 68/18 69/5
Mr. Touaf [9] 55/19 56/9 57/14 59/13        Ms. Wells' [1] 42/24                       69/7 85/12 92/18
60/6 64/17 65/18 66/23 69/13                much [34] 16/20 23/13 27/7 27/9 31/15      new [26] 1/15 9/3 19/12 19/17 20/1 21/6
Mr. VanDyck [9] 54/10 107/12 109/2          32/14 32/14 45/11 46/1 49/23 50/2 55/7     24/19 24/19 25/1 25/15 39/13 56/11
109/7 130/5 130/24 132/1 132/7 132/8        55/12 61/13 68/11 69/12 73/13 73/24        56/12 57/22 58/6 59/17 59/18 61/8
Mr. White [10] 43/15 43/17 43/19 43/23      74/1 76/14 84/21 88/6 91/4 91/5 91/19      61/11 63/21 64/1 64/5 67/5 67/8 67/9
43/23 44/8 44/22 45/2 45/20 54/3            96/7 99/11 100/9 101/10 129/5 130/17       122/2
Mr. Wilson [1] 128/20                       130/19 131/3 142/6                         news [1] 68/18
Ms [91] 2/14 4/5 5/25 6/13 8/2 14/11        multiple [1] 37/17                         next [30] 17/19 23/16 55/14 63/22 64/11
20/19 27/21 38/1 40/8 44/7 62/7 62/25       multiply [1] 37/17                         65/1 69/16 70/17 82/17 87/11 89/19
65/21 75/3 87/23 88/12 101/8 107/2          must [1] 113/16                            101/15 104/1 105/5 105/8 105/16 106/7
107/15 107/24 108/8 108/11 111/20           mutual [2] 19/23 103/16                    109/6 113/17 115/6 118/11 120/7 120/9
112/1 112/14 113/2 113/8 113/9 114/2        my [87] 3/4 3/20 7/15 7/16 8/12 11/25      120/10 127/1 127/5 127/10 128/7 129/8
       Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 156 of 164

                                                                                                                          156


                                           95/23                                      130/25 131/10 131/12 131/18 131/18
N                                          O'Connor's [2] 74/13 74/22                 132/6 135/21 139/12 139/15 140/7
next... [1] 133/4                          object [7] 6/23 11/14 50/8 74/20 107/5     ones [7] 4/2 98/19 99/5 99/10 120/22
Nick [9] 105/1 105/23 109/21 109/24        112/6 132/1                                121/4 121/7
116/8 137/16 137/18 137/23 138/4           objection [30] 10/8 10/9 10/15 10/20       online [4] 57/19 57/20 57/20 58/12
night [3] 61/14 61/19 67/12                11/9 13/3 19/19 53/15 60/3 74/25           only [20] 10/18 10/25 11/7 32/12 38/20
nine [2] 114/3 122/12                      104/12 107/6 107/7 107/16 108/3            45/5 75/8 78/6 78/17 79/11 83/10 86/8
Nissim [3] 105/22 109/25 116/14            110/23 114/9 116/2 117/8 119/24            111/8 128/1 129/22 133/3 135/12 136/6
no [85] 1/4 5/12 6/19 8/4 9/2 10/13 14/9   122/13 124/15 125/25 128/11 129/10         139/9 141/3
14/13 15/22 17/16 18/6 18/9 20/7 21/2      131/17 131/18 132/13 133/12 141/5          onto [1] 27/4
21/11 23/9 31/3 31/6 31/20 41/25 43/8      objections [2] 3/9 131/16                  open [10] 13/16 44/24 49/2 49/10 49/16
44/20 46/22 47/4 50/20 50/22 53/15         obligation [2] 22/8 22/23                  51/8 52/9 64/6 64/9 109/5
54/23 55/5 55/9 57/2 58/8 58/17 59/2       obligations [4] 22/1 22/8 22/14 22/18      opened [9] 48/8 50/17 50/22 50/23
59/2 59/12 66/9 67/17 68/3 68/21 69/11     obtain [3] 103/10 103/13 103/16            51/14 53/20 98/6 103/6 136/18
73/8 85/12 86/15 86/17 89/10 89/15         obtained [1] 103/19                        opening [2] 49/5 51/13
92/12 94/9 94/21 94/24 94/24 95/20         obviously [6] 33/12 80/12 92/13 135/21     operation [2] 17/23 139/9
95/22 95/25 96/15 96/18 98/13 98/18        138/11 139/25                              opinion [1] 76/11
101/9 104/12 107/6 110/23 113/25           occasions [1] 80/11                        opinions [3] 4/15 4/15 4/19
114/2 114/4 114/9 116/9 119/12 123/21      occur [1] 63/9                             opportunity [2] 62/2 123/10
124/15 126/17 127/15 128/19 128/24         occurred [1] 63/6                          opposed [2] 12/12 12/13
131/5 131/17 133/3 136/7 139/5 140/12      October [3] 93/9 93/23 94/6                option [6] 46/20 72/12 73/7 75/17 77/25
140/14 140/14 140/14 141/5                 October 13th [2] 93/9 93/23                130/3
noon [1] 133/20                            off [9] 16/12 26/16 26/17 31/14 32/24      options [32] 26/6 26/9 26/14 26/19
Nope [1] 59/10                             37/8 65/14 82/4 99/3                       26/23 30/20 32/19 32/21 33/16 33/16
normally [1] 45/5                          offer [4] 42/24 131/7 131/10 131/12        40/12 41/8 47/3 47/20 52/8 53/20 57/1
North [1] 71/15                            offered [1] 14/22                          59/9 59/11 68/17 68/20 68/23 72/9
not [114] 3/5 3/10 3/22 3/25 4/18 5/10     offering [2] 62/3 75/2                     72/11 73/2 73/11 73/22 75/25 76/22
6/18 10/10 11/20 12/10 12/14 12/24         offers [16] 29/2 35/7 60/2 104/10 110/22   85/11 85/14 103/14
13/10 15/16 15/18 17/24 17/25 20/4         114/8 114/8 116/1 117/7 118/14 119/23      or [111] 3/17 4/14 5/2 5/2 5/3 5/10 5/14
21/20 21/23 21/23 22/22 23/10 27/2         122/13 124/5 125/24 128/10 129/10          7/23 10/13 11/7 12/11 12/13 13/3 13/12
31/3 31/6 33/12 33/12 34/12 40/6 41/12     office [20] 8/8 21/10 22/5 26/4 33/23      13/12 14/22 17/25 19/19 20/14 22/17
41/12 46/22 46/23 47/4 47/20 48/6 50/9     33/24 102/12 102/13 102/20 122/2           22/22 27/24 31/16 34/1 39/25 43/5
54/23 64/3 64/14 64/25 65/2 65/4 65/8      135/5 135/7 136/6 136/8 136/12 136/13      44/22 45/13 47/20 47/23 48/6 51/3 51/4
67/16 68/2 69/2 69/5 69/7 69/25 74/3       136/13 136/13 136/17 136/18                56/13 57/17 58/4 59/20 62/13 63/9 64/2
75/4 75/7 76/22 78/5 79/9 81/6 82/5        offices [5] 95/9 97/1 97/4 97/9 97/18      65/12 68/6 68/7 68/19 68/22 70/18 75/8
83/8 83/17 86/9 91/8 94/21 94/24 97/11     OFFICIAL [2] 1/23 142/18                   77/10 79/10 79/14 81/4 81/6 81/19
97/15 98/5 98/17 98/18 99/1 99/25          often [4] 78/10 78/12 88/17 88/19          83/23 87/13 88/4 88/5 94/11 94/14
100/4 101/5 107/9 108/4 108/7 108/24       oh [5] 14/21 19/10 23/7 82/9 106/24        97/18 97/25 103/7 103/17 103/20
109/1 113/13 113/14 113/22 117/1           okay [91] 4/11 5/17 5/21 5/23 6/12 7/23    105/24 105/24 107/8 107/23 107/24
117/2 118/9 124/2 125/2 126/17 126/23      11/16 12/19 13/10 13/15 15/9 23/2          110/2 110/7 111/21 113/12 123/23
126/24 127/7 127/7 127/25 129/5            23/11 23/13 28/22 29/3 29/8 35/7 35/8      124/2 125/2 125/16 127/25 129/25
129/25 131/3 131/11 131/11 132/3           38/17 42/11 47/6 48/7 49/10 51/6 51/7      130/1 130/13 130/13 131/1 131/6 131/9
133/2 133/15 133/17 134/10 134/11          51/9 52/19 55/7 55/11 55/14 55/21          131/15 132/1 132/8 132/19 133/1
134/12 134/14 135/1 135/17 137/23          57/12 63/5 66/14 67/5 68/7 68/17 68/22     133/20 134/14 134/17 135/23 136/6
138/10 138/24 139/6 141/9 141/11           69/12 70/17 70/21 75/5 78/18 79/7 83/6     136/23 137/3 137/18 137/20 137/23
note [1] 111/21                            86/7 88/8 93/15 99/10 99/17 100/1          138/8 138/18 138/24 139/6 139/7 139/9
NOTES [1] 1/24                             101/10 104/2 104/13 106/12 107/12          139/20 140/6 140/19 142/3 142/4
nothing [4] 55/6 68/16 126/11 141/1        108/6 110/12 111/17 111/25 113/17          orally [1] 123/13
notified [1] 7/15                          114/7 115/25 116/6 117/6 118/13            order [6] 37/16 37/17 49/16 53/11 127/8
now [22] 3/25 6/4 17/22 17/25 23/3         119/10 119/22 122/21 125/13 125/23         131/22
23/22 29/9 54/7 54/7 75/24 84/23 91/16     127/9 128/9 128/12 129/11 129/13           Oren [2] 106/3 106/5
96/22 101/12 119/4 126/11 126/11           129/15 131/24 132/14 133/10 134/10         organizations [2] 27/5 45/6
126/14 126/15 128/3 130/6 134/10           134/21 135/21 136/21 138/6 138/11          original [4] 3/22 60/19 64/19 85/3
null [1] 126/11                            140/4 140/18 140/25 141/1                  originally [1] 99/6
number [9] 20/3 34/4 39/19 47/23 53/7      old [5] 14/14 17/25 18/8 56/16 81/22       Orseck [1] 1/18
60/13 60/15 60/16 70/1                     on [181]                                   Oscar [2] 137/16 137/23
numbering [1] 70/5                         Onasis [2] 105/1 105/23                    other [33] 3/13 4/14 8/7 11/13 30/22
numbers [8] 9/6 9/10 9/18 28/21 34/3       Onassis [4] 109/21 109/24 116/9 116/14     33/20 39/23 44/10 52/11 67/11 69/8
34/6 70/12 109/14                          Onassis' [1] 116/11                        80/1 84/9 98/22 99/7 100/11 101/6
numerous [1] 108/1                         once [3] 47/23 59/5 68/6                   104/23 107/10 110/1 122/6 125/19
NW [2] 1/15 1/19                           one [47] 3/2 4/9 7/14 12/19 14/19 20/23    127/14 133/11 136/3 136/3 136/6 136/7
                                           22/1 22/14 23/9 24/15 25/10 25/11 27/4     137/5 137/5 137/12 139/15 140/5
O                                          27/6 30/1 42/13 42/21 44/20 52/18          others [5] 18/2 18/3 113/9 135/23
O'Connor [19] 74/9 74/10 74/19 75/1        53/20 68/7 70/10 72/22 74/3 82/8 84/10     135/24
75/6 75/14 75/19 75/22 75/24 76/3 76/9     84/22 86/12 89/5 95/3 100/22 103/4         otherwise [1] 132/4
76/13 76/14 76/25 77/1 89/7 95/1 95/11     103/7 103/25 105/5 107/7 107/23            our [10] 3/3 55/13 69/12 70/17 80/20
       Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 157 of 164

                                                                                                                          157


                                            percentage [1] 13/21                      possible [2] 4/21 17/16
O                                           performance [3] 34/18 35/1 35/13          possibly [1] 4/1
our... [5] 87/7 92/18 132/10 132/17         performing [1] 35/4                       posted [1] 14/14
138/4                                       perhaps [5] 3/8 113/6 113/12 131/16       potentially [2] 114/4 141/23
out [37] 5/6 9/9 12/2 12/4 15/18 15/20      140/7                                     Pounds [1] 80/24
17/10 25/16 26/19 29/15 29/23 35/17         period [6] 21/3 41/18 68/15 77/23 78/10   practice [1] 95/9
36/6 37/15 37/19 37/23 45/23 46/6           136/20                                    preface [1] 34/6
51/22 72/11 72/14 81/25 82/12 91/11         periods [1] 40/18                         prefer [1] 4/3
99/7 99/9 102/13 106/16 111/17 116/10       person [22] 18/2 27/18 32/25 33/11        preliminarily [1] 138/12
118/3 119/15 130/9 130/10 130/20            33/13 34/15 41/5 44/1 44/9 46/8 46/17     premise [1] 11/22
135/2 139/25                                46/19 57/25 58/3 59/14 67/25 68/2         present [3] 122/3 122/5 123/3
outcome [1] 94/3                            111/7 115/19 124/23 128/16 135/12         Press [1] 129/4
outside [2] 88/5 130/13                     person's [1] 33/12                        pressure [1] 120/22
outstanding [1] 36/8                        personal [6] 25/21 29/17 44/11 44/13      pressuring [1] 121/11
over [22] 7/16 12/8 16/25 17/14 27/11       70/14 85/9                                pretty [5] 50/2 77/23 88/2 130/17 130/24
35/25 37/9 37/12 40/7 52/1 65/24 66/2       personally [3] 19/1 97/19 98/1            prevent [2] 113/21 130/3
73/24 75/16 77/9 77/16 77/23 82/2 82/3      personnel [1] 25/11                       previously [4] 6/3 46/15 73/2 98/17
96/18 134/13 141/23                         ph [3] 105/12 115/1 121/11                primarily [1] 137/15
overall [1] 141/15                          phone [23] 19/1 21/7 27/24 28/5 28/7      print [2] 5/6 99/9
overruled [2] 10/12 10/21                   30/4 30/6 31/8 38/7 38/10 38/14 39/9      printed [1] 99/7
own [7] 44/23 71/23 71/25 85/9 108/25       39/15 43/15 43/19 44/5 47/22 58/20        printing [1] 72/1
136/2 136/2                                 61/3 65/19 65/21 68/5 74/11               prior [8] 29/3 35/8 79/7 89/1 90/10
owned [1] 97/12                             place [3] 38/20 72/14 72/24               93/15 122/22 123/10
                                            placed [1] 37/15                          probably [6] 3/7 4/3 81/17 131/3 131/5
P                                           placing [2] 17/13 113/23                  131/6
P-R-O-C-E-E-D-I-N-G-S [1] 3/1               plan [3] 5/19 131/4 141/8                 problem [4] 62/15 109/18 128/24 140/21
p.m [3] 1/8 35/12 142/7                     planned [1] 3/23                          proceed [4] 24/2 33/13 56/5 102/2
paced [1] 137/5                             planning [1] 17/8                         proceeding [1] 8/7
page [34] 7/23 7/23 8/1 8/3 15/2 19/14      platform [5] 57/19 57/21 58/13 60/25      proceedings [2] 1/10 142/13
19/19 19/22 20/11 35/17 36/6 53/3           72/14                                     process [3] 55/13 113/14 137/12
53/18 61/16 63/4 65/1 65/11 67/1 67/13      play [3] 38/25 124/20 132/7               processing [1] 14/6
67/22 68/5 68/9 72/22 105/16 106/16         played [1] 124/21                         produced [2] 4/23 5/11
120/9 122/19 123/7 126/3 126/20 127/1       plea [5] 7/20 8/12 8/13 8/15 21/17        professionally [1] 18/17
127/5 127/11 128/3                          please [43] 19/6 20/11 22/11 23/24        proffer [1] 135/6
pages [3] 3/6 3/18 5/6                      52/16 54/12 55/23 56/1 61/16 63/4 71/2    profit [4] 12/12 12/13 12/25 111/22
paid [2] 12/6 91/5                          71/5 79/13 81/10 81/25 84/1 88/10         profitable [1] 115/17
paper [2] 48/22 49/21                       101/20 104/17 105/3 105/16 106/16         profits [7] 12/8 19/24 91/9 94/7 113/15
papers [3] 63/12 63/13 63/23                106/19 109/13 109/17 111/5 111/12         128/21 128/24
paragraph [10] 8/5 15/10 15/21 16/8         111/17 112/10 112/21 113/11 115/18        projected [2] 41/11 45/14
17/19 29/20 29/24 86/25 87/11 113/2         116/5 116/8 116/24 117/11 117/13          projecting [1] 40/19
Pardon [1] 132/20                           124/20 126/16 126/17 127/6 128/14         projection [1] 141/16
part [10] 6/19 18/25 35/18 101/1 108/13     129/17                                    promise [1] 130/15
135/16 135/22 138/19 138/24 138/25          pled [2] 139/2 139/2                      promised [6] 15/13 16/3 16/11 52/9 54/4
particular [8] 4/19 12/2 12/6 39/10 42/21   plus [2] 17/14 78/1                       127/25
42/23 44/24 102/15                          pocket [2] 12/5 138/4                     promises [3] 16/6 16/7 16/15
parties [2] 70/7 70/12                      pockets [1] 12/25                         prompts [1] 13/3
party [4] 21/20 21/23 21/24 108/2           Pockett [5] 134/7 134/22 137/14 137/15    proper [2] 13/3 127/20
Pass [3] 47/5 66/17 96/20                   138/15                                    property [1] 66/15
passing [1] 16/25                           point [16] 12/23 67/11 67/19 67/21 68/4   propose [1] 132/16
past [3] 139/20 139/22 141/7                68/7 71/24 76/23 77/19 98/14 99/2         prosecution [3] 3/17 4/2 141/10
paste [1] 131/9                             113/10 135/2 136/8 140/7 141/18           protection [1] 140/16
patience [1] 55/13                          pointed [1] 9/9                           proud [1] 29/25
Patrick [1] 105/25                          political [1] 87/8                        provided [2] 22/6 138/10
Pause [2] 55/22 100/10                      POLLACK [27] 1/17 2/8 2/12 2/15 4/15      publish [4] 37/20 41/21 53/17 104/14
pay [8] 15/17 16/12 26/16 26/17 31/14       4/22 6/13 7/19 7/23 8/19 9/3 9/6 9/9      pull [4] 8/1 14/20 19/6 89/17
32/24 37/8 121/11                           13/21 19/11 21/13 47/6 55/8 66/18         pure [1] 12/12
payment [4] 42/15 42/17 42/22 43/6          96/22 107/21 131/16 131/24 132/18         purpose [2] 39/8 127/4
payoff [2] 15/14 16/12                      133/21 138/7 142/1                        purposes [1] 138/20
people [14] 14/3 30/1 30/22 31/1 39/20      poorly [1] 17/21                          pursuant [1] 139/19
39/21 39/24 68/20 96/9 97/16 124/24         portion [7] 96/9 111/1 111/5 111/18       put [10] 4/15 12/5 12/22 36/5 54/11
136/5 136/23 138/15                         127/9 132/22 135/15                       66/14 66/21 111/21 120/22 131/12
pep [1] 136/14                              portraying [1] 13/9                       putting [1] 91/4
per [1] 94/3                                posed [1] 135/17
percent [18] 10/3 10/6 10/18 10/25 11/4     position [8] 3/9 29/10 44/6 62/15 62/17   Q
11/7 11/7 11/8 13/24 18/19 18/19 18/19      102/7 132/10 138/8                        quarterly [3] 94/11 94/18 94/19
18/20 49/8 59/6 81/12 92/6 92/12            positions [1] 84/11                       queen [1] 117/18
       Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 158 of 164

                                                                                                                            158


                                           recorded [4] 138/3 138/5 139/21 139/22      respond [10] 65/6 111/15 116/21 118/4
Q                                          recording [4] 124/7 124/9 124/11             119/7 119/16 120/25 121/2 121/6 129/1
question [30] 9/18 10/13 10/14 10/15        124/21                                     responded [6] 63/16 64/3 64/6 64/25
10/22 11/11 11/23 11/23 11/24 12/9         recoup [2] 37/16 44/25                       111/13 126/21
12/9 13/7 20/7 22/11 43/22 63/15 65/4      recovered [1] 70/13                         responds [1] 137/8
66/7 67/23 99/1 107/5 107/13 108/21        recross [3] 2/3 12/20 21/15                 response [7] 42/19 42/23 65/4 65/5
109/6 119/5 125/2 129/20 134/4 135/17      RECROSS-EXAMINATION [1] 21/15                111/11 119/9 125/9
141/14                                     redact [1] 53/6                             responsibility [1] 7/18
questions [21] 7/21 8/2 8/20 13/22         redirect [6] 2/3 6/5 6/8 13/5 54/15 69/11   responsive [1] 3/21
14/17 18/7 18/10 19/4 19/7 19/9 20/4       reference [3] 17/7 113/24 115/5             result [2] 83/16 83/19
20/5 20/9 21/11 50/12 52/11 54/18 69/8     referral [1] 87/19                          results [12] 35/15 35/21 35/25 36/9
87/12 101/6 123/22                         referred [2] 87/16 99/18                     36/12 36/13 79/25 80/20 82/2 82/10
quicker [3] 26/16 26/18 31/15              referring [2] 9/15 63/13                     82/14 83/16
quite [3] 76/21 77/9 140/7                 regard [1] 109/18                           resume [1] 88/11
quotes [1] 113/25                          regarding [1] 94/16                         retained [1] 97/6
                                           regards [1] 126/19                          retired [2] 25/1 71/23
R                                          regular [1] 130/22                          retirement [1] 96/10
R.E [1] 129/17                             regulations [2] 68/19 68/22                 return [7] 7/6 7/9 59/6 76/23 116/18
raise [2] 55/23 71/2                       related [1] 139/12                           128/25 130/21
raised [1] 24/19                           relating [1] 83/14                          returned [2] 9/9 9/19
ramp [1] 140/24                            relationship [7] 58/13 58/16 87/2 87/10     returns [6] 16/3 77/8 92/1 92/3 92/5
rate [2] 14/14 18/24                        89/5 100/25 127/21                          94/15
rates [1] 14/11                            relatively [3] 70/19 87/6 139/16            revenue [4] 12/12 12/13 12/14 13/1
rather [3] 53/21 91/4 94/18                release [3] 119/11 127/8 129/5              review [3] 88/5 98/12 130/13
Ray [1] 119/14                             released [3] 23/5 111/8 119/4               reviewed [4] 50/13 54/21 98/17 98/18
re [5] 5/24 14/16 116/8 132/17 132/21      relevance [1] 133/12                        reviewing [3] 51/13 54/25 124/18
re-asking [1] 14/16                        relevant [2] 14/13 132/4                    Richard [3] 117/21 117/23 129/17
re-call [1] 5/24                           remain [2] 55/23 71/2                       ride [2] 61/24 61/24
re-clip [1] 132/17                         remainder [1] 91/24                         right [48] 4/17 5/12 5/17 5/20 6/13 7/14
re-do [1] 132/21                           remaining [1] 87/13                          11/20 12/17 14/25 15/4 15/5 15/7 16/9
reach [1] 51/22                            remember [56] 6/10 6/15 7/21 7/24 8/2        19/15 20/10 20/17 22/21 23/1 35/19
reached [1] 136/8                           8/20 8/22 8/23 8/23 8/25 9/4 9/7 13/22      36/1 45/7 48/23 49/21 51/19 55/24 65/2
reaching [1] 92/6                           13/25 15/23 17/4 18/7 18/11 19/4 19/7       71/3 79/16 82/1 82/3 82/8 84/16 88/16
read [19] 5/5 8/5 14/25 15/10 17/19 20/8    19/9 19/20 20/5 20/9 26/19 26/22 27/18      88/24 90/13 108/11 113/1 115/11
 49/11 51/4 64/10 65/5 69/18 70/9 70/10     27/21 27/25 30/19 36/18 43/19 49/4          117/15 119/19 122/21 123/1 125/7
 72/23 79/16 83/13 93/4 123/11 139/17       54/25 55/3 57/16 59/21 61/4 61/25 62/1      126/4 126/7 127/11 128/3 139/20
reading [3] 21/7 64/12 108/24               62/3 62/6 62/9 62/12 65/14 65/18 65/20     right-hand [1] 82/3
ready [3] 5/21 6/4 88/11                    65/21 68/6 79/25 93/21 98/14 113/6         rights [4] 122/17 123/8 123/11 123/13
real [10] 33/2 33/12 46/9 56/23 56/24       113/12 114/3 139/17                        Robbins [1] 1/18
 59/6 114/20 114/21 115/11 137/24          remembers [3] 50/10 50/13 140/1             Robert [3] 77/11 79/24 80/7
really [11] 3/4 12/23 27/2 57/16 99/23     remind [3] 20/24 21/8 134/25                Robert Kerry [1] 79/24
 125/5 125/5 125/5 125/5 125/6 141/11      Remove [1] 111/12                           Robert.Kerry [1] 79/18
reason [5] 5/9 5/14 40/14 108/22 140/12    removed [2] 111/16 111/19                   Roger [1] 129/22
reasons [1] 25/21                          repeat [2] 6/11 10/22                       Roger.Wilson [1] 128/15
recall [8] 14/12 48/5 49/6 49/10 54/18     rephrase [6] 10/14 11/3 11/11 22/11         role [5] 29/9 38/25 103/3 135/8 136/2
 54/24 83/22 86/14                          107/12 108/21                              Ronan [2] 106/7 106/7
receive [9] 28/2 36/15 81/14 92/1 93/6     replacing [1] 39/13                         room [2] 61/3 61/5
 94/6 94/14 94/19 94/22                    replied [1] 13/24                           Rosslyn [1] 26/4
received [22] 13/1 15/7 16/2 26/20 27/2    reply [1] 34/23                             row [1] 60/12
 30/3 35/4 74/11 77/10 79/1 81/4 83/1      report [2] 94/3 130/15                      Roytman [3] 106/7 106/8 135/10
 86/2 90/6 93/10 103/20 110/2 110/7        reported [1] 137/17                         RPR [1] 142/18
 112/1 125/16 128/18 135/9                 REPORTER [3] 1/23 142/11 142/18             rule [1] 107/8
receiving [3] 82/19 83/22 94/7             representative [4] 47/13 51/20 51/22        run [1] 100/20
recently [1] 139/7                          53/22                                      running [2] 100/2 125/11
recess [2] 88/7 142/7                      representatives [2] 52/1 53/12              RUSH [1] 1/13
recipient [4] 110/17 112/14 112/18         represents [1] 3/18                         Russell [1] 1/18
 120/4                                     request [5] 3/25 4/10 4/13 103/17           Ryan [2] 113/6 113/12
recipients [1] 104/23                       113/23                                     Ryan.Jeebun [1] 129/14
recognize [15] 28/23 48/19 53/5 53/9       require [2] 8/8 132/14
 60/6 60/15 78/21 79/1 82/18 82/25 84/2    requirement [4] 37/9 37/12 73/18 80/17      S
 86/2 89/24 90/6 93/10                     requirements [3] 68/20 68/23 68/24          sad [2] 62/10 62/14
recognizes [1] 57/11                       research [4] 26/25 73/10 88/5 130/13        safe [1] 92/8
recollection [2] 139/20 139/22             Resident [1] 102/14                         said [44] 4/22 6/17 7/12 8/25 10/24 11/2
recommend [2] 59/11 140/6                  resistance [1] 19/19                         12/17 18/13 23/6 27/2 27/16 29/17
record [5] 56/2 71/7 84/16 101/21          resources [1] 133/7                          29/20 30/18 31/1 36/7 39/10 39/21 45/5
 142/13                                    respect [5] 8/7 78/3 132/5 132/6 134/24      47/16 47/22 50/18 50/25 51/1 51/2
       Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 159 of 164

                                                                                                                           159


                                             113/24 114/13 114/16 116/14 117/20       shift [5] 111/2 111/7 111/13 111/15
S                                            117/25 118/6 120/6 120/9 120/18 126/9     111/19
said... [19] 54/23 62/9 63/12 64/14 64/14    126/18 127/20 128/22 128/22 128/23       Shira [2] 106/1 106/1
 65/25 66/10 69/2 69/5 74/8 74/19 77/11      130/14 138/6 141/2 142/6                 short [2] 70/18 70/19
 101/1 125/5 129/22 133/20 139/18           seeing [2] 49/4 69/25                     shortly [1] 63/10
 140/18 141/19                              seem [1] 4/3                              should [10] 40/14 82/8 86/19 111/8
sake [1] 132/11                             seems [2] 127/7 135/18                     124/8 126/23 127/17 130/5 133/14
salaries [1] 109/18                         seen [6] 5/1 21/4 34/6 138/7 138/19        134/9
salary [1] 109/15                            139/7                                    show [8] 48/14 49/19 51/10 52/22 53/7
Samantha [2] 112/20 112/22                  sees [2] 23/9 29/25                        78/16 83/15 83/16
Samantha.Lynch [1] 112/25                   segment [1] 133/4                         showed [2] 7/23 22/1
same [17] 12/20 43/22 46/5 49/20 67/13      send [14] 28/2 32/1 32/5 61/22 109/16     shut [1] 65/14
 74/25 78/2 79/8 83/3 86/7 92/3 107/16       109/17 116/9 119/5 126/8 126/15          side [3] 82/3 101/15 108/20
 123/9 130/16 136/2 136/3 138/23             126/15 126/23 127/7 128/16               sign [1] 122/21
Saturday [4] 67/15 67/16 67/19 72/22        sender [1] 104/18                         signature [8] 29/7 47/23 53/5 53/9 84/2
Sauber [1] 1/19                             sending [4] 61/7 81/8 94/3 98/14           84/12 112/20 123/1
save [1] 99/7                               senior [2] 77/14 84/7                     signed [7] 50/14 53/11 98/24 99/6
saved [1] 76/18                             sense [6] 3/8 5/18 133/21 134/21           122/25 123/3 123/5
savings [1] 17/25                            140/19 141/14                            significant [1] 138/25
saw [12] 20/23 20/25 36/8 36/12 48/3        sent [24] 3/4 20/4 35/18 61/4 61/10       significantly [1] 44/18
 48/5 49/9 49/25 61/19 67/11 67/24           61/22 98/19 99/2 99/5 99/11 103/20       similar [7] 30/22 87/7 131/7 131/9
 98/22                                       104/5 107/2 108/11 109/11 109/20          135/18 138/18 138/18
say [32] 6/11 16/5 18/18 18/19 18/19         110/2 110/7 110/15 113/8 114/15          simple [1] 8/25
 18/19 20/1 39/25 40/14 41/5 46/19 49/8      125/16 137/7 137/10                      simplification [1] 12/8
 61/3 75/21 88/18 98/5 108/8 108/17         sentence [6] 16/24 22/10 22/19 113/18     simply [6] 14/16 21/22 34/3 97/17
 112/24 113/20 117/23 118/25 119/13          115/6 115/16                              108/24 119/6
 119/18 121/10 121/18 125/2 126/21          sentenced [1] 8/16                        Since [2] 24/11 56/13
 127/3 127/19 129/3 134/20                  September [5] 94/1 121/23 124/1 124/1     single [1] 12/11
saying [13] 8/22 8/23 8/23 10/13 12/10       129/24                                   sir [5] 24/18 25/23 49/6 67/23 98/21
 12/11 13/25 15/16 22/24 99/10 107/21       serious [1] 86/19                         sit [1] 140/13
 108/10 135/23                              served [1] 25/4                           site [2] 27/4 49/7
says [30] 5/4 16/11 16/24 17/7 17/13        SESSION [1] 1/9                           sitting [2] 47/2 57/7
 19/23 20/19 22/5 35/21 35/25 80/19         sessions [1] 21/2                         situation [8] 31/1 31/13 42/15 42/17
 82/10 87/1 87/11 89/25 90/15 94/2          set [2] 4/12 20/13                         42/25 43/6 44/14 44/15
 105/5 109/13 111/1 111/2 112/23 113/5      seven [5] 63/5 118/12 131/7 141/19        situations [1] 30/22
 118/6 121/7 122/25 126/7 128/21             141/19                                   six [4] 38/12 71/17 117/4 126/3
 128/23 139/25                              several [7] 40/5 74/15 75/16 77/18        skip [1] 128/3
scene [1] 100/24                             77/21 80/11 96/13                        Skype [4] 28/10 28/12 28/13 28/14
schedule [1] 141/11                         shall [1] 8/6                             slowly [1] 140/7
scheduling [1] 141/17                       shame [1] 116/19                          small [6] 26/21 27/3 27/3 111/21 121/4
scheme [1] 138/18                           share [2] 14/11 80/20                      121/7
school [4] 24/20 24/22 24/23 25/5           she [129] 10/12 11/1 11/2 16/25 18/7      smaller [2] 73/16 73/16
screen [3] 20/13 48/17 79/15                 23/6 29/11 29/16 29/17 29/20 29/20       Smiley [1] 117/19
script [6] 18/25 19/1 19/15 19/17 20/23      29/20 29/25 29/25 30/6 30/8 30/15        Smith [9] 134/8 134/10 134/22 134/24
 20/25                                       30/18 30/19 30/21 30/23 30/25 31/12       135/1 135/6 138/22 139/2 139/5
scripts [1] 21/4                             31/18 33/3 33/9 33/23 34/11 36/5 38/2    Smith's [1] 135/22
search [1] 103/11                            38/18 39/12 39/16 39/17 39/18 39/19      Snizer [1] 106/6
seat [2] 130/22 130/22                       39/20 39/21 39/25 39/25 40/2 40/3 40/5   so [135] 3/7 3/13 3/20 3/24 4/5 4/9 4/10
seated [4] 56/1 71/5 88/10 101/19            40/7 40/7 40/8 40/9 40/13 40/14 40/14     4/18 6/4 6/13 6/20 7/9 7/12 10/5 10/14
second [7] 29/20 34/17 38/2 63/23            40/17 40/18 41/7 41/12 42/12 44/19        10/24 11/19 12/4 12/8 13/8 13/8 15/2
 86/25 115/16 124/12                         57/23 58/9 58/21 58/23 58/23 59/1 59/7    15/20 15/21 16/21 19/3 26/16 26/17
secondly [1] 89/7                            59/11 59/19 59/19 59/22 61/20 62/4        29/25 30/12 30/15 30/16 31/15 31/20
section [1] 19/20                            62/7 62/10 62/10 62/12 62/14 62/14        32/25 33/1 33/11 34/15 35/16 36/22
securities [2] 102/18 102/19                 62/24 63/16 64/14 64/14 65/6 65/9         39/4 39/11 42/11 42/23 44/20 44/21
security [1] 81/23                           65/23 65/23 65/23 66/7 66/7 67/20         45/13 45/16 46/18 48/22 51/2 51/13
see [85] 3/11 3/20 5/14 13/11 14/7 16/13     68/13 69/2 69/5 69/5 69/7 107/2 107/4     57/17 58/12 59/20 60/17 61/1 61/6 62/3
 16/23 17/1 17/11 17/17 19/23 20/13          108/16 113/17 113/20 118/6 118/8          62/15 63/12 64/2 64/25 65/8 65/11
 20/19 21/6 29/18 35/24 42/2 48/17           119/13 121/10 121/20 123/3 123/12         65/14 66/2 67/14 67/15 69/18 70/16
 52/25 55/2 57/5 60/9 60/12 61/7 63/16       124/1 124/2 125/3 125/5 126/22 128/5      75/13 76/6 76/13 82/12 83/18 84/18
 63/18 64/19 67/16 68/2 68/4 68/8 72/13      129/3 129/25 130/2 135/12 137/3 137/4     86/11 86/11 88/1 91/9 92/11 96/7 98/22
 76/23 80/19 80/21 81/11 82/2 82/9           137/10 139/16 139/17 139/18 139/18        99/10 103/6 108/17 108/20 108/25
 82/10 82/12 84/12 86/12 87/13 88/3          139/25 140/1 140/2 140/5 140/7 140/8      111/7 111/21 112/11 113/21 114/3
 90/15 94/2 94/10 100/12 104/18 104/24       140/17 140/23                             114/12 115/14 116/7 118/1 118/9 119/4
 105/4 105/12 105/17 106/1 106/3            She'll [1] 137/8                           120/2 121/20 122/19 123/16 124/3
 106/17 106/23 111/2 111/9 112/14           she's [9] 23/12 39/19 40/4 40/4 57/7       124/7 124/17 126/6 126/16 126/18
 112/17 112/20 112/22 113/3 113/5            57/7 57/9 65/10 140/15                    127/24 129/4 130/11 131/11 131/16
      Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 160 of 164

                                                                                                                        160


                                        Spot [1] 130/2                             such [3] 34/13 113/15 138/17
S                                       Spring [1] 78/11                           suitcases [1] 61/23
so... [20] 132/13 133/10 133/10 133/19 squad [3] 102/15 102/17 102/19              summer [2] 78/11 88/18
 134/2 135/2 135/21 136/25 137/11       stage [16] 18/22 104/8 105/5 105/10        supervisor [1] 44/10
 137/17 137/25 138/4 138/11 138/24       105/14 105/19 105/21 105/24 106/1         supplement [1] 26/17
 139/10 140/8 140/19 141/11 141/16       106/5 106/14 107/3 109/22 109/24          support [2] 73/5 113/13
 142/4                                   114/18 137/20                             support/compliance [1] 113/13
sociology [1] 25/12                     stand [1] 140/24                           supposed [4] 4/13 49/11 67/20 128/24
sole [1] 120/4                          standing [2] 55/23 71/2                    supposedly [1] 3/21
some [45] 3/4 4/22 4/24 5/2 9/21 12/6   start [14] 17/10 72/14 72/24 111/1 113/5   sure [27] 3/5 11/20 13/14 13/24 14/2
 12/7 12/22 14/3 18/10 25/21 26/20       117/11 118/17 118/23 120/2 126/3           22/12 50/9 65/25 66/10 67/24 82/5
 28/20 32/24 36/14 36/20 44/23 44/23     129/13 131/20 141/16 142/4                 83/17 91/3 99/1 99/2 100/9 100/25
 49/1 54/17 54/25 55/2 65/18 67/11      started [8] 7/19 21/8 29/21 44/17 44/21     103/6 108/25 109/14 115/5 130/9 133/8
 67/18 67/19 67/21 68/4 68/7 72/7 73/10 70/21 72/13 136/17                          135/1 135/17 139/3 140/12
 78/12 81/23 87/8 98/14 99/2 103/19     starting [3] 19/12 113/10 135/8            surfing [1] 72/13
 106/17 111/21 113/25 120/7 120/17      starts [2] 15/10 17/19                     suspend [1] 130/11
 134/25 135/3 141/23                    state [6] 23/25 25/14 26/1 56/2 71/6       sustain [1] 10/14
somebody [3] 73/3 108/12 108/14          101/20                                    Sustained [5] 6/25 10/16 11/10 14/18
somebody's [2] 12/5 115/11              stated [4] 40/17 44/7 44/8 44/19            107/17
somehow [1] 140/16                      statement [8] 10/6 10/19 86/10 92/17       swear [1] 55/18
someone [12] 31/13 45/14 65/13 73/4      137/9 139/3 139/7 139/11                  switch [1] 60/25
 73/8 113/3 113/6 113/13 114/15 115/5 statements [10] 75/6 75/7 78/5 79/9          SWORN [5] 6/3 23/23 55/25 71/4 101/18
 115/10 117/20                           83/8 83/9 135/23 135/23 135/24 135/25     Szemanski [1] 115/1
something [24] 5/10 13/13 26/17 46/25 states [17] 1/1 1/4 1/11 7/7 7/13 23/19
 47/22 48/20 50/9 65/13 68/14 69/7       55/16 58/10 59/22 61/20 67/7 68/24        T
 72/15 72/16 73/8 81/20 95/13 100/2      69/3 70/25 83/4 101/16 133/7              T-O-U-A-F [1] 56/4
 100/15 100/20 118/6 126/18 131/1       stationed [2] 24/24 24/25                  tab [22] 28/20 28/21 34/21 37/22 41/24
 132/15 138/8 139/9                     statistics [1] 14/7                         78/14 82/17 85/19 89/22 93/2 99/16
sometimes [4] 60/25 81/4 88/21 92/6     stay [1] 62/13                              103/25 110/10 111/24 114/5 115/23
somewhat [1] 72/23                      STENOTYPE [1] 1/24                          117/4 118/12 119/20 122/12 125/21
somewhere [1] 67/7                      step [1] 30/1                               128/7
son [3] 24/15 86/19 118/9               still [6] 4/2 18/22 18/23 65/10 98/24      table [1] 109/15
son-of-a-bitch [1] 118/9                 113/22                                    take [41] 3/11 3/13 7/17 12/15 14/5
soon [1] 138/9                          stipulate [1] 57/10                         15/18 15/20 17/24 44/11 44/13 45/6
sooner [2] 3/12 138/11                  stipulated [1] 70/16                        49/23 52/4 59/13 65/17 65/24 66/2
sorry [15] 8/14 10/22 19/8 22/13 35/22 stipulation [3] 69/17 69/20 69/21            70/22 77/16 77/19 78/19 80/19 81/25
 36/1 48/8 49/15 52/20 74/18 97/8       stock [4] 72/3 77/25 89/10 92/14            82/2 82/6 82/16 83/14 83/18 85/20
 104/12 114/21 139/14 140/5             stocks [8] 58/24 58/25 59/7 64/2 68/14      86/25 87/24 93/3 100/9 111/24 115/18
sort [9] 3/22 4/24 12/2 12/12 13/11      68/15 68/16 75/16                          117/4 122/12 125/21 127/8 130/5 134/9
 13/12 47/19 131/10 137/12              stop [2] 64/16 66/1                        taken [1] 115/3
sorts [2] 31/23 31/24                   stopped [4] 42/5 43/2 43/9 44/19           takes [1] 133/19
sounds [5] 13/4 138/21 139/24 139/24 story [3] 15/11 15/12 136/12                  taking [4] 17/10 40/7 91/11 140/7
 140/23                                 streamline [1] 137/12                      talk [17] 28/7 38/6 38/14 43/15 55/19
South [3] 24/19 24/21 24/25             Street [4] 1/19 62/16 63/14 63/21           59/3 65/13 67/20 74/7 74/10 77/22
SOUTHERN [1] 1/2                        stretch [3] 23/21 70/22 88/2                119/3 131/7 131/23 136/14 140/20
spaces [1] 140/22                       strong [1] 87/9                             141/8
speak [9] 23/24 28/5 30/4 56/1 58/21    structure [1] 92/15                        talked [16] 6/13 13/18 17/8 31/5 38/17
 64/17 71/5 101/20 121/16               studying [1] 72/6                           43/19 48/7 74/8 74/15 80/11 87/7 95/24
speaking [4] 39/8 44/22 51/25 107/10    subject [20] 4/19 29/3 79/22 79/22 83/6     96/2 96/5 96/18 100/5
special [30] 101/16 102/6 102/9 102/10 86/7 107/6 107/15 108/9 108/12 108/13       talking [19] 7/12 12/1 16/9 16/15 62/12
 102/22 103/9 103/24 105/4 109/10        109/10 110/8 110/19 112/11 116/7           62/14 65/9 65/10 75/13 75/19 75/24
 110/1 112/11 115/23 121/13 122/10       117/17 118/21 120/12 129/16                78/11 84/18 88/19 91/16 97/24 97/25
 122/16 122/25 123/23 124/23 124/25     subpoena [1] 23/7                           117/2 141/11
 125/1 125/15 127/12 128/8 129/23       subpoenas [1] 103/10                       talks [1] 16/23
 130/1 130/21 134/2 134/6 140/9 141/7 Subsequent [1] 61/7                          Taylor [1] 106/15
specific [1] 135/17                     substance [1] 141/11                       TDC [1] 1/5
specifically [2] 4/15 5/4               substantial [2] 22/6 88/23                 teaching [1] 73/4
speech [2] 20/20 20/22                  substantially [2] 131/6 131/8              team [6] 3/3 3/17 3/17 5/15 5/15 141/10
spell [4] 23/25 56/3 71/7 101/21        substantively [1] 108/20                   team's [1] 141/9
spend [1] 61/13                         subtitle [1] 125/11                        teams [1] 109/14
spending [1] 130/25                     success [9] 14/11 14/14 18/24 40/21        technical [1] 132/15
spoke [19] 31/7 31/22 32/15 33/3 33/9    81/15 81/19 81/20 84/16 84/24             Tel [10] 19/4 20/17 21/10 135/2 135/4
 38/9 39/15 40/23 44/1 44/4 45/19 51/19 successes [1] 83/24                         135/7 135/11 136/13 136/17 139/8
 59/8 68/6 68/13 89/17 89/20 97/16      successful [10] 32/20 39/25 41/7 45/16     telephone [10] 34/3 34/4 62/9 62/25
 121/24                                  76/12 77/25 81/2 81/7 81/9 96/14           63/6 63/10 67/18 67/21 68/8 70/14
spoken [2] 68/5 121/13                  successfully [2] 36/22 36/25               tell [31] 3/9 3/10 4/23 12/20 13/11 24/8
       Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 161 of 164

                                                                                                                           161


                                             68/7 73/20 100/5 119/2 120/6 131/10       thirty-five [1] 84/22
T                                            133/3 133/10 133/19 135/10 136/21         this [225]
tell... [25] 26/13 30/6 31/11 32/10 32/23    138/16 138/19 138/22 140/1                those [49] 4/19 7/21 8/20 9/10 9/18 12/1
 33/8 33/19 33/25 37/14 39/14 39/17         THEODORE [1] 1/10                           12/6 12/7 13/22 14/4 14/14 16/6 18/11
 40/3 42/16 56/9 74/19 95/18 95/21          there [84] 3/5 3/16 7/16 16/21 17/16        19/4 19/7 19/9 20/5 20/9 32/19 35/15
 95/23 97/9 98/3 99/15 102/6 103/5           26/2 29/16 35/11 35/21 36/3 36/18          36/5 36/22 36/25 40/21 44/24 44/25
 119/11 121/19                               36/20 38/22 42/2 42/5 44/9 49/6 49/10      60/9 63/6 63/9 63/9 64/22 68/7 68/21
telling [2] 54/4 97/17                       52/16 64/16 66/1 72/8 72/14 77/4 77/16     68/24 70/15 80/24 83/9 92/5 110/6
ten [1] 53/14                                79/13 79/16 82/1 82/7 82/8 85/3 85/6       110/7 115/2 120/7 120/10 120/10
term [2] 36/14 80/2                          86/12 87/16 90/13 95/9 98/11 99/23         131/10 134/22 137/20 137/23 139/17
terms [21] 5/7 5/19 49/11 49/15 49/25        100/11 103/24 104/7 104/7 104/23          though [5] 11/1 11/2 131/4 136/4 140/24
 50/10 50/19 51/1 51/2 51/14 52/8 54/18      106/7 107/25 111/6 112/4 112/15 113/2     thought [6] 3/8 33/25 63/25 126/10
 54/21 54/25 55/3 98/11 98/15 98/23          113/18 113/24 115/5 115/6 115/8            127/24 132/25
 98/24 99/2 99/5                             115/16 115/19 115/19 116/11 117/20        thousand [2] 84/22 96/19
Terrific [1] 92/6                            118/1 118/8 120/3 120/16 120/17           three [15] 3/23 51/25 56/21 71/21 78/13
Terry [1] 134/7                              120/17 121/3 121/7 121/12 122/22           81/4 88/21 95/8 99/16 111/24 124/24
testified [5] 15/3 19/15 76/24 84/15         126/11 126/11 128/4 131/18 133/11          128/2 131/5 131/6 134/22
 88/22                                       133/13 133/22 135/8 135/20 135/25         through [17] 32/3 38/10 38/19 43/5
testify [15] 8/6 8/10 22/2 22/8 22/15        137/9 140/10 140/11 140/13 141/22          48/11 48/22 57/19 68/18 88/2 98/7
 22/23 55/12 69/13 75/6 101/11 107/10       there'll [2] 134/24 135/2                   103/10 103/16 131/4 131/11 131/23
 135/6 135/25 136/1 137/6                   there's [35] 3/19 16/8 16/23 20/7 50/22     134/9 140/21
testimony [9] 8/9 23/3 88/11 134/16          59/25 67/1 103/24 104/23 105/4 105/12     throughout [1] 72/6
 135/15 135/22 136/1 136/19 138/17           106/3 106/17 109/18 113/24 113/25         time [81] 6/1 6/14 6/17 12/21 14/7 15/15
Texas [1] 24/25                              117/20 118/1 120/6 120/6 131/5 131/5       17/22 20/16 20/25 21/4 23/4 26/15
text [30] 20/13 60/6 60/9 60/17 60/19        131/8 131/17 131/19 135/19 135/21          30/13 30/14 35/5 36/21 36/24 37/1 38/3
 60/20 61/3 61/4 61/7 61/10 61/16 61/20      137/6 138/2 140/12 140/22 140/24           38/5 38/22 38/25 39/3 39/4 39/11 41/4
 61/22 61/25 62/6 63/6 63/9 63/12 63/23      141/1 141/5 141/6                          41/18 42/5 44/14 44/16 44/17 44/21
 64/19 65/11 65/12 67/20 67/22 69/22        therefore [1] 12/4                          44/22 44/24 46/15 49/23 50/13 50/17
 70/13 70/15 108/8 108/15 120/17            these [34] 3/7 4/22 5/2 5/2 5/2 5/3 7/17    50/21 50/23 52/1 55/12 57/16 57/20
texting [3] 60/17 60/18 61/2                 13/9 20/16 21/4 27/5 36/4 36/8 36/12       57/23 61/13 65/18 66/3 67/5 70/11 72/8
than [19] 4/3 13/5 40/10 45/13 53/21         50/19 54/18 60/6 75/7 81/4 81/18 82/13     73/24 77/4 77/16 77/24 78/10 79/6 80/5
 68/15 91/4 92/12 94/18 97/17 107/10         94/25 95/11 96/1 96/9 114/25 123/11        83/5 86/14 86/20 87/16 87/24 92/12
 119/5 127/14 128/2 131/3 133/11             123/13 131/13 131/16 133/12 136/21         98/23 99/7 99/9 99/11 99/20 100/9
 134/15 137/12 139/9                         138/13 140/22                              108/13 121/20 130/25 133/20 136/20
thank [51] 5/20 5/23 6/7 13/15 21/12        they [61] 12/6 12/25 13/1 14/5 21/10        139/6 139/16 139/18 140/18 140/20
 23/1 23/2 23/13 47/7 51/7 52/12 52/13       22/24 22/24 22/25 33/20 41/5 41/5 52/7     141/23
 54/7 54/9 55/7 55/10 55/11 55/11 55/21      54/3 69/18 73/18 75/8 75/9 75/20 75/21    timeframes [1] 12/22
 65/17 66/19 69/9 69/12 69/13 71/1           75/23 76/22 90/19 90/21 90/22 91/3        timeline [2] 3/15 136/16
 75/11 78/8 86/12 87/1 88/6 88/10 88/13      91/8 92/11 95/1 95/3 95/8 95/8 95/10      times [10] 7/14 8/22 37/17 38/9 38/12
 96/21 96/23 101/6 101/7 101/10 101/12       95/13 96/2 96/5 97/4 97/9 97/11 97/18      58/2 78/13 83/25 88/21 96/13
 101/13 102/1 109/4 109/8 112/21 114/5       97/19 97/20 97/21 97/22 97/24 97/25       timing [1] 136/15
 114/21 119/19 126/19 129/4 130/19           97/25 98/2 98/3 98/5 99/12 113/13         title [6] 83/13 84/6 84/7 93/20 112/22
 133/9 142/6                                 130/10 130/10 136/5 136/6 136/7 136/8      122/9
that [636]                                   136/22 136/23 138/10 141/16               today [8] 25/23 42/15 47/2 55/12 57/5
that's [46] 5/8 6/17 9/12 9/20 12/17        they'll [1] 103/6                           80/21 116/17 137/5
 13/10 14/9 18/21 19/22 21/17 23/1          they're [2] 11/20 21/7                     told [31] 5/5 15/18 18/18 27/4 30/19
 32/12 45/8 47/12 47/15 47/21 49/21         thick [1] 130/24                            35/5 37/1 45/5 52/7 59/7 62/24 65/6
 51/19 55/9 57/12 61/2 62/11 64/1 64/2      thing [5] 3/2 49/20 52/18 140/5 141/3       69/7 75/1 77/14 85/11 85/13 89/9 95/3
 64/9 64/19 64/22 65/15 70/3 85/24 99/4     things [6] 3/13 3/21 4/22 72/6 131/25       95/8 95/12 97/1 97/7 97/10 100/17
 99/10 100/6 101/2 101/3 103/6 108/4         142/2                                      101/2 101/3 113/13 130/10 131/25
 108/4 108/10 116/19 133/19 137/12          think [64] 4/10 4/10 4/12 5/4 5/21 11/19    132/7
 138/4 138/19 139/10 142/4                   11/21 11/24 12/8 13/6 13/10 14/24 15/2    tomorrow [10] 3/8 3/10 5/19 61/23
their [26] 10/6 10/18 10/25 11/8 12/25       23/22 27/15 47/16 47/22 50/25 51/2         130/14 130/19 130/25 133/20 134/9
 14/3 14/5 21/6 30/1 37/18 72/22 72/23       51/5 60/25 62/17 62/23 70/3 70/10 78/1     142/6
 78/5 78/6 79/10 79/10 79/11 83/9 83/10      82/3 82/6 82/7 83/13 88/22 95/1 100/11    tonight [5] 3/13 129/5 131/8 131/23
 95/9 115/2 124/3 125/3 125/17 141/15        108/10 108/19 108/20 125/1 130/5           132/17
 141/15                                      131/2 131/19 132/2 132/4 133/25 134/8     too [6] 3/11 35/24 37/23 115/17 129/5
them [27] 3/7 4/24 20/20 27/6 45/16          134/17 134/24 135/15 135/19 137/1          132/19
 47/10 49/16 51/14 52/4 53/24 75/8 91/5      137/2 137/11 137/22 138/12 138/13         took [4] 12/25 45/23 46/6 77/9
 91/14 95/3 96/6 98/17 98/18 99/5 99/7       138/23 140/8 140/22 140/25 141/3          top [30] 8/3 15/6 19/22 29/16 37/21
 99/8 99/9 99/11 131/4 131/17 131/23         141/11 141/12 141/12 141/19 141/20         41/21 60/9 78/19 79/13 79/16 82/1
 131/23 138/8                               thinking [1] 141/17                         85/21 86/12 89/24 90/13 93/18 104/17
themselves [1] 44/1                         thinner [1] 134/19                          105/12 105/17 106/12 106/17 106/21
then [32] 3/14 12/22 16/8 16/12 16/23       third [6] 29/23 35/25 43/10 43/12 64/19     111/17 112/12 115/13 120/21 126/6
 17/13 17/24 22/9 22/18 29/23 31/7           82/3                                       129/3 129/13 129/21
 44/25 51/22 61/24 63/18 64/14 67/11        thirty [1] 84/22                           topic [1] 130/7
      Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 162 of 164

                                                                                                                        162


                                           turn [9] 37/9 37/12 53/2 78/14 82/16    use [8] 3/24 4/2 31/24 32/5 40/19 72/14
T                                           85/19 89/22 93/2 96/19                 92/12 123/16
Tori [8] 105/12 105/14 114/22 115/10       turn-down [1] 96/19                     used [11] 18/11 18/14 19/4 21/6 21/9
 115/11 115/13 115/16 136/11               turned [1] 16/25                        32/10 32/12 76/16 106/25 123/18
total [7] 27/9 32/14 32/15 42/11 76/15     Twenty [1] 71/17                        135/19
 92/23 126/13                              Twenty-six [1] 71/17                    uses [1] 104/18
totality [1] 12/3                          twice [1] 68/6                          using [16] 9/21 13/2 33/2 33/6 33/9 46/9
Totally [1] 73/25                          two [23] 7/8 25/10 27/5 44/10 50/11     49/4 59/23 61/1 95/18 95/21 95/23 96/1
Touaf [13] 2/10 55/17 55/19 55/25 56/4      56/17 64/11 64/13 64/22 68/7 89/5      96/4 111/7 112/17
 56/9 57/14 59/13 60/6 64/17 65/18          102/21 104/23 107/8 110/7 110/10       usually [3] 44/11 44/12 72/7
 66/23 69/13                                114/25 116/18 121/25 123/7 133/13      Uval [1] 121/11
track [1] 84/16                             136/3 137/16                           Uzan [3] 134/17 137/3 138/22
trade [18] 31/16 31/17 31/18 31/19         type [2] 92/3 138/18
 33/13 35/21 35/25 40/6 52/24 53/12        types [1] 81/4                          V
 73/3 73/4 73/5 82/2 82/10 82/13 83/16     typically [2] 39/2 103/7                 vacation [1] 59/20
 83/19                                                                              Vacations [1] 58/11
traded [2] 73/1 76/22                      U                                        value [1] 81/11
trader [3] 40/1 77/25 88/23                U.S [5] 16/24 26/1 34/14 62/13 62/13     VAN [1] 1/14
traders [1] 84/9                           Uh [1] 4/8                               VanDyck [12] 2/7 2/9 2/17 54/10 107/12
trades [32] 26/21 27/3 30/16 30/18         Uh-huh [1] 4/8                            109/2 109/7 130/5 130/24 132/1 132/7
 34/12 35/15 36/4 36/5 36/21 36/22         UK [10] 34/6 34/8 34/11 34/13 34/16       132/8
 36/25 39/18 39/20 39/22 39/23 40/9        47/25 48/4 97/18 97/18 97/19             Vegas [1] 59/20
 40/10 40/17 40/18 40/21 41/18 44/21       ultimately [2] 27/9 84/18                verify [1] 137/10
 44/23 44/25 45/15 46/18 53/22 76/11       unable [3] 124/3 125/3 129/25            version [5] 3/6 3/23 5/6 18/21 70/4
 80/15 83/19 83/19 92/14                   uncle [1] 16/25                          versions [1] 4/14
trading [26] 27/6 32/20 32/25 35/1 35/22   under [9] 18/22 22/2 22/14 78/1 105/10 very [26] 6/14 6/17 12/9 21/14 23/13
 36/4 45/10 48/20 53/21 72/12 73/7         121/16 121/20 126/7 135/15                30/14 35/6 39/18 45/11 45/14 45/17
 75/17 77/2 79/24 80/13 80/16 80/17        understand [30] 3/12 5/12 8/11 9/11       55/7 55/12 69/12 76/22 81/8 81/10 87/8
 80/20 81/20 83/15 83/24 84/7 89/10        11/8 20/22 21/21 29/12 35/3 63/20 64/4 87/9 88/6 91/14 96/7 101/10 109/3
 100/15 100/21 116/18                      67/23 67/24 68/16 68/17 76/8 76/9         130/19 142/6
traffic [1] 130/15                         83/17 84/4 84/6 84/8 84/13 93/19 99/1 via [6] 27/24 28/1 28/12 28/14 38/6 63/1
train [1] 20/16                            106/20 106/24 107/21 124/14 126/24       victim [5] 134/7 134/8 134/11 134/12
training [4] 19/3 20/5 21/2 21/9           139/6                                     138/5
transcript [7] 1/10 124/6 132/19 132/21    understanding [28] 3/5 3/21 13/19 33/22 victims [2] 134/16 136/21
 132/22 132/24 142/13                      74/13 74/22 75/14 75/15 75/18 75/21      video [15] 9/3 9/6 10/5 10/24 11/1 11/25
TRANSCRIPTION [1] 1/24                     76/2 77/1 77/12 80/5 80/9 80/14 81/1      124/9 124/11 124/21 124/24 125/10
transfer [3] 63/18 63/20 63/21             81/6 82/13 86/17 90/18 91/25 92/8         132/6 133/1 133/3 141/5
translation [10] 64/22 104/1 106/20        94/14 97/10 99/20 123/20 139/8           Vincent [1] 112/13
 115/24 116/5 117/5 117/11 119/21          understood [6] 4/25 69/2 76/25 84/15     Virginia [1] 26/4
 123/8 125/21                              88/22 100/25                             visit [1] 61/5
translations [1] 70/15                     UNITED [20] 1/1 1/4 1/11 7/7 23/19       volume [2] 4/3 4/4
translator [1] 70/16                       33/24 34/1 34/2 55/16 58/10 59/22
treat [1] 18/2                             61/20 67/7 68/24 69/3 70/25 83/4 97/13 W
treated [1] 18/2                           101/16 133/7                             waiting [1] 70/23
treating [1] 12/3                          United States [12] 7/7 23/19 55/16 58/10 waived [1] 4/1
treaty [1] 103/17                          59/22 61/20 67/7 68/24 69/3 83/4         waiver [2] 3/22 3/24
trial [5] 1/10 8/7 8/10 23/7 141/20        101/16 133/7                             walker [1] 140/6
tried [3] 15/18 96/18 124/2                University [1] 25/14                     Wall [3] 62/16 63/14 63/21
tries [1] 13/7                             unlike [1] 40/16                         want [24] 3/2 8/25 9/21 11/19 14/5 18/2
trouble [2] 18/5 123/20                    unmanageable [1] 4/4                      22/25 31/19 35/24 42/2 46/16 51/4
true [4] 6/18 15/18 69/1 137/20            Untereiner [1] 1/19                       61/23 77/7 82/6 83/14 97/7 108/25
trust [13] 33/11 33/12 34/11 46/17 87/2    unusual [1] 140/15                        113/14 119/5 127/21 127/23 130/9
 87/3 87/5 87/19 88/17 89/15 127/22        up [47] 6/5 8/1 14/20 15/19 15/20 16/8    140/15
 127/22 128/1                              16/11 17/9 17/13 17/15 19/6 22/22        wanted [18] 34/7 37/2 37/6 40/25 41/3
trusted [2] 31/21 96/9                     24/18 38/2 39/2 39/4 48/22 49/16 49/21 41/6 46/16 62/1 66/7 80/12 89/7 91/3
trusting [1] 18/3                          50/14 50/17 51/14 51/25 52/16 53/3        91/4 91/14 96/1 100/25 119/2 140/3
truth [7] 75/3 75/8 78/6 79/10 79/10       54/11 63/22 66/21 69/24 72/23 85/5       wanting [1] 26/16
 83/9 86/9                                 87/24 88/3 89/17 91/23 92/23 98/25       wants [8] 116/20 119/4 126/9 127/20
truthful [4] 47/11 47/14 52/5 75/8         99/6 125/7 127/21 131/12 132/12 134/2 128/21 128/22 128/23 132/18
truthfully [6] 8/6 8/10 22/3 22/9 22/15    135/1 140/8 140/9 140/16                 warrants [1] 103/11
 22/23                                     upcoming [2] 36/20 40/18                 was [333]
try [11] 5/17 12/24 18/2 31/14 32/24       upon [1] 91/5                            Washington [4] 1/15 1/20 102/13 102/20
 44/25 89/7 96/11 113/16 130/18 139/23     upper [1] 123/1                          wasn't [8] 6/19 13/1 14/13 18/14 34/7
trying [5] 17/15 88/2 130/3 139/6 139/18   us [11] 3/4 9/21 13/11 74/19 87/8         36/21 46/25 107/25
Tuesday [1] 1/7                            117/25 123/24 126/15 127/22 131/2        way [12] 17/17 18/1 58/18 59/5 62/12
Turfwood [1] 71/15                         134/9                                     72/14 92/10 101/11 127/12 129/22
       Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 163 of 164

                                                                                                                         163


                                           136/22 136/23 137/16 138/16               whole [2] 122/3 132/22
W                                          weren't [1] 20/25                         whose [4] 84/4 109/22 109/24 115/11
way... [2] 136/2 136/3                     what [220]                                why [53] 5/14 10/14 11/11 12/17 14/2
ways [1] 81/23                             what's [19] 10/9 35/21 59/25 62/15        14/9 31/11 31/19 32/23 33/8 33/19
we [186]                                   64/25 65/2 65/4 79/22 80/5 93/8 97/10     33/25 34/10 36/11 37/6 40/14 41/3
we'd [1] 79/4                              105/21 106/1 106/5 107/7 115/8 116/25     41/10 41/17 44/4 45/12 46/14 46/23
we'll [14] 57/10 83/18 88/3 118/17 129/5   122/9 136/15                              48/21 48/21 58/9 60/22 60/24 64/16
130/11 130/14 130/18 133/6 135/3           whatever [4] 22/25 44/25 51/4 64/2        65/11 65/25 66/1 66/7 66/10 66/11
139/4 141/2 141/11 142/6                   WhatsApp [5] 58/20 59/23 63/2 66/23       70/21 85/2 85/17 86/17 87/5 89/4 89/14
we're [18] 5/21 6/4 12/1 23/21 70/22       70/13                                     91/2 91/13 95/7 95/16 96/8 99/14
72/1 78/16 88/2 88/11 114/4 119/20         whatsoever [2] 31/20 68/21                107/12 125/12 126/23 127/16 132/3
120/2 128/24 131/7 131/11 131/11           wheelchair [1] 140/6                      wife [4] 62/1 71/23 94/17 96/18
131/22 141/20                              wheeled [1] 140/23                        will [42] 3/11 5/13 5/17 8/12 13/11 26/3
we've [10] 5/18 13/7 13/10 70/8 82/6       when [72] 3/9 7/9 7/12 7/19 15/18 16/15   40/9 65/23 65/24 70/5 109/16 111/21
108/1 132/4 137/1 137/2 138/18             16/24 17/8 19/12 19/24 21/8 25/4 25/15    116/18 126/8 126/9 126/15 126/15
wealth [2] 29/21 30/21                     25/18 26/8 26/11 27/3 27/21 33/3 33/9     126/18 127/7 127/23 129/5 130/10
wearing [1] 57/8                           33/23 38/25 39/5 39/15 42/8 42/12 44/6    130/15 131/2 131/2 131/7 131/15 133/8
web [1] 72/22                              47/10 47/19 52/9 53/20 54/21 57/14        133/25 134/15 134/16 135/6 135/10
website [20] 47/16 48/3 48/6 48/11         58/9 58/9 59/22 61/4 62/15 65/8 66/7      135/14 135/22 136/19 137/6 137/10
48/20 49/5 50/1 50/10 50/17 50/21          69/2 72/8 72/19 73/2 75/19 75/21 76/8     137/25 140/25 141/8 141/10
50/23 51/1 72/23 98/7 98/9 98/11 98/15     76/9 77/4 77/16 86/14 90/24 94/25         willing [2] 45/6 91/23
98/22 99/3 99/6                            95/24 96/2 96/5 97/16 97/21 98/6 98/24    Wilson [1] 128/20
Websters' [1] 18/14                        99/6 100/24 107/2 121/18 121/22 123/3     winning [3] 14/8 83/20 130/3
week [4] 7/16 78/13 81/5 88/21             126/9 126/23 127/23 130/10 139/18         wire [3] 46/5 118/10 129/18
weekly [1] 113/23                          141/16                                    wires [1] 109/16
weeks [2] 7/8 116/19                       where [70] 15/25 18/23 19/23 20/13        withdraw [11] 10/18 10/25 37/4 96/19
weird [3] 125/5 125/5 125/6                20/19 21/8 21/9 24/8 24/18 24/20 24/20    111/22 113/22 119/2 119/4 125/17
well [51] 4/21 10/12 12/10 12/19 13/6      24/24 25/13 25/13 25/25 29/7 33/22        128/21 130/1
15/17 34/6 35/5 35/6 39/10 39/24 50/25     35/21 35/24 39/5 42/5 42/14 45/22 55/4    withdrawable [1] 115/2
51/13 69/12 70/3 70/14 70/21 72/12         56/9 56/14 57/7 57/21 57/23 58/5 59/16    withdrawal [10] 111/8 112/5 113/14
72/22 73/5 73/18 74/25 76/5 76/21          61/4 63/20 64/2 65/15 66/2 71/14 75/18    118/10 126/18 126/22 126/25 127/17
76/22 77/9 77/23 80/17 81/8 86/24 87/6     75/19 76/16 80/19 80/21 82/5 82/10        128/5 128/25
89/8 93/22 94/16 97/7 100/5 109/1          83/17 85/7 87/1 87/16 90/15 94/2 94/10    withdrawals [7] 109/16 109/17 110/8
109/3 116/25 122/20 123/18 124/11          95/1 102/6 111/1 112/24 113/2 113/5       117/19 120/14 120/21 125/19
131/14 132/10 133/5 138/11 139/23          121/6 122/1 122/25 125/16 125/19          withdrew [1] 11/7
140/18 140/23 141/1 141/4                  126/7 127/22 128/21 131/7 131/8 132/3     within [1] 34/5
Welles [15] 2/4 5/24 5/25 6/3 6/10 6/13    137/7 141/15                              without [12] 60/2 81/23 108/2 116/1
8/2 9/21 13/11 14/24 19/20 23/2 23/14      whereas [1] 44/7                          117/7 119/23 122/13 125/24 127/24
106/12 134/17                              whether [37] 5/10 17/24 22/22 30/10       128/10 129/10 131/17
Welles' [1] 106/14                         32/19 33/15 39/25 41/7 42/25 45/2         witness [36] 6/3 14/21 23/5 23/15 23/16
Wells [37] 17/22 37/25 38/1 38/3 38/5      47/19 49/24 50/12 51/3 51/3 54/20 75/8    23/23 47/5 50/8 50/9 55/15 55/19 55/25
38/10 38/13 38/14 38/17 38/23 39/1         81/6 94/14 96/6 97/9 97/12 97/24 97/25    57/10 66/17 69/13 69/15 69/17 70/17
39/8 39/14 40/11 40/23 40/25 41/6          98/3 99/23 100/1 112/4 119/6 124/2        70/18 70/18 70/19 71/4 74/19 78/17
41/14 41/22 42/5 42/10 42/12 42/14         125/2 126/21 129/25 130/2 136/23          96/20 101/14 101/18 107/9 107/24
42/17 42/19 43/2 43/5 43/9 44/7 44/19      139/9 142/3                               108/8 123/5 130/23 133/21 133/23
45/13 45/23 45/24 46/3 46/6 52/1 54/3      which [18] 3/19 8/8 11/23 20/24 21/17     133/24 140/9
Wells' [1] 42/24                           37/20 69/20 77/19 82/17 89/18 93/2        witnesses [7] 2/2 23/21 134/22 137/5
went [7] 7/5 7/15 27/4 61/5 92/10 97/17    99/15 117/18 124/6 127/7 131/22 137/8     137/13 141/7 141/17
98/22                                      139/3                                     woman [1] 57/3
were [113] 6/17 6/20 7/12 14/14 14/24      while [8] 17/13 21/7 23/21 27/12 61/20    won [3] 36/5 37/8 44/23
16/7 18/10 18/23 19/3 19/3 20/3 20/4       62/7 70/22 77/9                           won't [1] 133/25
20/7 20/16 20/16 21/9 21/10 24/24 25/2     White [17] 43/14 43/15 43/17 43/19        word [3] 13/2 18/10 107/8
26/8 27/2 27/12 31/16 33/17 33/20 34/4     43/23 43/23 44/2 44/5 44/8 44/22 45/2     words [4] 98/22 99/7 122/20 125/19
34/6 34/14 34/18 36/5 37/1 38/3 39/11      45/20 46/9 52/2 54/3 105/15 114/15        work [16] 15/25 16/20 18/22 20/19
40/17 41/5 41/19 42/11 42/21 43/9 44/7     White's [1] 114/18                        24/22 39/3 62/16 63/14 63/22 64/8
47/19 49/10 49/11 54/3 56/14 57/20         who [51] 4/9 11/8 11/13 13/19 14/3 17/3   102/6 102/8 128/2 133/5 133/6 139/25
57/21 58/9 61/4 62/14 63/9 63/13 63/25     27/18 38/1 41/5 41/5 41/11 44/1 45/14     worked [10] 14/7 15/12 16/1 16/21 26/2
66/2 67/5 68/23 68/24 73/2 73/3 75/13      46/8 46/17 46/19 47/13 60/17 68/20        57/1 75/22 89/6 135/2 135/13
75/19 75/20 75/23 76/12 78/11 82/13        70/17 74/7 75/22 77/11 77/13 84/4         working [12] 18/17 25/23 25/25 29/12
82/19 85/10 88/16 88/19 90/19 91/8         89/19 93/4 101/15 104/5 107/10 107/22     45/15 58/23 58/25 76/3 90/20 121/3
91/10 91/10 92/1 92/5 94/7 95/2 95/3       108/8 109/20 110/15 113/13 122/5          136/22 138/16
95/8 95/9 95/13 96/1 96/4 96/14 97/1       122/7 123/5 123/22 124/23 124/23          world [1] 58/5
97/19 97/24 97/25 98/11 98/12 99/5         125/1 128/15 128/21 129/19 134/2          worse [1] 42/21
99/6 99/11 99/12 103/19 103/20 108/23      134/8 135/12 136/22 137/16 137/17         worth [2] 59/6 127/8
110/2 110/7 113/13 122/3 123/3 125/16      who's [1] 55/14                           would [104] 4/3 4/24 5/9 8/5 10/10 15/13
125/17 125/19 129/25 130/10 136/6          whoever [1] 38/22                         15/14 15/16 17/9 22/8 31/13 33/5 33/8
      Case 8:18-cr-00157-TDC Document 282 Filed 08/07/19 Page 164 of 164

                                                                                   164


                                          yourself [3] 13/11 31/16 53/21
W                                         yourselves [1] 130/12
would... [91] 33/12 33/21 34/7 34/9       Yukom [7] 14/7 16/1 16/5 18/14 18/16
34/15 37/2 37/5 37/6 37/17 39/2 39/5       102/23 102/25
40/6 40/19 40/19 40/25 41/2 41/3 41/4
41/6 41/12 44/12 46/11 46/16 46/18        Z
46/21 46/22 46/24 50/11 52/4 52/7 52/8    zero [1] 126/10
54/2 54/3 54/4 54/11 55/4 58/2 58/13      zone [3] 113/25 114/2 114/4
69/17 73/9 74/25 76/5 76/5 76/25 77/1     zoom [28] 19/22 29/15 29/23 35/17 36/6
77/21 79/5 80/15 83/4 85/14 85/17          37/23 79/13 81/10 81/25 82/12 83/12
86/15 86/17 87/1 88/17 88/21 89/10         84/1 86/11 90/13 93/18 105/16 106/16
89/14 89/15 90/24 91/7 91/12 91/13         106/23 111/5 111/17 112/10 116/10
91/23 92/1 92/9 92/11 92/13 92/17          116/12 118/3 119/15 120/15 122/24
92/18 94/14 95/13 95/16 95/17 96/1         127/11
96/4 96/5 100/17 126/22 127/24 131/9
132/10 133/22 135/19 138/13 138/16
138/19 138/23 138/25 139/16 141/12
wouldn't [3] 85/18 89/16 140/1
Wow [1] 36/8
write [16] 65/12 107/2 107/15 111/11
111/20 113/8 114/2 114/25 115/16
116/16 118/8 126/7 128/4 128/20
129/21 139/16
writes [1] 42/14
writing [1] 85/5
written [9] 107/23 108/12 109/10 112/12
115/8 115/10 116/7 116/25 120/20
wrong [1] 11/20
wrote [16] 29/16 29/25 35/11 36/7 63/22
64/10 64/11 65/8 65/11 107/4 107/22
111/8 111/19 113/2 115/13 127/11
Y
yeah [24] 17/6 54/13 54/13 54/13 54/14
 61/5 64/13 65/3 65/6 65/23 67/4 67/6
 67/8 67/10 67/12 67/20 68/1 68/1 68/1
 68/6 73/5 121/20 133/6 141/22
year [4] 15/13 16/22 17/14 18/8
year-old [1] 18/8
years [17] 9/3 17/25 24/17 25/3 26/3
 39/19 40/5 50/11 56/25 57/16 71/17
 72/6 75/16 78/1 81/22 102/11 102/21
Yep [1] 61/18
yes [328]
yet [6] 5/1 134/21 137/18 138/8 138/10
 141/6
York [18] 1/15 24/19 24/19 56/11 56/12
 57/22 58/6 59/17 59/18 61/8 61/11
 63/21 64/1 64/5 67/5 67/8 67/9 122/2
you [963]
you'll [2] 3/9 3/20
you're [15] 3/19 9/15 10/13 12/10 13/9
 20/4 75/7 94/25 101/11 108/10 120/21
 130/6 130/16 135/23 138/8
you've [5] 4/23 19/15 22/23 58/2 135/15
your [253]
Your Honor [50] 4/6 6/23 9/13 9/23 13/2
 14/16 21/11 23/4 23/10 23/17 28/17
 41/20 47/5 47/7 48/23 50/5 50/16 51/7
 52/17 54/8 55/16 55/18 56/5 69/11
 69/16 70/20 70/24 74/18 75/4 75/11
 78/2 78/8 79/4 83/3 86/5 93/13 96/20
 101/24 102/2 104/12 107/18 112/6
 125/10 133/18 137/11 137/15 137/22
 138/2 140/5 141/13
yours [1] 90/16
